



Exhibit 10.32


Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.










LICENSE AND OPTION AGREEMENT
by and between
SPARK THERAPEUTICS, INC.
and
SELECTA BIOSCIENCES, INC.




December 2, 2016













--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE 1 DEFINITIONS AND INTERPRETATION1
1.1Definitions    1
1.2Additional Definitions    13
1.3Interpretation    14
ARTICLE 2 LICENSE AND OPTIONS15
2.1License Grants to Spark    15
2.2Option    17
2.3Additional License Grants    19
2.4No Implied Licenses; Restrictions    20
2.5Rights Upon Bankruptcy    20
2.6Exclusivity    20
2.7Competing Product Acquisitions    21
2.8Reservation of Rights    21
2.9HSR Act    22
2.10Future In-License Agreements    23
2.11Next Generation Particles    24
ARTICLE 3 DEVELOPMENT25
3.1Project Coordinators    25
3.2Development Diligence    25
3.3Development Plan    25
3.4Development Reports    26
3.5Regulatory Activities    26
3.6Assistance by Selecta    26
3.7Other Selecta Projects    27
3.8Development Costs    28
ARTICLE 4 COMMERCIALIZATION28
4.1Commercial Diligence    28
4.2Commercialization Activities    28
4.3First Commercial Sale Notices    28
4.4Markings    29
ARTICLE 5 MANUFACTURE29
5.1General    29
5.2Negotiation of Supply Agreements    29
5.3Failure to Enter Supply Agreements.    30
5.4Manufacturing Transfer    30
5.5Right of Reference    30
5.6Initial Supply    31
5.7Failure of Initial Supply    31
ARTICLE 6 COMPENSATION32
6.1Scheduled Payments    32
6.2Option Exercise Payments    32


- i -



--------------------------------------------------------------------------------





6.3Equity Purchases    33
6.4Development Milestones    33
6.5Regulatory Milestones    33
6.6Commercial Milestones    34
6.7Exceptions    35
6.8Payment by Equity Issuance    35
6.9Royalties    35
6.10Royalty Adjustments    36
6.11Reports and Payments    37
6.12Existing License Agreements    38
6.13Payment Method; Late Payments    38
6.14Currency    38
6.15Taxes and Withholding    38
6.16Maintenance of Records    38
6.17Audits    39
6.18Adjustment for Patent Challenge    39
ARTICLE 7 INTELLECTUAL PROPERTY39
7.1Ownership    39
7.2Prosecution and Maintenance of Patents    41
7.3Defense of Third Party Infringement Claims    42
7.4Enforcement; Patent Challenges    42
7.5Recoveries    44
7.6IP Working Group    44
ARTICLE 8 CONFIDENTIALITY45
8.1Confidentiality; Exceptions    45
8.2Authorized Use and Disclosure    46
8.3Injunctive Relief    47
8.4Terms of Agreement    47
8.5Publications    47
8.6Publicity; Press Releases    48
8.7Use of Name    48
ARTICLE 9 TERM AND TERMINATION48
9.1Term    48
9.2Termination    48
9.3Consequences of Termination    52
9.4Non-Exclusive Remedy    52
9.5Survival    53
ARTICLE 10 REPRESENTATIONS AND WARRANTIES53
10.1Representations, Warranties and Covenants By Both Parties    53
10.2Selecta Representations and Warranties    54
10.3Selecta Covenants.    54
10.4Spark Representations, Warranties and Covenants    55
10.5Disclaimer    55
ARTICLE 11 INDEMNIFICATION, INSURANCE AND LIABILITY55
11.1Indemnification by Selecta    55


- ii -



--------------------------------------------------------------------------------





11.2Indemnification by Spark    56
11.3Limitations on Indemnification    56
11.4Offset    57
11.5Limitation on Liability    57
11.6Insurance    57
ARTICLE 12 DISPUTE RESOLUTION58
12.1In General    58
12.2Equitable Relief    58
12.3Survival    58
ARTICLE 13 MISCELLANEOUS58
13.1Governing Law    58
13.2Assignment of Rights and Obligations    58
13.3Further Actions    59
13.4Force Majeure    59
13.5Representation by Legal Counsel    59
13.6Notices    59
13.7Entire Agreement    60
13.8Amendment    60
13.9Waiver    60
13.10Severability    60
13.11Relationship of the Parties    61
13.12Third Party Beneficiaries    61
13.13Export Control    61
13.14Counterparts    61




- iii -



--------------------------------------------------------------------------------







Exhibits:
Exhibit A – Selecta Background Patents
Exhibit B – Corporate Names
Exhibit C – SEL-110
Exhibit D – Potential Target List
Exhibit E – Principal Terms of Supply Agreements
Exhibit F – Initial Supply Order
Exhibit G – Stock Purchase Agreement
Exhibit H – Press Release




- iv -



--------------------------------------------------------------------------------






LICENSE AND OPTION AGREEMENT
This License and Option Agreement (hereinafter “Agreement”), effective as of
December 2, 2016 (the “Effective Date”), is made by and between Spark
Therapeutics, Inc., a Delaware corporation with corporate offices at 3737 Market
Street, Suite 1300, Philadelphia, PA 19104 (“Spark”) and Selecta Biosciences,
Inc., a Delaware corporation with corporate offices at 480 Arsenal Street,
Building One, Watertown, MA 02472 (“Selecta”) (each, a “Party” and collectively,
the “Parties”).
Whereas, Spark is a biopharmaceutical company specializing in the development of
gene therapies.
Whereas, Selecta is a biopharmaceutical company with proprietary
antigen-specific biodegradable nanoparticle-based, immune tolerance technology,
including such technology comprising synthetic vaccine particle(s) (“SVP”)
encapsulating the immunomodulator rapamycin and Controls (as defined below)
certain intellectual property rights with respect to the Licensed Particles (as
defined below) in the Territory (as defined below).
Whereas, Spark desires to research and develop the Licensed Particles for the
co-formulation of or co-administration with gene therapies directed to Targets
(as defined below), and, if such efforts are successful, Spark desires to have
the right to further develop and commercialize resulting gene therapy products.
Whereas, Spark desires to purchase from Selecta and Selecta desires to issue and
sell to Spark, on the terms and conditions set forth herein and in the Stock
Purchase Agreement (as defined below), certain equity securities of Selecta.
Now, therefore, in consideration of the mutual covenants and agreements provided
herein below and other consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:


- 1 -
59655504_19



--------------------------------------------------------------------------------






ARTICLE 1
DEFINITIONS AND INTERPRETATION

1.1
Definitions. Unless the context otherwise requires, the terms in this Agreement,
when used with initial capital letters, shall have the meanings set forth below
or at their first use in this Agreement:

“Additional Target” each of up to four (4) targets (other than the Initial
Target) for which Spark has exercised an Option and paid the applicable Option
Exercise Payment.
“Affiliate” means, with respect to a Party, any person, corporation, firm, joint
venture or other entity which, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with such
Party. As used in this definition, “control” means the possession of the
majority of the ownership, or the power to direct or cause the direction of the
management and policies, of an entity, whether through the ownership of the
outstanding voting securities thereof, by contract or otherwise. Notwithstanding
the foregoing, for purposes of this Agreement, Children’s Hospital of
Philadelphia shall be deemed to not be an Affiliate of Spark.
“BIND Cross License” means the Patent Cross-License Agreement by and between
BIND Biosciences, Inc. and Selecta dated December 18, 2008.
“BIND Patents” means those Patents licensed to Selecta under the BIND Cross
License.
“BLA” means a Biologics License Application as defined in the U.S. Federal Food,
Drug, and Cosmetic Act, as amended, and applicable regulations promulgated
thereunder by the U.S Food and Drug Administration (“FDA”).
“cGMP” means current good manufacturing practices and regulations applicable to
the Manufacture of Licensed Particles that are promulgated by any Regulatory
Authority.
“Clinical Trial” means any study of a product in human subjects.
“Commercialization” means activities directed to marketing, promoting,
distributing or selling a product, including all activities directed to
obtaining pricing approval in the Territory; and excluding Development,
Manufacturing and supply of such product. “Commercialize” and “Commercializing”
shall have their correlative meanings.
“Commercially Reasonable Efforts” means (a) with respect to the efforts to be
expended by a Party with respect to an agreed objective, except as otherwise
provided in clause (b), such reasonable, diligent and good faith efforts as such
Party would normally use to accomplish a similar objective under similar
circumstances taking into account the responsible allocation of such Party’s
resources under the circumstances, and (b) with respect to Spark’s obligations
relating to the Development or Commercialization of Licensed Product(s) pursuant
to Section 3.2 (Development Diligence) or Section 4.1 (Commercial Diligence),
mean the efforts and resources normally used by a company in the


- 2 -
59655504_19



--------------------------------------------------------------------------------





biopharmaceutical industry of similar size and resources as Spark for a product
that is of similar market potential at a similar stage in its Development or
product life, taking into account all relevant factors, including [**].
Commercially Reasonable Efforts under the foregoing clause (b) shall be
determined on a country-by-country or market-by-market basis (as most
applicable) for a Licensed Product, and it is anticipated that the level of
effort will change over time, including to reflect changes in the status of the
Licensed Product and the countries (or markets) involved. For the avoidance of
doubt, where a Party has an obligation to use Commercially Reasonable Efforts,
the efforts of such Party and its Affiliates and sublicensees shall be
considered in determining whether such Party has satisfied such obligation.
“Confidential Information” means any confidential information disclosed in any
form whatsoever by one Party to the other Party, including the content of the
transactions contemplated herein, all technology belonging to the disclosing
Party and any improvements thereto, any information relating to a Party’s
interests, business, finances, products, operations, sales, marketing,
customers, suppliers and suppliers’ bills of materials, trade secrets, Know-How,
data, processes, methods, techniques, formulas, test data, presentations,
analyses, studies, patent applications (as long as unpublished and/or
undisclosed), financial data, product development, assays, strategic and market
research information, other relevant marketing information, clinical data and
any other information, whether developed in connection with this Agreement or
not.
“Control” means with respect to any product, Know-How, Patent or other tangible
or intangible intellectual property right, the possession (whether by ownership
or license, other than licenses granted pursuant to this Agreement) by a Party
or its Affiliate of the ability to grant to the other Party access to, ownership
of, or a license or sublicense under, such product, Know-How, Patent, or other
intellectual property, in each case as provided under this Agreement, without
violating the terms of any agreement or other arrangement with any Third Party.
Notwithstanding the foregoing, Selecta shall be deemed to not Control any
Know-How or Patent of a Third Party in-licensed or otherwise obtained by Selecta
after the Effective Date unless such item is in-licensed or obtained pursuant to
an agreement that Spark elects to accept as an In-License Agreement pursuant to
Section 2.10(b) (Future In-License Agreements). Furthermore, Know-How, Patents
or tangible or intangible intellectual property rights will not be “Controlled”
by a Party under this Agreement by virtue of such Know-How, Patents or other
tangible or intangible intellectual property rights being owned or in-licensed
by a Third Party at the time that such Third Party becomes an Affiliate of such
Party after the Effective Date as a result of such Party being acquired by such
Third Party (whether by merger, stock purchase or purchase of assets); provided
that if such Know-How, Patents or other tangible or intangible intellectual
property rights of such Affiliate is thereafter used by such Party in connection
with activities under this Agreement or Licensed Products hereunder, then such
Know-How, Patents or other tangible or intangible intellectual property rights
shall be “Controlled” by such Party under this Agreement.


- 3 -
59655504_19



--------------------------------------------------------------------------------





“Corporate Names” means the Trademarks and logos identified on Exhibit B
(Corporate Names) and such other names and logos as Selecta may designate in
writing from time to time.
“Cover,” “Covering” or “Covers” means, as to any subject matter and a Patent,
that, in the absence of a license granted under, or ownership of, such Patent,
the making, using, selling, offering for sale, importation or other practice of
such subject matter would infringe such Patent or, as to a pending claim
included in such Patent, the making, using, selling, offering for sale,
importation or other practice of such subject matter would infringe such Patent
if such pending claim were to issue in an issued patent without modification, in
each case, without regard to the validity or enforceability of such Patent.
“Development” means, with respect to a product, research and any and all
processes and activities conducted to obtain and maintain Marketing
Authorization for a product, including pre- and post-marketing approval clinical
studies and activities relating to development or preparation of such product
for Commercialization. Development includes performance of Clinical Trials.
“Develop” and “Developing” shall have their correlative meanings.
“Dollar” or “$” means the legal currency of the United States.
“[**] Milestone” shall mean, on a Target-by-Target basis, the earlier of (a)(i)
[**] for a given Licensed Product [**] Development for such Licensed Product;
provided that if [**] receipt of equivalent [**] the foregoing meeting minutes
requirement or [**]. 
“European Union” means (a) the economic, scientific and political organization
of member states as it may be constituted from time to time, which as of the
Effective Date consists of Austria, Belgium, Bulgaria, Croatia, Czech Republic,
Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy,
Latvia, Lithuania, Luxembourg, Malta, The Netherlands, Poland, Portugal,
Romania, Slovakia, Slovenia, Spain, Sweden and the United Kingdom of Great
Britain and Northern Ireland and that certain portion of Cyprus included in such
organization, (b) any member country of the European Economic Area that is not
otherwise a member of the European Union, and (c) any country not otherwise
included in clauses (a) or (b) that participates in the unified filing system
under the auspices of the EMA. For clarity, European Union will at all times be
deemed to include each of France, Germany, Italy, Spain and the United Kingdom.
“Exclusive Technology Advantage” means that, with respect to a Licensed Product,
for the [**] following First Commercial Sale [**], such Licensed Product (a) is
the first and only product in the Field to be [**] and (b) has [**] of such
Licensed Product.
“Existing License Agreements” means the MIT License and BIND Cross License.
“Fair Market Value” means the per share price determined by calculating the
weighted average of the per share closing price of Spark Common Stock on the
applicable exchange or market over the [**] period ending [**] prior to the
achievement of the applicable


- 4 -
59655504_19



--------------------------------------------------------------------------------





milestone for which Spark is making a payment in Spark Common Stock pursuant to
Section 6.8 (Payment by Equity Issuance).
“Field” means all therapeutic, diagnostic, palliative, preventive and veterinary
uses of the Licensed Particles in combination with any Gene Therapeutic
Controlled by Spark, regardless of whether such Gene Therapeutic is
co-formulated within a Licensed Particle or co-administered with a Licensed
Particle.
“First Commercial Sale” means, with respect to a Licensed Product and a country,
the first sale of such Licensed Product in such country for use or consumption
in commerce made by Spark, its Affiliates or sublicensees after all required
Marketing Authorizations have been received from the applicable Regulatory
Authority for such country. Sales for Clinical Trial purposes or compassionate,
named patient or similar use shall not constitute a First Commercial Sale.
“FTE” means one (1) person (or the equivalent of one (1) person) working full
time for one (1) twelve (12) month period in a Development, regulatory or other
relevant capacity (excluding persons employed in general and administrative,
non-technical management or other non-technical capacities) employed or
contracted by Selecta or any of its Affiliates and assigned to perform specified
work, with such commitment of time and effort to constitute one (1) employee
performing such work on a full-time basis, which for purposes hereof shall be
[**] hours per year.
“FTE Costs” means the FTE Rate multiplied by the applicable number of FTEs who
perform a specified activity pursuant to this Agreement.
“FTE Rate” means $[**]; provided that such rate will increase or decrease on
January 1 of each calendar year (starting with January 1, [**]) in accordance
with the percentage year-over-year increase or decrease in the Consumer Price
Index – Urban Wage Earners and Clerical Workers, US City Average, All Items,
1982-84 = 100, published by the United States Department of Labor, Bureau of
Labor Statistics (or its successor equivalent index) over the 12 month period
preceding each such January 1. The FTE Rate includes (a) all wages and salaries,
employee benefits, bonus, travel and entertainment, supplies and other direct
expenses and (b) indirect allocations, including all general and administrative
expenses, human resources, finance, occupancy and depreciation.
“Gene Therapeutic” means any product incorporating a Vector and a gene therapy,
gene editing or related gene modification technology directed to a Target or a
Potential Target.
“Government Authority” means any multi-national, federal, state, local,
municipal or other government authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, court or other tribunal).
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (15 U.S.C. Sec. 18a), and the rules and regulations promulgated
thereunder.


- 5 -
59655504_19



--------------------------------------------------------------------------------





“HSR Clearance” means either (a) early termination of the applicable waiting
period under the HSR Act with respect to the HSR Filings or (b) expiration of
the applicable waiting period under the HSR Act with respect to the HSR Filings.
“HSR Filings” means the filings by Selecta and Spark with the Federal Trade
Commission (“FTC”) and the Antitrust Division of the Department of Justice
(“DOJ”) of a Notification and Report Form for Certain Mergers and Acquisitions
(as that term is defined in the HSR Act) with respect to Spark’s exercise of an
Option for an Additional Target, together with all required documentary
attachments thereto.
“IND” means any Investigational New Drug application filed with the FDA pursuant
to Part 312 of Title 21 of the U.S. Code of Federal Regulations.
“Initial Target” means FVIII (factor VIII).
“In-License Agreement” means (a) the MIT License, (b) the BIND Cross License and
(c) any other agreement between Selecta and a Third Party that becomes an
In-License Agreement pursuant to Section 2.10(b) (Future In-License Agreements).
“In-Licensed Patents” means (a) the MIT Patents, (b) the BIND Patents and (c)
any Patents licensed to Selecta under an In-License Agreement entered into
pursuant to Section 2.10(b) (Future In-License Agreements).
“Invention” means any new and useful invention, discovery, process, method,
machine, manufacture, design, composition of matter, material or improvement
thereof (whether patentable or not).
“Know-How” means any tangible and intangible information, data, results
(including pharmacological, research and development data, reports and batch
records), and materials, discoveries, improvements, compositions of matter, cell
lines, assays, sequences, processes, methods, knowledge, protocols, formulas,
utility, formulations, inventions (whether patentable or not), strategy,
know-how and trade secrets, and all other scientific, pre-clinical, clinical,
regulatory, manufacturing, marketing, financial and commercial information or
data, in each case that either Party has treated as confidential or proprietary
information.
“Law” means the applicable laws, rules and regulations, including any rules,
regulations, guidelines or other requirements of any Government Authorities
(including any Regulatory Authorities) that may be in effect from time to time
in any country or jurisdiction of the Territory.
“Licensed Particle” means (a) the synthetic nanoparticle known as SEL-110 that
meets the specifications set forth on Exhibit C (SEL-110) (“SEL-110”) or (b) any
Next Generation Particle that is designated by Spark as a Licensed Particle
under Section 2.11 (Next Generation Particles).


- 6 -
59655504_19



--------------------------------------------------------------------------------





“Licensed Product” means any product that incorporates a Gene Therapeutic
Controlled by Spark co-formulated in or co-administered with a Licensed
Particle. A Licensed Product shall comprise both the Gene Therapeutic and a
Licensed Particle co-formulated or co-administered with the Gene Therapeutic.
“MAA” means a regulatory application filed with the European Medicines
Evaluation Agency (“EMA”) or the Ministry of Health, Labour and Welfare of Japan
(“MHLW”) seeking Marketing Authorization of a Licensed Product.
“Major EU Country” means France, Germany, Italy, Spain or the United Kingdom.
“Manufacture” means activities directed to the manufacture, receipt, incoming
inspections, storage and handling of raw materials and the manufacture,
processing, formulation, packaging, labeling, warehousing, quality control
testing (including in-process release and stability testing), supplying,
shipping and release of a product, as the case may be and to the extent
applicable, including manufacturing process development, scale-up and
validation. “Manufacturing” shall have the correlative meaning.
“Marketing Authorization” means the technical, medical and scientific licenses,
registrations, authorizations and approvals (including supplements and
amendments, pre- and post-approvals, and labeling approvals) of any Regulatory
Authority necessary for the Commercialization of a product in the Field in such
Regulatory Authority’s jurisdiction in the Territory, including the approval of
BLAs and MAAs. “Marketing Authorization” does not include pricing approvals.
“MIT” means the Massachusetts Institute of Technology.
“MIT Indemnitees” means MIT, Brigham and Women’s Hospital, the President and
Fellows of Harvard College, Children’s Medical Center Corporation and Immune
Disease Institute, the Affiliates of the foregoing, and the respective
directors, trustees, officers, faculty, students, employees, and agents and
their respective successors, heirs and assigns of any of the foregoing.
“MIT License” means the Exclusive License Agreement by and between MIT and
Selecta, effective November 25, 2008, as amended.
“MIT Patents” means those Patents licensed to Selecta under the MIT License, as
set forth on Exhibit A (Selecta Background Patents).
“MIT/Selecta Letter Agreement” means that certain letter agreement by and
between MIT and Selecta dated as of the date hereof.
“MIT/Selecta/Spark Letter Agreement” means that certain letter agreement by and
between MIT, Selecta and Spark dated as of the date hereof.
“Net Sales” of a Licensed Product in a particular period means the amount
calculated in accordance with generally accepted accounting principles,
consistently applied, by


- 7 -
59655504_19



--------------------------------------------------------------------------------





deducting from invoiced sales of such Licensed Product made by or on behalf of
Spark or its Affiliates or sublicensees (a “Selling Party”) to Third Parties for
such period: (a) normal, customary trade discounts (including volume discounts),
credits, chargebacks, reductions and rebates; (b) allowances and adjustments for
rejections, recalls, outdated products or returns (in each event whether
voluntary or required); (c) outbound freight, shipping, insurance, sales, use,
excise, value-added, consumption and similar tariffs, taxes or duties imposed on
such sale which is paid by or on behalf of Spark or its Affiliates or
sublicensees and stated separately on purchase orders, invoices, or other
documents of sale; (d) credits actually given or allowances actually made for
wastage replacement, Medicare/Medicaid or other governmental rebates, to the
extent actually deducted from the gross amount invoiced and either not required
to be paid by or refunded to the customer or other payor; (e) annual fees due
under Section 9008 of the United States Patient Protection and Affordable Care
Act of 2010 (Pub. L. No. 111-48) allocable to sales of such Licensed Product;
(f) normal and customary service fees paid to Third Party distributors and
wholesalers for maintaining agreed inventory levels and providing other bona
fide services; and (g) uncollectible amounts included in Net Sales on previously
sold Licensed Products. Each of the foregoing deductions shall be determined on
a basis consistent with the Selling Party’s audited consolidated financial
statements and consistently applied across all products of the Selling Party.
Even if there is overlap between any of deductions described in (a) through (g),
each individual item shall only be deducted once in the overall Net Sales
calculation. In addition, indigent patient, compassionate use and similar
programs to provide Licensed Product at no cost, will not be counted as Net
Sales. No deductions shall be made for commissions paid to individuals whether
they be with independent sales agencies or regularly employed by Spark and on
its payroll, or for cost of collections. Non-monetary consideration shall not be
accepted by Spark without the prior written consent of Selecta.
In the event that a Licensed Product under this Agreement is sold in combination
(a “Combination Product”) with active ingredient(s) other than Gene Therapeutics
co-formulated in or co-administered with Selecta Technology (“Supplemental
Ingredient(s)”), then “Net Sales” of the Combination Product shall be calculated
using one of the following methods:
(x)    By multiplying the Net Sales of the Combination Product (calculated prior
to the application of this formula) by the fraction A/A+B, where A is the
average gross selling price, during the applicable quarter in the country
concerned, of the Licensed Product when sold separately, and B is the average
gross selling price, during the applicable quarter in the country concerned, of
the Supplemental Ingredient(s) when sold separately; or
(y)    In the event that no such separate sales are made of the Licensed Product
or any of Supplemental Ingredients in such Combination Product during the
applicable quarter in the country concerned, Net Sales shall be calculated using
the above formula where A is the reasonably estimated commercial value of the
Licensed Product sold separately and B is the reasonably estimated commercial
value of the Supplemental Ingredient(s) sold separately. Any such estimates
shall be determined using criteria to be mutually agreed upon by the Parties.
Such estimates shall be reported to Selecta in the reports to be provided


- 8 -
59655504_19



--------------------------------------------------------------------------------





pursuant to Section 6.11(b) (Royalties). If the Parties are unable to agree on
the criteria for determining such estimates, either Party may submit such
dispute for resolution pursuant to the provisions of ARTICLE 12 (Dispute
Resolution).
For the avoidance of doubt, “Net Sales” does not include any sales related to
the administration of Gene Therapeutics Controlled by Spark if (i) such Gene
Therapeutic are not co-formulated in or co-administered with a Licensed Particle
notwithstanding that such Gene Therapeutic may be directed at a Target and (ii)
such sales were not enabled by prior administration of a Licensed Particle
(whether alone or as part of a Licensed Product).
“Option Period” means the Effective Date through the third anniversary of the
Effective Date.
“Out-of-Pocket Costs” means costs and expenses paid by Selecta or any of its
Affiliates to Third Parties.
“Patent” means (a) any patent, re-examination, reissue, renewal, extension,
supplementary protection certificate and term restoration, any confirmation
patent or registration patent or patent of addition based on any such patent,
(b) any pending application for patents, including provisional, converted
provisional, continuations, continuations-in-part, divisional and substitute
applications, and inventors’ certificates, (c) all foreign counterparts of any
of the foregoing, and (d) all applications claiming priority to any of the
foregoing.
“Person” means any individual, incorporated or unincorporated organization or
association, Government Authority, or other entity.
“Pivotal Clinical Study” means a study in the Field in human patients of a
Licensed Product designed to ascertain efficacy and safety of such Licensed
Product for the purposes of enabling the preparation and submission of
applications for Marketing Authorization to the competent Regulatory Authorities
in a country of the Territory and that is adequate to satisfy the requirements
of 21 C.F.R. § 312.21(c) or its equivalent in that country.
“Potential Target” means any of the targets set forth on Exhibit D (Potential
Target List) which shall be subject to reduction as set forth in Section 2.2(b)
(Reduction of Potential Target List) (the “Potential Target List”), for which
Spark may exercise an Option and which, upon such exercise, shall be designated
an Additional Target. The Potential Target List shall specify whether a
Potential Target is related to a Rare Indication, a Very Rare Indication or
neither a Rare Indication nor a Very Rare Indication once such determination is
made pursuant to Section 2.2(e) (Indications), subject to adjustment as set
forth therein.
“Prosecution and Maintenance” means, with respect to a Patent, the preparing,
filing, prosecuting and maintenance of such Patent, as well as re-examinations
and reissues, with respect to such Patent, together with the conduct of
interferences, the defense of oppositions and other similar post-grant
proceedings with respect to the particular Patent; and “Prosecute and Maintain”
shall have the correlative meaning.


- 9 -
59655504_19



--------------------------------------------------------------------------------





“Rare Indication” means an indication related to a Target with a known incidence
of less than 1 in every [**] people in the United States, excluding Very Rare
Indications.
“Regulatory Authority” means, in a particular country or jurisdiction in the
Territory, any applicable Government Authority involved in granting (a) approval
to initiate or conduct clinical testing in humans, (b) the authorizations,
approvals, licenses, permits, consents, registrations and filings necessary for
the Commercialization of a product in a country in the Territory including
Marketing Authorizations and manufacturing licenses, or (c) to the extent
required in such country or jurisdiction, pricing approval for a product in such
country or jurisdiction.
“Regulatory Exclusivity” means, with respect to any country or other
jurisdiction in the Territory, an additional market protection, other than
Patent protection, granted by a Regulatory Authority in such country or other
jurisdiction which confers an exclusive Commercialization period during which
Spark or its Affiliates or sublicensees have the exclusive right to market and
sell a Licensed Product in such country or other jurisdiction through a
regulatory exclusivity right (e.g., new chemical entity exclusivity, new use or
indication exclusivity, new formulation exclusivity, orphan drug exclusivity,
pediatric exclusivity, or any applicable data exclusivity).
“Regulatory Materials” means regulatory applications, submissions,
notifications, registrations, Marketing Authorizations or other written
materials, correspondence, submissions made to or with a Regulatory Authority
that are necessary or reasonably desirable in order to Develop, Manufacture or
Commercialize the Licensed Products in the Field in a particular country.
“Royalty Term” means, as to a Licensed Product and a country, the period
commencing on the First Commercial Sale of such Licensed Product in such country
and terminating upon the later of (a) ten (10) years after such First Commercial
Sale, (b) the expiration of the last-to-expire Valid Claim included in (i) the
Selecta Background Patents, (ii) the Selecta-Invented Improvement Patents or
(iii) any Spark Field-Specific Improvement Patent that Covers a Spark
Field-Specific Improvement Invention jointly invented by Selecta, in each case,
that Covers such Licensed Product in such country or (c) the expiration of
Regulatory Exclusivity in such country for such Licensed Product.
“Selecta-Assigned Improvement Inventions” means any Invention that is conceived,
discovered, invented, created, made or reduced to practice or tangible medium by
or on behalf of Spark or any of its Affiliates or sublicensees, either (a) [**]
or (b) [**] in each case ((a) and (b)), in the course of conducting activities
under this Agreement or exercising rights granted under this Agreement, that (i)
[**] or (ii) [**]. For clarity, an Invention that [**] with applicability both
[**] of this definition.
“Selecta-Assigned Improvement IP” means the Selecta-Assigned Improvement
Inventions and Selecta-Assigned Improvement Patents.


- 10 -
59655504_19



--------------------------------------------------------------------------------





“Selecta-Assigned Improvement Patents” means any Patent that Covers a
Selecta-Assigned Improvement Invention.
“Selecta Background IP” means Selecta Background Patents and Selecta Background
Know-How.
“Selecta Background Know-How” means all Know-How that is (a) reasonably
necessary or useful for the Development, Manufacture or Commercialization of
Licensed Product(s) and (b) Controlled by Selecta or its Affiliates as of the
Effective Date or becomes Controlled by Selecta or its Affiliates on or after
the Effective Date, other than the Selecta-Invented Improvement Inventions and
Selecta-Assigned Improvement Inventions.
“Selecta Background Patents” means all Patents that (a) Cover Licensed
Product(s) and (b) are Controlled by Selecta or its Affiliates as of the
Effective Date, including the Patents set forth on Exhibit A (Selecta Background
Patents), or that become Controlled by Selecta or its Affiliates on or after the
Effective Date, other than the Selecta-Invented Improvement Patents and
Selecta-Assigned Improvement Patents.
“Selecta-Invented Improvement Inventions” means any Invention that is conceived,
discovered, invented, created, made or reduced to practice or tangible medium by
or on behalf of Selecta or any of its Affiliates in the course of conducting
activities under this Agreement, that relates to any Licensed Product or any
Selecta Technology, either alone or in combination with Gene Therapeutic(s),
other than Spark Field-Specific Improvement Inventions and Spark-Assigned Gene
Therapeutics Inventions. For the avoidance of doubt, any Selecta-Assigned
Improvement Invention that satisfies the above criteria shall also constitute a
Selecta-Invented Improvement Invention.
“Selecta-Invented Improvement IP” means the Selecta-Invented Improvement
Inventions and Selecta-Invented Improvement Patents.
“Selecta-Invented Improvement Patents” means any Patent that Covers a
Selecta-Invented Improvement Invention.
“Selecta IP” means Selecta Background IP, Selecta-Assigned Improvement IP and
Selecta-Invented Improvement IP.
“Selecta Technology” means any Licensed Particle, SVP-Rapamycin or any other
synthetic nanoparticle Controlled by Selecta or its Affiliates.
“Spark-Assigned Gene Therapeutic Improvement Inventions” means any Invention
that is conceived, discovered, invented, created, made or reduced to practice or
tangible medium by or on behalf of Selecta or any of its Affiliates either (a)
[**] or (b) [**], in each case ((a) and (b)) [**] under this Agreement, [**].


- 11 -
59655504_19



--------------------------------------------------------------------------------





“Spark-Assigned Gene Therapeutic Improvement IP” means the Spark-Assigned Gene
Therapeutic Improvement Inventions and Spark-Assigned Gene Therapeutic
Improvement Patents.
“Spark-Assigned Gene Therapeutic Improvement Patents” means any Patent that
Covers only one or more Spark-Assigned Gene Therapeutic Improvement Inventions.
“Spark Background IP” means all Patents and Know-How relating to Gene
Therapeutics that are Controlled by Spark or its Affiliates as of the Effective
Date or that become Controlled by Spark or its Affiliates on or after the
Effective Date, other than the Spark Field-Specific Improvement IP and
Spark-Assigned Gene Therapeutic Improvement IP.
“Spark Common Stock” means common stock of Spark, par value $0.001 per share.
“Spark Field-Specific Improvement Invention” means any Invention that is
conceived, discovered, invented, created, made or reduced to practice or
tangible medium by or on behalf of [**], either (a) [**] or (b) [**] in each
case ((a) and (b)), in the course of [**], that [**].
“Spark Field-Specific Improvement IP” means the Spark Field-Specific Improvement
Inventions and Spark Field-Specific Improvement Patents.
“Spark Field-Specific Improvement Patents” means any Patent that Covers a Spark
Field-Specific Improvement Invention and does not [**].
“Spark IP” means the Spark Background IP, the Spark Field-Specific Improvement
IP and Spark-Assigned Gene Therapeutic Improvement IP.
“SVP-Rapamycin” means SVP encapsulating the immunomodulator rapamycin.
“Target” means any of the Initial Target and any Additional Targets.
“Target Abandonment” means, with respect to a Target, prior to the First
Commercial Sale of a Licensed Product directed to such Target, the failure of
Spark or any of its Affiliates or Sublicensees to initiate or conduct any
material Development activities with respect to any Licensed Product directed to
such Target during any [**] period; provided that the running of such [**]
period will automatically be tolled for so long as and to the extent that
failure to initiate or conduct material Development is a result of a Force
Majeure or any factor(s) that make such failure consistent with the exercise of
Commercially Reasonable Efforts, unless and until Spark abandons any and all
bona fide plans to commence or resume Development once such Force Majeure or
factor(s) no longer pose a material obstacle to such Development.
“Terminated Targets” means (a) any [**], (b) any Target with respect to which
this Agreement is terminated and (c) upon the expiration or termination of this
Agreement in its entirety, all Targets.


- 12 -
59655504_19



--------------------------------------------------------------------------------





“Territory” means worldwide.
“Third Party” means any Person other than Selecta, Spark or any Affiliate of
either Party.
“Trademark” means any word, name, symbol, color, designation or device or any
combination thereof that functions as a source identifier, including any
trademark, trade dress, brand mark, service mark, trade name, brand name, logo,
business symbol or domain names, whether or not registered.
“Valid Claim” means (a) an issued and unexpired claim of a Patent that has not
been revoked or held unenforceable, unpatentable or invalid by a decision of a
court or other governmental agency of competent jurisdiction, which is not
appealable or has not been appealed within the time allowed for appeal, and
which has not been abandoned, disclaimed, denied or admitted to be invalid or
unenforceable through reissue, re-examination or disclaimer or otherwise or (b)
a claim of a pending Patent that is being actively prosecuted and that remains
pending not later than [**] years following the filing of the earliest patent
application from which such claim derives priority and that has not been
cancelled, withdrawn from consideration, abandoned, disclaimed, finally rejected
or expired without the possibility of appeal or refilling.
“Vector” means a vehicle used to deliver genetic material to or edit genetic
material in a cell.
“Very Rare Indication” means an indication related to a Target with a known
incidence of less than [**] people in the United States.

1.2
Additional Definitions. Each of the following definitions is set forth in the
section of this Agreement indicated below.

Definition
Section
Acquisition
2.7(a)(i)
Antitrust Authority
2.9(a)
Agreement
Preamble
Bankruptcy Laws
2.5
cGMP Initial Supply
5.6
Claim
11.1
Clinical Supply Agreement
5.1
Commercial Milestone
6.6
Commercial Milestone Payment
6.6
Commercial Supply Agreement
5.1
Competing Product
2.6
Competitive Infringement
7.4(b)
Cure Period
9.2(b)(i)
Declaratory Judgment Action
7.4(a)
Development Milestone Payment
6.4



- 13 -
59655504_19



--------------------------------------------------------------------------------





Definition
Section
Development Plan
3.3
Diligence Cure Period
9.2(b)(iii)
Diligence Obligations
9.2(b)(iii)
[**]
2.2(c)
DSMB
3.7(a)
Effective Date
Preamble
Enforcement Action
7.4(b)
[**]
6.12
Force Majeure
13.4
Indemnitee
11.3
Infringement Claim
7.3
IP Working Group
7.6(a)
Licensed Particle Dispute
3.7(a)
Losses
11.1
LSA
10.1(d)
Next Generation Particle
2.11
Non-cGMP Initial Supply
5.6
Notice of Dispute
12.1(a)
Notice Period
9.2(a)
Option
2.2(a)
Option Exercise Payment
6.2
Party(ies)
Preamble
Payment Cure Period
9.2(b)(ii)
Project Coordinator
3.1
Proposed Future In-License Agreement
2.10
Quality Agreement
5.1
Regulatory Milestone Payment
6.5
Royalty Tier
6.10(a)
SAB
3.7(a)
Scheduled Payment
6.1
Securities Laws
8.2(b)
Selecta
Preamble
Selecta Indemnitee
11.2
Spark
Preamble
Spark Indemnitee
11.1
Stock Purchase Agreement
6.3
SVP
Preamble
Technology Transfer Option
5.3
Third Party Challenge
7.4(a)
Third Party Infringement
7.4(a)



- 14 -
59655504_19



--------------------------------------------------------------------------------






1.3
Interpretation. The captions and headings to this Agreement are for convenience
only, and are to be of no force or effect in construing or interpreting any of
the provisions of this Agreement. Unless specified to the contrary, references
to Sections or Exhibits shall refer to the particular Sections or Exhibits of or
to this Agreement and references to this Agreement include all Exhibits hereto.
Unless context otherwise clearly requires, whenever used in this Agreement:

(a)    the words “include” or “including” shall be construed as incorporating,
also, “but not limited to” or “without limitation;”
(b)    the word “day,” “quarter” or “year” (and derivatives thereof, e.g.,
“quarterly”) shall mean a calendar day, calendar quarter or calendar year unless
otherwise specified (and “annual” or “annually” refer to a calendar year);
(c)    the word “notice” shall mean notice in writing (whether or not
specifically stated) and shall include notices, consents, approvals and other
written communications contemplated under this Agreement;
(d)    the word “hereof,” “herein,” “hereby” and derivative or similar word
refers to this Agreement (including any Exhibits);
(e)    the word “or” shall have its inclusive meaning identified with the phrase
“and/or;”
(f)    the words “will” and “shall” shall have the same obligatory meaning;
(g)    provisions that require that a Party or the Parties hereunder “agree,”
“consent” or “approve” or the like shall require that such agreement, consent or
approval be specific and in writing, whether by written agreement, letter,
approved minutes or otherwise;
(h)    words of any gender include the other gender; and
(i)    words using the singular or plural number also include the plural or
singular number, respectively.

ARTICLE 2    
LICENSE AND OPTIONS

2.1
License Grants to Spark.

(a)    Initial Target. Subject to the terms and conditions of this Agreement,
commencing on the Effective Date, Selecta hereby grants to Spark an exclusive
(even as to Selecta and its Affiliates) right and license in the Field in the
Territory, with the right to grant sublicenses subject to Section 2.1(f)
(Sublicenses), under the Selecta IP (i) to use, offer for sale, sell, import and
otherwise Develop and Commercialize Licensed Products directed to the Initial
Target, (ii) to make, have made and otherwise Manufacture Licensed Products
directed to the Initial Target excluding the making, having made or
Manufacturing of any Licensed Particles within such Licensed Products and (iii)
contingent upon exercise of the Technology Transfer Option, make, have made and
otherwise Manufacture Licensed Particles solely for inclusion in Licensed
Products directed to the Initial Target and solely in accordance with Section
5.3 (Manufacturing Transfer).


- 15 -
59655504_19



--------------------------------------------------------------------------------





(b)    Additional Targets. Commencing upon a Potential Target becoming an
Additional Target in accordance with Section 2.2(a) (Grant of Option), Selecta
hereby grants to Spark an exclusive (even as to Selecta and its Affiliates)
right and license in the Field in the Territory, with the right to grant
sublicenses, under the Selecta IP (i) to use, offer for sale, sell, import and
otherwise Develop and Commercialize Licensed Products directed to such
Additional Target, (ii) to make, have made and otherwise Manufacture Licensed
Products directed to such Additional Target excluding the making, having made or
Manufacturing of any Licensed Particles within such Licensed Products and (iii)
contingent upon exercise of the Technology Transfer Option, make, have made and
otherwise Manufacture Licensed Particles solely for inclusion in Licensed
Products directed to such Additional Target and solely in accordance with
Section 5.3 (Manufacturing Transfer).
(c)    Research License. Subject to the terms and conditions of this Agreement,
Selecta hereby grants Spark a royalty-free, exclusive (even as to Selecta and
its Affiliates) right and license, without any right to grant sublicenses, under
the Selecta IP to perform research activities with respect to Potential Targets
during the Option Period. Ownership of Inventions and Patents arising in the
course of such activities shall be as set forth in Section 7.1(b)
(Improvements). [**].
(d)    Post-Royalty Term Licenses. Each license granted under Sections 2.1(a)
(Initial Target) and 2.1(b) (Additional Targets) shall automatically convert to
a fully paid-up, non-royalty bearing, perpetual, non-exclusive license on a
country-by-country and Licensed Product-by-Licensed Product basis upon the
expiration of the Royalty Term applicable to such Licensed Product in such
country (but not upon an earlier termination of this Agreement with respect
thereto).
(e)    Third Party Licenses. The licenses set forth in Sections 2.1(a) (Initial
Target), 2.1(b) (Additional Targets) and 2.1(c) (Research License) include
sublicenses under the In-License Agreements. Selecta has, prior to the Effective
Date, provided Spark with copies of the MIT License and the BIND Cross License.
Spark acknowledges that its rights with respect to the In-Licensed Patents are
subject to the terms and conditions of the applicable In-License Agreement,
including the field limitations and rights reserved to Third Parties set forth
therein. Spark shall comply with, and shall require its sublicensees to comply
with, the following terms and conditions of the In-License Agreements applicable
to Spark and its sublicensees thereunder: Sections 2.6 (Sublicenses), 2.7 (U.S.
Manufacturing), 2.8 (Retained Rights), 5.4 (Records), 11.2 (Export Control),
11.3 (Non-Use of M.I.T., Brigham, Harvard, Institute and CMCC Names) and 11.4
(Marking of Licensed Products) of the MIT License and Sections 2.3 (Sublicense
Rights), 3.2 (Patent Marking) and 3.4 (No Challenge) of the BIND Cross License.
In the event that a sublicensee of Spark fails to comply with such terms and
conditions, then at either Party’s request the Parties shall discuss
alternatives for correcting such noncompliance, which under appropriate
circumstances may include Spark’s termination of such sublicense, or, if
necessary in order for Selecta to avoid termination of an In-License Agreement
(i.e., no cure or other alternative that avoids such termination is possible),
Selecta may terminate this Agreement with respect to the sublicenses granted
under such In-License Agreement in this Agreement on thirty (30) days’


- 16 -
59655504_19



--------------------------------------------------------------------------------





notice if such noncompliance remains uncured. In addition, Spark shall prepare
and deliver to Selecta any additional reports required under the MIT License
sufficiently in advance to enable Selecta to comply with its obligations
thereunder and to enable Selecta to calculate “Net Sales” as defined in the MIT
License. Spark acknowledges that the license grant to Selecta under (i) the MIT
License with respect to MIT Case No. 7856 and (ii) the BIND Cross License with
respect to the BIND Patents is non-exclusive, and, therefore, that the license
grants to Spark under Sections 2.1(a) (Initial Target) and 2.1(b) (Additional
Targets) with respect to such Patents shall be exclusive only as to Selecta’s
rights under such Patents.
(f)    Sublicenses. Spark shall have the right to grant sublicenses, through
multiple tiers of sublicensees, under the licenses granted in Section 2.1(a)
(Initial Target), Section 2.1(b) (Additional Targets) or Section 2.1(g)
(Corporate Names), to its Affiliates and other Persons; provided that any such
sublicenses shall (a) be consistent with the applicable terms and conditions of
this Agreement and the MIT/Selecta/Spark Letter Agreement, and (b) include (i)
record-keeping and audit provisions consistent with Section 6.16 (Maintenance of
Records) and Section 6.17 (Audits), (ii) confidentiality obligations at least as
restrictive as those set forth in ARTICLE 8 (Confidentiality), (iii)
indemnification and insurance obligations consistent with those set forth in
ARTICLE 11 (Indemnification, Insurance and Liability) and (iv) an assignment to
Selecta of such sublicensee’s rights in Selecta-Assigned Improvement IP and
certain Spark Field-Specific Improvement IP pursuant to Section 7.1(b)
(Improvements). Any such sublicensee must comply with the applicable terms and
conditions of this Agreement, but Spark shall remain primary obligor under this
Agreement and shall be responsible for the acts and omissions of any such
sublicensee as if they were performed by Spark. Any such sublicense shall not
alter in any manner the responsibility of the Spark hereunder, including its
obligation to Selecta for the payment of all payments due under this Agreement.
Promptly upon entry into any such sublicense, Spark shall provide Selecta a copy
of such sublicense, [**]. Spark shall ensure that any sublicense of the
In-Licensed Patents by Spark in accordance with this Section 2.1(f) is
consistent with the terms and conditions of the applicable In-License Agreement.
(g)    Corporate Names. Subject to the terms and conditions of this Agreement,
commencing on the Effective Date, Selecta hereby grants to Spark a non-exclusive
license, with the right to grant sublicenses in accordance with Section 2.1(f)
(Sublicenses), to use Selecta’s Corporate Names solely as required to comply
with Section 4.4 (Markings).

2.2
Option.

(a)    Grant of Option. Subject to Section 6.2 (Option Exercise Payments),
Selecta hereby grants to Spark an exclusive option to obtain exclusive licenses
as set forth in Section 2.1(b) (Additional Targets) with respect to Licensed
Products directed at up to four (4) Potential Targets (each, an “Option”) (in
each case, [**]) at any time during the Option Period by providing written
notice of exercise to Selecta and paying the Option Exercise Payment in
accordance with Section 6.2 (Option Exercise Payments). Upon exercise of an
Option with respect to a Potential Target and subject to Section 2.9 (HSR Act),
such Potential Target shall become an Additional Target.


- 17 -
59655504_19



--------------------------------------------------------------------------------





(b)    Reduction of Potential Target List. The number of Potential Targets on
the Potential Target List shall initially be [**]. Each time an Option is
exercised with respect to an Additional Target, such target shall be removed
from the Potential Target List and shall cease to be a Potential Target under
this Agreement. In addition, on the date that is [**] from the Effective Date,
the number of Potential Targets on the Potential Target List shall be further
reduced, [**].
(c)    [**].
(i)    During the Option Period, Spark shall have the right to [**]. In
addition, during the Option Period, Spark shall have the right to [**]. If Spark
proposes to [**]. Effective upon [**]. For the avoidance of doubt (a) following
the date on which [**], and (b) at no point in time shall [**].
(ii)    If Spark [**].
(d)    Expiration. Spark’s Options shall expire on the earliest to occur of (i)
Spark’s exercise of an Option with respect to four (4) Potential Targets and
(ii) the expiration of the Option Period. Upon such expiration, all targets
remaining on the Potential Target List shall cease to be Potential Targets under
this Agreement.
(e)    Indications. Within [**] after the Effective Date the Parties shall
mutually determine the prevalence of the indications related to the Potential
Targets. The designation of each Potential Target as related to a Rare
Indication, a Very Rare Indication or neither a Rare Indication nor a Very Rare
Indication shall be set forth on the Potential Target List and such designation
shall be binding upon both Parties for all purposes hereunder. If the Parties
fail to agree on such designation(s) initially, or if at a future date a Party
believes that a designation should change and the other Party does not agree
with such change, the Parties shall refer the matter to a mutually-agreeable
technical expert to make such determination. In the event that the designation
with respect to an Additional Target changes after relevant payments with
respect to such Additional Target have been made, such change shall only affect
payments that first become payable after the Parties first initiate discussions
regarding the change in designation for such Additional Target.

2.3
Additional License Grants.

(a)    Subject to the terms and conditions of this Agreement, Spark hereby
grants to Selecta a non-exclusive, royalty-free, fully paid-up, perpetual,
irrevocable, transferable and sublicensable (through multiple tiers) license
under any Know-How in the Spark Background IP that Spark discloses to Selecta
(in Spark’s sole discretion) solely to research, Develop, have Developed,
Manufacture, have Manufactured, Commercialize and have Commercialized products
that incorporate any Selecta Technology (but that do not incorporate any Gene
Therapeutic Controlled by Spark) outside the Field.
(b)    Subject to the terms and conditions of this Agreement, Selecta hereby
grants to Spark a non-exclusive, royalty-free, fully paid-up, perpetual,
irrevocable, transferable and


- 18 -
59655504_19



--------------------------------------------------------------------------------





sublicensable (through multiple tiers) license under any Selecta-Assigned
Improvement IP and Selecta’s interest, if any, in Spark Field-Specific
Improvement IP to make, have made, use, offer for sale, sell, import and
otherwise Develop and Commercialize products that incorporate Gene Therapeutics
(but that do not incorporate Licensed Particles) [**].

2.4
No Implied Licenses; Restrictions. Except as explicitly set forth in this
Agreement, neither Party shall acquire any license, intellectual property
interest or other rights, by implication or otherwise, in any Know-How or under
any Patents Controlled by the other Party or its Affiliates. Spark will (a) not
use any materials provided by Selecta to Spark hereunder other than as expressly
provided in this Agreement, (b) use the Licensed Particles only as licensed
under this Agreement, (c) not sell, transfer or otherwise provide Licensed
Particles to Third Parties other than for the purpose of the Manufacture or sale
of Licensed Products, (d) not attempt to reverse engineer, characterize, or
ascertain the chemical structure or other make-up of, or perform experiments to
determine the identity of, any Licensed Particle, other than as necessary or
useful for the Development of any Licensed Product or, if applicable, in order
to practice the manufacturing licenses with respect to the Licensed Particles
set forth in Sections 2.1(a) (Initial Target) and 2.1(b) (Additional Targets),
and (e) not make or attempt to make any or modifications to the Licensed
Particles other than as necessary or useful for the Development of any Licensed
Product.


2.5
Rights Upon Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement are, and shall otherwise be deemed to be, for purposes of Section
365(n) of Title 11 of the United States Code and other similar laws in any
jurisdiction outside the U.S. (collectively, the “Bankruptcy Laws”), licenses of
rights to “intellectual property” as defined under the Bankruptcy Laws. If a
case is commenced during the term of this Agreement by or against a Party under
Bankruptcy Laws then, unless and until this Agreement is rejected as provided in
such Bankruptcy Laws, such Party (in any capacity, including
debtor-in-possession) and its successors and assigns (including a trustee) shall
perform all of the obligations provided in this Agreement to be performed by
such Party. If a case is commenced during the term of this Agreement by or
against a Party under the Bankruptcy Laws, this Agreement is rejected as
provided in the Bankruptcy Laws and the other Party elects to retain its rights
hereunder as provided in the Bankruptcy Laws, then the Party subject to such
case under the Bankruptcy Laws (in any capacity, including debtor-in-possession)
and its successors and assigns (including a Title 11 trustee), shall provide to
the other Party copies of all information necessary for such other Party to
prosecute, maintain and enjoy its rights under the terms of this Agreement
promptly upon such other Party’s written request therefor. All rights, powers
and remedies of the non-bankrupt Party as provided herein are in addition to and
not in substitution for any and all other rights, powers and remedies now or
hereafter existing at law or in equity (including the Bankruptcy Laws) in the
event of the commencement of a case by or against a Party under the Bankruptcy
Laws. All payments owed to Selecta under Sections 6.4 (Development Milestones),
6.5 (Regulatory Milestones), 6.6 (Commercial Milestones) and 6.9 (Royalties)
are, and shall otherwise be deemed to be, for purposes of the Bankruptcy Laws,
“royalties” as defined under the Bankruptcy Laws.



- 19 -
59655504_19



--------------------------------------------------------------------------------






2.6
Exclusivity. Selecta and its Affiliates shall not, and shall not grant any
license or otherwise assist any Third Party to, directly or indirectly, Develop
or Commercialize [**] (a “Competing Product”).


2.7
Competing Product Acquisitions.

(a)    Options. If Selecta or any of its Affiliates acquires or is acquired by a
Third Party (whether such acquisition occurs by way of a purchase of assets,
merger, consolidation or similar transaction) (an “Acquisition”), and where such
Third Party is, at such time, actively Developing or Commercializing a Competing
Product, then Selecta will promptly notify Spark upon the consummation of such
Acquisition and, unless the Parties agree otherwise in writing, Selecta, or its
applicable Affiliate, will (with respect to the applicable Competing Product),
at its option and no later than [**] following the date of consummation of the
Acquisition, notify Spark in writing of its determination to either:
(i)    divest, or cause the relevant Affiliate to divest, whether by license or
otherwise, its interest in the Competing Product, to the extent necessary to be
in compliance with Section 2.6 (Exclusivity);
(ii)    terminate the Development or Commercialization of the Competing Product;
or
(iii)    continue the Development or Commercialization of the Competing Product
without the use of any Know-How or practice of any Patent, in each case,
Controlled by Selecta or any of its Affiliates prior to the consummation of the
Acquisition.
(b)    Divestiture or Termination. If Selecta notifies Spark in writing that it
or its relevant Affiliate intends to divest such Competing Product or terminate
the Development or Commercialization of the Competing Product as provided in
Section 2.7(a) (Options), then Selecta or its relevant Affiliate will effect the
consummation of such divestiture within [**] or effect such termination within
[**] subject to compliance with applicable Law (as applicable), after the
consummation of the Acquisition, and will confirm to Spark in writing when such
divestiture or termination has been completed. Selecta will keep Spark
reasonably informed of its efforts and progress in effecting such divestiture or
termination until it is completed.
(c)    Continuation of Development. If Selecta notified Spark in writing that it
or its relevant Affiliate intends to continue the Development or
Commercialization of the Competing Product as provided in Section 2.7(a)
(Options), such Development or Commercialization of such Competing Product will
not be a breach of Section 2.6 (Exclusivity) for so long as Selecta or its
relevant Affiliate does not use of any Know-How or practice any Patent, in each
case, Controlled by Selecta or any of its Affiliates prior to the consummation
of the Acquisition.


- 20 -
59655504_19



--------------------------------------------------------------------------------






2.8
Reservation of Rights. Subject to Section 2.6 (Exclusivity), Selecta expressly
reserves the right under the Selecta IP (i) to make, have made, use, offer for
sale, sell, import and otherwise Develop, Manufacture and Commercialize the
Licensed Particles for all purposes outside the Field and (ii) to perform its
obligations hereunder, including the Manufacture and supply of Licensed
Particles to Spark.


2.9
HSR Act.

(a)    HSR Filings. If Spark reasonably determines in good faith prior to the
exercise of an Option for a Potential Target that the exercise of such Option
requires HSR Clearance under the HSR Act, Spark shall provide written notice of
such determination to Selecta in its notice of exercise such Option for such
Potential Target. If HSR Filings are required, each Party shall use Commercially
Reasonable Efforts to prepare and file its respective HSR Filing as promptly as
is practicable. The Parties will cooperate with one another to the extent
necessary in the preparation of any such HSR Filings. [**] shall be responsible
for [**], incurred by such Party in connection with the preparation and filing
of submissions to the FTC and DOJ (“Antitrust Authority”) under the HSR Act in
accordance with this Section 2.9 and [**] shall be responsible for all HSR Act
filing fees in connection therewith. The Parties shall use their respective
Commercially Reasonable Efforts to obtain HSR Clearance for the exercise of such
Option and to resolve as promptly as practicable any objections that may be
asserted with respect to this Agreement or the transactions contemplated by this
Agreement under any antitrust, competition or trade regulatory law.
Specifically, without limitation, each Party shall: (i) promptly notify the
other of, and if in writing, furnish the other with copies of (or, in the case
of oral communications, advise the other of) any communications from or with any
Antitrust Authority with respect to such Option exercise for such Potential
Target, (ii) permit the other to review and discuss in advance, and consider in
good faith the view of the other in connection with, any proposed written or
oral communication with any Antitrust Authority, (iii) not participate in any
substantive meeting or have any substantive communication with any Antitrust
Authority unless it has given the other Party a reasonable opportunity to
consult with it in advance and, to the extent permitted by such Antitrust
Authority, gives the other the opportunity to attend and participate therein,
(iv) furnish the other Party’s outside legal counsel with copies of all filings
and communications between it and any such Antitrust Authority with respect to
such Option exercise for such Potential Target; provided that such material may
be redacted as necessary (1) to comply with contractual arrangements, (2) to
address good faith legal privilege or confidentiality concerns and (3) to comply
with applicable Law, (v) furnish the other Party’s outside legal counsel with
such necessary information and reasonable assistance as the other Party’s
outside legal counsel may reasonably request in connection with its preparation
of necessary submissions of information to any such Antitrust Authority, and
(vi) use Commercially Reasonable Efforts to respond as soon as practicable to
requests for information by any Antitrust Authority.
(b)    Tolling of Option Exercise and Payment Obligations. If the exercise by
Spark of any Option requires the making of filings under the HSR Act, then all
rights and obligations


- 21 -
59655504_19



--------------------------------------------------------------------------------





related to the exercise of such Option for the applicable Potential Target
(including payment of any Option Exercise Payment) shall be tolled until HSR
Clearance for such Option exercise.
(c)    Termination. If the Parties make an HSR Filing with respect to an
exercise of an Option for a Potential Target pursuant to Section 2.9(a) (HSR
Filings) and HSR Clearance for such Option exercise has not occurred on or prior
to one hundred eighty (180) days after the effective date of the latest HSR
Filing made by the Parties with respect to such Option exercise, then the Option
exercise will be revoked and such Potential Target will no longer be a Potential
Target for all purposes under this Agreement at the election of either Party
immediately upon notice to the other Party, if (a) any Antitrust Authority has
instituted (or threatened to institute) any action, suit or proceeding including
seeking, threatening to seek or obtaining a preliminary injunction under the HSR
Act against Selecta and Spark to enjoin or otherwise prohibit the transactions
contemplated by this Agreement related to such Option exercise for such
Potential Target, or (b) the Parties have not resolved any and all objections of
any Antitrust Authority as contemplated by Section 2.9(a) (HSR Filings). In
addition, Spark may (in its sole discretion) elect to [**], upon which notice
the Option exercise will be revoked and such Potential Target will no longer be
a Potential Target for all purposes under this Agreement. For clarity, if an
Option exercise is revoked pursuant to this Section 2.9(c), Spark may exercise
such Option with respect to another Potential Target during the Option Period.

2.10
Future In-License Agreements.

(a)
As between the Parties, Selecta shall have the first right to enter into Third
Party agreements related to Know-How, Patents, or other intellectual property
rights related to any Selecta Technology, including in combination with any Gene
Therapeutic, in Selecta’s sole discretion. If Spark desires to enter any Third
Party agreement for any such Know-How, Patents or other intellectual property
rights, it shall provide written notice of such desire to Selecta and Selecta
will have the first right to enter into such a license and shall sublicense such
rights to Spark under this Agreement. If Selecta determines to enter into such a
license, then prior to doing so Selecta shall provide Spark with a reasonable
opportunity to review and comment on the proposed terms of such license that are
applicable to Spark as a sublicensee thereunder. Selecta shall use reasonable
efforts to negotiate the terms of such license accordingly. If Selecta or any of
its Affiliates does not enter a Third Party agreement for such Know-How, Patents
or other intellectual property rights within [**] after receipt of notice from
Spark or, if Selecta is using Commercially Reasonable Efforts to negotiate such
Third Party Agreement, [**] after receipt of notice from Spark, or if Selecta
provides written notice to Spark that it does not intend to enter a Third Party
agreement for such Know-How, Patents or other intellectual property rights, then
[**]. If [**]. If Selecta notifies Spark in writing that it wishes to obtain a
non-exclusive sublicense of under [**].

(b)
If Selecta or any of its Affiliates becomes a party to a license, sublicense or
other agreement for any Know-How or Patent, with the right to sublicense, that,
in the case of Know-How, is reasonably necessary or useful for the Development,
Manufacture or Commercialization



- 22 -
59655504_19



--------------------------------------------------------------------------------





of a Licensed Product, or in the case of a Patent, Covers a Licensed Product,
then Selecta shall inform Spark and shall provide Spark with a copy of such
license, sublicense, or other agreement (“Proposed Future In-License
Agreement”), which may be redacted of terms not relevant to Spark’s rights and
obligations as a sublicensee. If Spark notifies Selecta in writing that it
wishes to be bound by the rights and obligations of the Proposed Future
In-License Agreement as they apply to Spark and this Agreement, then the
Proposed Future In-License Agreement shall automatically become an In-License
Agreement for the purposes of this Agreement, and any Know-How or Patent
Controlled by Selecta thereunder shall be included in the Selecta Background
Know-How or Selecta Background Patents (as applicable) hereunder and Spark
agrees to abide by all applicable terms and conditions of such license,
sublicense or other agreement, as it relates to Spark and this Agreement under
such In-License Agreement; provided that Selecta shall be solely responsible for
all payment amounts due to the licensor under any such In-License Agreement
entered into by Selecta.

2.11
Next Generation Particles. Selecta will inform Spark in writing in the event
that (a) during the [**] after (i) the Effective Date with respect to the
Initial Target or (ii) the exercise of Spark’s Option with respect to each
Additional Target, as applicable, Selecta or its Affiliates Develops or
otherwise Controls any [**] that (x) [**], or (b) during the [**] after the
Effective Date, Selecta or its Affiliates Develops or otherwise Controls any
[**] that either (A) [**] (each [**] in (a) and (b), a “Next Generation
Particle”), and [**]. Spark [**] and upon written notice to Selecta. If Spark
[**] Licensed Particle, the Parties shall negotiate in good faith amendments to
the Clinical Supply Agreement and Commercial Supply Agreement for the supply of
the new Licensed Particle, including reasonable amendments to address payment
for manufacturing process development and scale-up of the new Licensed Particle
and changes to supply cost based on the manufacturing process of such new
Licensed Particle. For clarity, nothing in this Agreement shall require Selecta
or its Affiliates to Develop any Next Generation Particle.


ARTICLE 3    
DEVELOPMENT

3.1
Project Coordinators. Each of the Parties shall appoint one (1) representative
possessing a general understanding of this Agreement and of drug product
Development to act as the primary point of contact between the Parties with
respect to the activities set forth herein (each, a “Project Coordinator”).
Subject to the foregoing, either Party may replace its Project Coordinator at
any time with prior notice to the other Party. Upon the occurrence of any
material event related to the Development or Manufacture of the Licensed
Products, the Project Coordinators shall promptly update each other with respect
to such material event. The Project Coordinators may conduct in-person meetings
or teleconferences to discuss the Development and Manufacture of Licensed
Products and may invite additional personnel from either Party to attend any
such meetings or teleconferences.


3.2
Development Diligence.

(a)    General. Spark shall use Commercially Reasonable Efforts to Develop a
Licensed Product directed to each Target and to obtain Marketing Authorization
for a Licensed Product directed to each Target in the [**]. Selecta acknowledges
that it will be consistent with the use of Commercially Reasonable Efforts for
Spark to conduct the Development of a Licensed Product for [**].
(b)    Selecta’s sole and exclusive remedy and Spark’s sole and exclusive
liability for any breach by Spark of this Section 3.2 shall be the termination
right set forth in Section 9.2(b)(iii) (Material Breach) as to the applicable
Target in the applicable country(ies), subject to the materiality, notice, cure
and other limitations therein.

3.3
Development Plan. Spark shall be solely responsible for designing and conducting
the Development activities necessary to fulfill its obligations under Section
3.2 (Development Diligence), and shall outline such activities with respect to
Licensed Particles in a reasonably detailed plan customized for each Target (as
may be updated from time to time by Spark, each a “Development Plan”). Each
Development Plan will describe the material Development activities planned to be
undertaken. Without limiting any other provisions of this Agreement (i) Selecta
shall have a reasonable opportunity to review each Development Plan or any
material update or amendment thereto prior to the start of its execution and may
provide comments to Spark with respect to aspects of the Development Plan
related to Licensed Particles and the combination of a Licensed Particle with a
Gene Therapeutic, and Spark shall reasonably consider all such comments and (ii)
Spark shall keep Selecta reasonably informed through the Project Coordinators as
to the progress of its Development activities under the Development Plan. Spark
shall conduct all material Development activities with respect to a Licensed
Product in accordance with the applicable Development Plan.


3.4
Development Reports. Commencing in 2018 and for so long as Spark is conducting
activities under a Development Plan, no later than [**] after the end of each
calendar year, Spark shall provide Selecta with a written report regarding the
status of Spark’s Development under such Development Plan and the material
Development activities undertaken by Spark with respect to the applicable Target
in the preceding calendar year.


3.5
Regulatory Activities.

(a)    Regulatory Activities by Spark. Spark shall have the sole right and
responsibility to prepare and file all BLAs, MAAs and otherwise obtain and
maintain approvals from Regulatory Authorities (including Marketing
Authorizations) that are necessary for Development and Commercialization of the
Licensed Products in the Field in the Territory, and otherwise interact with
Regulatory Authorities as appropriate with respect to the Licensed Products.
Spark will own all such BLAs and MAAs and other Regulatory Materials for
Licensed Products. Without limiting the foregoing, Selecta shall have a
reasonable opportunity to review and comment on Regulatory Materials for any
Licensed Product prior to the filing thereof with a Regulatory Authority and
Spark shall reasonably consider all such comments and shall not unreasonably
decline to implement any such comments related solely to the Licensed Particles.
(b)    Safety Information. Each Party shall promptly provide the other Party
with all adverse event and other material safety information relating to the
Licensed Particles that is or becomes known to such Party
(c)    Information Sharing. Spark shall promptly share all Regulatory Material
it receives in writing from a Regulatory Authority with Selecta that relates to
a Licensed Particle. Spark shall have the right to redact such portions of any
such Regulatory Materials that relates to a Gene Therapeutic Controlled by Spark
but not to a Licensed Particle.
(d)    Regulatory Meetings. Selecta shall have the right to participate in those
portions of meetings and calls with Regulatory Authority related to a Licensed
Product that relate to the Licensed Particles. Spark shall apply Commercially
Reasonable Efforts to organize the agenda of any meetings or calls with
Regulatory Authorities in such a way that matters related exclusively to the
Licensed Particles are discussed separately from matters that solely involve the
Gene Therapeutic contained in the applicable Licensed Product.


- 23 -
59655504_19



--------------------------------------------------------------------------------






3.6
Assistance by Selecta. Selecta shall use Commercially Reasonable Efforts to
assist Spark (including by taking actions or providing data, documents,
references to drug master files and other information in accordance with Spark’s
reasonable request) as required by any of the following: (a) a Regulatory
Authority, (b) an investigational review board, (c) a hospital formulary, (d) a
pharmacy and therapeutics committee, or (e) other hospital governing authority,
in each case for the use of a Licensed Particle for the conduct of Clinical
Trials or Commercialization of Licensed Products in the Field. Selecta shall
also use Commercially Reasonable Efforts to provide any support reasonably
requested by Spark with respect to any FDA and EMA meetings and correspondence
for which Spark has responsibility pursuant to Section 3.5(a) (Regulatory
Activities by Spark). Selecta shall not be required to disclose proprietary CMC
information to Spark that is contained in a drug master file unless (i) Spark
can demonstrate that the disclosure of such information to Spark is required by
a Regulatory Authority to approve the Development or Commercialization of a
Licensed Product or (ii) Spark’s manufacturing license(s) with respect to the
Licensed Particles set forth in Sections 2.1(a) (Initial Targets) or 2.1(b)
(Additional Targets) become effective.


3.7
Other Selecta Projects.

(a)    General. In the event that Selecta reasonably demonstrates that Spark’s
Development activities under this ARTICLE 3 (Development) could reasonably be
expected to negatively impact Selecta’s or any of its Affiliates’ or licensees’
Development or Commercialization of other products containing a Licensed
Particle (a “Licensed Particle Dispute”), then Selecta may refer the matter to
the Project Coordinators who shall thereafter negotiate in good faith to resolve
the Licensed Particle Dispute and, if appropriate, recommend amendments to the
Development Plan to address Selecta’s concerns. If the Project Coordinators
cannot resolve the Licensed Particle Dispute within [**], the Licensed Particle
Dispute shall be discussed in good faith by the Chief Executive Officers of
Spark and Selecta (or an appropriate senior executive designated by such Chief
Executive Officer), provided that (i) a Licensed Particle Dispute that is not
resolved by the Chief Executive Officers (or an appropriate senior executive
designated by such Chief Executive Officer) within [**], other than a Licensed
Particle Dispute related to patient safety with respect to a proposed or ongoing
Clinical Trial, shall be finally resolved by the Chief Executive Officer of
Spark (or an appropriate senior executive designated by such Chief Executive
Officer) and (ii) a Licensed Particle Dispute related to patient safety with
respect to a proposed or ongoing Clinical Trial that is not resolved by the
Chief Executive Officers (or appropriate senior executives designated by such
Chief Executive Officers) within [**] shall be referred to the data safety
monitoring board constituted by Spark for such proposed Clinical Trial (“DSMB”)
or, if such DSMB has not been constituted at the time of the Licensed Particle
Dispute, to Spark’s Scientific Advisory Board (“SAB”) for resolution in
accordance with Section 3.7(b) (Data Safety Monitoring Board).
(b)    [**] Dispute Resolution. [**].

3.8
Development Costs. Each Party shall be responsible for its own costs and
expenses incurred in performing its obligations pursuant to Sections 3.1
(Project Coordinators), 3.2 (Development Diligence), 3.3 (Development Plan), 3.4
(Development Reports), 3.5 (Regulatory Activities) and 3.7 (Other Selecta
Projects). Spark shall reimburse Selecta for all FTE Costs and Out-of-Pocket
Costs incurred by Selecta or any of its Affiliates in performing activities
specifically requested by Spark under Sections 3.6 (Assistance by Selecta).
[**]. Selecta shall invoice Spark after the end of each calendar quarter for all
such FTE Costs and Out-of-Pocket Costs and Spark shall pay the invoiced amount
within [**] after receipt thereof.


ARTICLE 4    
COMMERCIALIZATION

4.1
Commercial Diligence. Spark shall use Commercially Reasonable Efforts to
Commercialize a Licensed Product directed to each Target in [**] where such
Licensed Product receives Marketing Authorization. Selecta’s sole and exclusive
remedy and Spark’s sole and exclusive liability for any breach by Spark of this
Section 3.2 shall be the termination right set forth in Section 9.2(b)(iii)
(Material Breach) as to the applicable Target in the applicable country(ies),
subject to the materiality, notice, cure and other limitations therein


4.2
Commercialization Activities. Spark shall be solely responsible for designing
and conducting the Commercialization activities necessary to fulfill its
obligations under Section 4.1 (Commercial Diligence). Spark shall keep Selecta
reasonably informed through the Project Coordinators as to the progress of its
Commercialization activities with respect to each Licensed Product.


4.3
First Commercial Sale Notices. Spark shall provide Selecta written notice of (i)
the anticipated date of First Commercial Sale of each Licensed Product in [**],
as reasonably estimated by Spark, at least [**] prior to such anticipated date
of First Commercial Sale and (ii) the anticipated date of First Commercial Sale
of each Licensed Product in each other country, as reasonably estimated by
Spark, at least [**] prior to such anticipated date of First Commercial Sale,
and shall provide Selecta with a prompt update if its estimate changes. Spark
shall provide Selecta written notice of the First Commercial Sale of each
Licensed Product in each country within [**] after the occurrence such First
Commercial Sale.


4.4
Markings.

(a)    To the extent required by Law in a country or other jurisdiction in the
Territory, the promotional materials, packaging, and labeling for a Licensed
Product used by Spark and its Affiliates and sublicensees in connection with
such Licensed Product in such country or other jurisdiction shall contain (i)
the Corporate Name of Selecta, and (ii) the logo and corporate name of the
manufacturer (if other than Selecta).
(b)    To the extent commercially feasible and consistent with prevailing
business practices, or otherwise as required by Law, Spark and its Affiliates
and sublicensees shall mark all Licensed Products with the number of each issued
patent in the Selecta IP that applies to such Licensed Products.

ARTICLE 5    
MANUFACTURE

5.1
General. Selecta shall retain the responsibility to Manufacture preclinical,
clinical and commercial supplies of the Licensed Particles to be included in
Licensed Products, subject to Section 5.3 (Manufacturing Transfer), and shall
supply Spark’s preclinical, clinical and commercial requirements of the Licensed
Particles. The Manufacturing and supply by Selecta of the Licensed Particles for
preclinical and clinical Development by Spark of Licensed Products prior to
Pivotal Clinical Studies shall be covered by a mutually acceptable supply
agreement (the “Clinical Supply Agreement”) to include the terms set forth on
Exhibit E (Principal Terms of Supply Agreements) and such other terms and
conditions as are reasonable and customary for an agreement governing the
Manufacturing and supply of a biopharmaceutical product by a licensor that
receives consideration for the development, licensing and commercialization of
such product, pursuant to which Selecta shall supply to Spark Spark’s
requirements of the Licensed Particles solely for inclusion in Licensed Products
for use in preclinical and clinical Development activities up to Pivotal
Clinical Studies. The Manufacturing and supply by Selecta of the Licensed
Particles for Pivotal Clinical Studies and Commercialization by Spark of
Licensed Products shall be covered by a mutually acceptable supply agreement to
include the terms set forth on Exhibit E (Principal Terms of Supply Agreements)
and such other terms and conditions as are reasonable and customary for an
agreement governing the Manufacturing and supply of a biopharmaceutical product
by a licensor that receives consideration for the development, licensing and
commercialization of such product, pursuant to which Selecta shall supply to
Spark Spark’s requirements of the Licensed Particles solely for inclusion in
Licensed Products for use in Pivotal Clinical Studies and Commercialization of
Licensed Products (the “Commercial Supply Agreement”). Concurrently with the
execution of each of the Clinical Supply Agreement and the Commercial Supply
Agreement, the Parties shall negotiate and enter into a quality agreement (each,
a “Quality Agreement”).


5.2
Negotiation of Supply Agreements. The Parties shall commence negotiation of the
Clinical Supply Agreement within [**] after the Effective Date and shall
commence negotiation of the Commercial Supply Agreement within [**] after the
Effective Date. The Parties will use Commercially Reasonable Efforts to
negotiate and agree on the Clinical Supply Agreement and the Commercial Supply
Agreement and shall negotiate in good faith. Any breach of this Section 5.2
shall be deemed a material breach of the Agreement for the purposes of Section
9.2(b)(i) (Material Breach).


5.3
Failure to Enter Supply Agreements. If despite good faith negotiations and the
use of Commercially Reasonable Efforts by the Parties as set forth in Section
5.2 (Negotiation of Supply Agreements), the Parties fail to execute the Clinical
Supply Agreement by [**], then Spark’s obligation to make the payment set forth
in Section 6.1(c) (Scheduled Payments) and purchase the Second Acquisition Right
Shares (as defined in the Stock Purchase Agreement) will be tolled until the
earlier of [**]. If despite good faith negotiations and the use of Commercially
Reasonable Efforts by the Parties as set forth in Section 5.2 (Negotiation of
Supply Agreements), the Parties fail to execute the Commercial Supply Agreement
by [**] prior to the scheduled commencement of the first Pivotal Clinical Study
for a Licensed Product, then Spark’s obligation to make any payment that becomes
due under this Agreement after such time will be tolled until the earlier of (a)
such time as the Parties execute the Commercial Supply Agreement or (b) Spark’s
exercise of the Technology Transfer Option in accordance with Section 5.4
(Manufacturing Transfer). For the avoidance of doubt, nothing in this Section
5.3 shall limit the Parties’ obligation to use Commercially Reasonable Efforts
to negotiate and agree on the Clinical Supply Agreement and the Commercial
Supply Agreement and to negotiate in good faith in accordance with Section 5.2
(Negotiation of Supply Agreements).


5.4
Manufacturing Transfer. Spark shall have the option of assuming the
responsibility for the Manufacture of clinical and commercial supplies of the
Licensed Particles solely for inclusion in Licensed Products upon written notice
to Selecta (a) [**] or (b) [**]. If Spark exercises such option (the “Technology
Transfer Option”), the Parties will promptly enter into a technology transfer
agreement pursuant to which Selecta shall transfer to Spark or a Third Party
contract manufacturer designated by Spark Selecta’s Know-How concerning the
Manufacture of the Licensed Particles and provide Spark with reasonable
assistance in Spark’s preparations to have Manufactured the Licensed Particles.
In addition, such technology transfer agreement shall include reasonable
provisions necessary for the protection of Selecta’s rights in the transferred
Know-How.


5.5
Right of Reference. Selecta, as reasonably requested by Spark, will grant to
Spark a “right of reference or use” as that term is defined in 21 C.F.R.
314.3(b) or any equivalent foreign law or regulation, under any information
relating to the Licensed Particles that is contained in the Regulatory Materials
Controlled by Selecta to the extent reasonably necessary to assist Spark in
obtaining Marketing Authorization for a Licensed Product on a Licensed
Product-by-Licensed Product basis. In addition, Selecta shall grant to the Spark
the full right to use and refer to any relevant Drug Master File, as that term
is defined in 21 C.F.R. § 314.420, and any foreign equivalents, for the Licensed
Particles in the Field, and will provide a copy of the written authorization for
such use and reference to Spark upon such Spark’s request. Spark’s rights under
this Section 5.5 shall expire upon a manufacturing transfer as contemplated by
Section 5.3 (Manufacturing Transfer).


5.6
Initial Supply. Selecta will supply SEL-110 to Spark until [**] in accordance
with the terms of this Section 5.6 and Exhibit F (Initial Supply Order). Exhibit
F (Initial Supply Order) sets forth (i) the quantity of SEL-110 ordered by Spark
for delivery on or before the specific date set forth on Exhibit F (Initial
Supply Order), (ii) whether such SEL-110 is process development material that is
not Manufactured in accordance with cGMP (“Non-cGMP Initial Supply”) or is
cGMP-grade material that is Manufactured in accordance with cGMP (“cGMP Initial
Supply”) and (iii) whether such SEL-110 will be Manufactured with the [**]
manufacturing process or the [**] manufacturing process. Spark may cancel or
reduce the quantity of SEL-110 set forth on Exhibit F (Initial Supply Order) by
providing notice to Selecta at least [**] in advance of when such SEL-110 would
otherwise be delivered; provided, however, Spark may not cancel or reduce the
quantity of cGMP Initial Supply set forth on Exhibit F (Initial Supply Order) by
more than [**]. Selecta will (subject to any reduction elected by Spark in
accordance with the immediately preceding sentence) deliver the quantities of
SEL-110 set forth on Exhibit F (Initial Supply Order) that conform to the
specifications set forth on Exhibit C (SEL-110), EXW (Incoterms 2010) Selecta’s
facility in the United States, in accordance with Spark’s reasonable delivery
instructions on or before the specific date set forth on Exhibit F (Initial
Supply Order) for such quantity of SEL-110. Non-cGMP Initial Supply will be
supplied at a price of $[**] if the [**] manufacturing process is used or at a
price of $[**] if the [**] manufacturing process is used. Non-cGMP Initial
Supply will be purchased [**] with the exception of any Non-cGMP Initial Supply
that Selecta supplies [**]. cGMP Initial Supply will be supplied [**]. cGMP
Initial Supply will be purchased by batch. Following delivery of SEL-110 to
Spark under this Section 5.6, Selecta will invoice Spark for such Licensed
Particles and Spark will pay such invoice within [**].


5.7
Failure of Initial Supply. If Selecta fails to deliver any SEL-110 to Spark in
accordance with Section 5.6 (Initial Supply) at any point prior to [**], then
Spark’s obligation to [**] will be tolled for [**]. If Selecta fails to deliver
any SEL-110 to Spark in accordance with Section 5.6 (Initial Supply) at any
point prior to [**], then Spark’s obligation to [**] will be tolled until the
earlier of (a) such time [**] or (b) [**]. For the avoidance of doubt, nothing
in this Section 5.7 shall give rise to the Technology Transfer Option under
Section 5.4 (Manufacturing Transfer).


ARTICLE 6    
COMPENSATION

6.1
Scheduled Payments. In consideration of the rights granted hereunder, Spark
shall make the following scheduled payments to Selecta in immediately available
funds (each, a “Scheduled Payment”). For the avoidance of doubt, the timing of
each Scheduled Payment shall be determined by Spark in its sole discretion
(provided that each Scheduled Payment shall be made no later than the applicable
date set forth below). Selecta’s sole and exclusive remedy and Spark’s sole and
exclusive liability for any failure by Spark to make a Scheduled Payment by the
applicable date set forth below shall be the termination of this Agreement as
set forth in Section 9.2(e) (Termination for Failure to Make Scheduled Payment).
Each Scheduled Payment shall be paid [**] that shall become payable under this
Section 6.1 is $[**]. Notwithstanding anything to the contrary in this
Agreement, Spark will [**] of (i) such time as [**] described in Section [**].

Scheduled Payment
Payment
(in $ millions)
(a) Initial Payment - payable by Spark within [**] after the Effective Date
10
(b) Second Payment – payable by Spark no later than [**]
[**]
(c) Third Payment – payable by Spark no later than [**]
[**]


6.2
Option Exercise Payments. If Spark elects to exercise an Option with respect to
an Additional Target, Spark shall pay [**] for each Option exercised (each an
“Option Exercise Payment”); provided, however, that the Option Exercise Payment
shall be reduced to [**] for Additional Targets related to Rare Indications and
the Option Exercise Payment shall be [**] for Additional Targets related to Very
Rare Indications. The Option Exercise Payment shall be payable by Spark within
[**] after Spark’s notice that it is exercising such Option or within [**] after
HSR Clearance, if an HSR Filing is needed.


6.3
Equity Purchases. In consideration of the rights granted hereunder, Selecta
shall issue and sell to Spark, and Spark shall purchase from Selecta, shares of
Selecta common stock, par value $0.0001 per share, pursuant to the terms of the
stock purchase agreement attached as Exhibit G (Stock Purchase Agreement) (the
“Stock Purchase Agreement”). Selecta’s sole and exclusive remedy and Spark’s
sole and exclusive liability for any failure by Spark to make equity purchases
as required by the Stock Purchase Agreement shall be the termination of this
Agreement as set forth in Section 9.2(f) (Termination for Failure to Make Equity
Purchase).


6.4
Development Milestones. Subject to Section 6.7 (Exceptions), Spark shall pay
Selecta a milestone payment upon the first achievement by Spark, its Affiliate
or a sublicensee of the applicable development milestone event set forth in the
table below with respect to a Licensed Product directed to each Target, on a
Target-by-Target basis (each, a “Development Milestone Payment”). Each
Development Milestone Payment shall be paid [**] that can become payable under
this Section 6.4 is $[**] per Target.

Development Milestone Event
(for Licensed Products directed to a Target)
Milestone Payment
(in $ millions)
(a) [**]
[**]
(b) [**]
[**]
(c) [**]
[**]




6.5
Regulatory Milestones. Subject to Section 6.7 (Exceptions), Spark shall pay
Selecta a milestone payment upon the first achievement by Spark, its Affiliate
or a sublicensee of the applicable regulatory milestone event set forth in the
table below with respect to a Licensed Product directed to each Target, on a
Target-by-Target basis (each, a “Regulatory Milestone Payment”). Each Regulatory
Milestone Payment shall be paid [**] that can become payable under this Section
6.5 is $[**] per Target.

Regulatory Milestone Event
(for Licensed Products directed to a Target)
Milestone Payment
(in $ millions)
(a) [**]
[**]
(b) [**]
[**]
(c) [**]
[**]


6.6
Commercial Milestones. Subject to Section 6.7 (Exceptions), Spark shall pay
Selecta a milestone payment upon the first achievement by Spark, its Affiliate
or a sublicensee of the applicable commercial milestone event set forth in the
table below (each a “Commercial Milestone”) with respect to a Licensed Product
directed to each Target, on a Target-by-Target basis (each, a “Commercial
Milestone Payment”). Each Commercial Milestone Payment shall be paid [**] under
this Section 6.6 is $365,000,000 per Target.

Commercial Milestone
(for Licensed Products directed to a Target)
Milestone Payment
(in $ millions)
(a) [**]
[**]
(b) [**]
[**]
(c) [**]
[**]
(d) [**]
[**]
(e) [**]
[**]
(f) [**]
[**]

If more than one of the Commercial Milestone set forth in items 6.6(d)-6.6(f) is
achieved with respect to a Licensed Product directed to a Target in the same
calendar year, then the [**] related to such Commercial Milestones earned in
such calendar year shall be [**] shall be due and payable in [**] For the
avoidance of doubt, no more than one Commercial Milestones Payment related to
such Commercial Milestones with respect to a Licensed Product directed to a
Target shall be due and payable in any given calendar year.

6.7
Exceptions. Notwithstanding anything to the contrary herein:

(a)    In the event that Spark makes any Development Milestone Payments or
Regulatory Milestone Payments with respect to a Licensed Product directed to a
Target the Development of which Spark determines to abandon and replace with
another Licensed Product directed to the same Target, Spark shall be entitled to
offset any Development Milestone Payments or Regulatory Milestone Payments made
to Selecta with respect to such abandoned Licensed Product against any
Development Milestone Payments or Regulatory Milestone Payments subsequently
coming due to Selecta with respect to such replacement Licensed Product.
(b)    Each Development Milestone Payment and Regulatory Milestone Payment
applicable to a Licensed Product directed to an Additional Target related to a
Rare Indication shall equal [**]% of the Dollar value set forth in the tables
above; and
(c)    Each Development Milestone Payment and Regulatory Milestone Payment
applicable to Licensed Product directed to an Additional Target related to a
Very Rare Indication shall equal [**]% of the Dollar value set forth in the
tables above.

6.8
Payment by Equity Issuance. For three (3) years following the Effective Date, if
Spark is listed on a national securities exchange, Spark shall have the right,
but not the obligation to settle up to 50% of its obligation to make any
Development Milestone Payment or Regulatory Milestone Payment coming due in such
period by issuing Spark Common Stock having a Fair Market Value equal to the
percentage of such Development Milestone Payment or Regulatory Milestone
Payment, as applicable, being settled thereby. For the avoidance of doubt,
Spark’s rights under this Section 6.8 shall be on a Target-by-Target and
payment-by-payment basis, and any issuance of Spark Common Stock pursuant to
this Section 6.8 shall be conducted in compliance with applicable exemptions
from the registration requirements of the Securities Act of 1933, as amended and
from all applicable state registration or qualification requirements, and such
shares shall subsequently be registered for resale.


6.9
Royalties.

Subject to Section 6.10 (Royalty Adjustments), Spark shall pay to Selecta
royalties on Licensed Products directed to each Target, on a Target-by-Target
and country-by-country basis, in respect of Net Sales of such Licensed Products
in the Field in the Territory during the applicable Royalty Term, at the royalty
rates set forth below.
Aggregate World-Wide Net Sales of Licensed Products directed to a Target per
Calendar Year
Royalty Rate Applicable to such Net Sales
(i)    [**]
[**]%
(ii)    [**]
[**]%
(iii)    [**]
[**]%




6.10
Royalty Adjustments.

(a)    The royalty tiers with respect to Net Sales described in items
6.9(i)-(iii) (each, a “Royalty Tier”) shall be adjusted, on a Licensed
Product-by-Licensed Product basis, such that the Net Sales threshold(s) for each
Royalty Tier shall be reduced to (i) [**] of the Net Sales threshold(s) that
would otherwise be applicable to such Royalty Tier for each Licensed Product
directed to an Additional Target related to a Rare Indication and (ii) [**] of
the Net Sales threshold(s) that would otherwise be applicable to such Royalty
Tier for each Licensed Product directed to an Additional Target related to a
Very Rare Indication.
(b)    The royalties payable by Spark with respect to Net Sales of Licensed
Products shall be reduced, on a Licensed Product-by-Licensed Product and
country-by-country basis, to [**] of the amounts otherwise due to Selecta
pursuant to Section 6.9 (Royalties) during any portion of the Royalty Term when
(i) no Valid Claim included in (A) the Selecta Background Patents, (B) the
Selecta-Invented Improvement Patents or (C) any Spark Field-Specific Improvement
Patent that Covers a Spark Field-Specific Improvement Invention jointly invented
by Selecta, in each case, Covers such Licensed Product in such country and (ii)
Regulatory Exclusivity does not apply to such Licensed Product in such country.
(c)    Without limiting Section 2.10 (Future In-License Agreements) or Section
6.12 (Existing License Agreements), the royalties payable by Spark with respect
to Net Sales of Licensed Products shall be reduced, on a Licensed
Product-by-Licensed Product and country-by-country basis, by an amount equal to
[**] of the [**] with respect to license rights to Third Party Patents that
Cover the Licensed Particle in such Licensed Product in such country, provided
that with respect to any such [**] to a Third Party for the license of rights
both inside and outside the Field, only the portion of such payments that are
reasonably allocable to the Development, Manufacture or Commercialization of
Licensed Products in the Field may be deducted pursuant to this Section 6.10(c).
(d)    Notwithstanding the foregoing, all credits and reductions pursuant to
Section 6.10(b) (Royalty Adjustments) and 6.10(c) (Royalty Adjustments) shall
not reduce the royalties payable to Selecta with respect to any Licensed Product
to less than [**] of the royalties otherwise due to Selecta pursuant to Section
6.9 (Royalties). For the avoidance of doubt, however, this Section 6.10(d) shall
not limit Selecta’s indemnification obligations or Spark’s right to offset such
indemnification oblations pursuant to ARTICLE 11 (Indemnification, Insurance and
Liability).
(e)    Notwithstanding the royalty rates set forth in Section 6.9 and the
credits and reductions pursuant to Sections 6.10(b) and 6.10(c) (Royalty
Adjustments), in no event shall the royalties payable by Spark to Selecta
hereunder on Net Sales (as defined in this Agreement) of Licensed Product be
less than [**] For the avoidance of doubt, however, this Section 6.10(e) shall
not limit Selecta’s indemnification obligations pursuant to ARTICLE 11
(Indemnification, Insurance and Liability).

6.11
Reports and Payments.

(a)    Milestones. Within [**] of achievement, Spark shall promptly notify
Selecta of the achievement of any milestone event for a Licensed Product in the
Field achieved in accordance with Sections 6.4 (Development Milestones), 6.5
(Regulatory Milestones) and 6.6 (Commercial Milestones). Each Development
Milestone Payment and each Regulatory Milestone Payment shall be due within [**]
after achievement of the applicable milestone event, except that payment with
respect to the [**] Milestone shall be due upon the earlier of (i) [**] after
such achievement or (ii) [**] for a Licensed Product directed to the applicable
Target. Within [**] of achievement, Spark shall promptly notify Selecta of the
first achievement of any milestone event set forth in Section 4.1(d) of the MIT
License with respect to a Licensed Product (as such term is defined in the MIT
License) directed to a Target by a Material Sublicensee (as such term is defined
in the MIT/Selecta Letter Agreement).
(b)    Royalties. Within [**] after the end of each quarter, Spark shall deliver
to Selecta a report setting forth for such quarter the following information on
a country-by-country basis: (i) the Net Sales for Licensed Products, and the
basis for the calculation of Net Sales (including the number of Licensed
Products sold and a listing, on an aggregate basis by category, of the
applicable deductions taken in calculating Net Sales); (ii) the royalty amount
due hereunder for the sale of Licensed Products; and (iii) any Commercial
Milestone achieved during such quarter. No such reports shall be due for any
Licensed Product before the First Commercial Sale of such Licensed Product in
the Territory. The total royalty and any Commercial Milestone Payment(s) due for
the sale of Licensed Products and/or the achievement of Commercial Milestone(s)
during such quarter shall be remitted no later than [**] after the end of such
quarter.

6.12
Existing License Agreements. [**] responsible for all [**] due to the licensors
under the Existing License Agreements. Without limiting the foregoing, if [**]
fails to pay any [**] including without limitation costs associated with
securing and maintaining a [**]Section [**] then [**].


6.13
Payment Method; Late Payments. Payments, other than payments made in Spark
Common Stock pursuant to Section 6.8 (Payment by Equity Issuance), hereunder
shall be paid by wire transfer, or electronic funds transfer (EFT) in
immediately available funds to a bank account designated by the receiving Party
at least [**] in advance of such payment. Royalties and any other payments,
including patent expense reimbursements and payments to be made in Spark Common
Stock, required to be paid by Spark pursuant to this Agreement shall, if
overdue, bear interest until payment at a rate equal to the [**]. The interest
payment shall be due from the day the original payment was due until the day
that the payment was received by Selecta. The payment of such interest shall not
restrict Selecta from exercising any other rights it may have because any
payment is overdue.


6.14
Currency. All amounts payable and calculations hereunder shall be in Dollars.
Conversion of sales recorded in local currencies to Dollars will first be
determined in the foreign currency of the country in which such Licensed
Products are sold and then converted to Dollars at a [**] trailing average
published by the Wall Street Journal (U.S. editions) for conversion of the
foreign currency into dollars on the last day of the quarter for which such
payment is due.


6.15
Taxes and Withholding. All payments due under this Agreement will be made
without any deduction or withholding for or on account of any tax unless such
deduction or withholding is required by Law to be assessed against the receiving
Party. If the paying Party is so required to deduct or withhold, the paying
Party will (a) promptly notify the receiving Party of such requirement, (b) pay
to the relevant authorities the full amount required to be deducted or withheld
promptly upon the earlier of determining that such deduction or withholding is
required or receiving notice that such amount has been assessed against the
receiving Party, and (c) promptly forward to the receiving Party an official
receipt (or certified copy) or other documentation reasonably acceptable to the
receiving Party, to the extent available, evidencing such payment to such
authorities.


6.16
Maintenance of Records. Spark shall keep, and shall cause its Affiliates and
sublicensees to keep, accurate books and accounts of record in connection with
the calculation of payments to be made by Spark under this Agreement in
sufficient detail to permit accurate determination of all figures necessary for
Selecta’s verification of payments to be paid under this Agreement. Spark and
its Affiliates and sublicensees shall maintain such records for a period of at
least [**] after the end of the year in which they were generated or longer if
and to the extent required by applicable Law.


6.17
Audits. Selecta shall have the right, on behalf of itself and any licensor under
an In-License Agreement, at Selecta’s own expense and no more than once per
year, to have an independent, certified public accountant of national standing,
selected by Selecta and reasonably acceptable to Spark, review all records
maintained in accordance with Section 6.16 (Maintenance of Records) upon
reasonable notice and during regular business hours and under obligations of
strict confidence, for the sole purpose of verifying the basis and accuracy of
payments required and made under this Agreement within the prior [**] period. No
quarter may be audited more than one time. Spark shall receive a copy of each
audit report promptly from Selecta. Selecta shall pay the full cost of the
inspection unless the discrepancy is greater than [**] of the amount paid for
the applicable year that is the subject of such inspection, in which case Spark
shall pay to Selecta the reasonable and documented cost charged by such
accountant for such inspection. If such audit shows a discrepancy in Selecta’s
favor, Spark shall pay Selecta the amount of the discrepancy within [**] after
being notified thereof.


6.18
Adjustment for Patent Challenge. In the event that Spark or any of its
Affiliates or sublicensees, individually or in association with any other
Person, initiates or assists in initiating or continuing a challenge to the
validity, patentability, enforceability or non-infringement of any Selecta
Background Patent or Selecta-Invented Improvement Patent, or otherwise opposes
any such Patent through any administrative, judicial or other similar proceeding
with respect to such Patent and such challenge or opposition to such Patent is
unsuccessful, all payments owed to Selecta by Spark pursuant to Sections 6.4
(Development Milestones), 6.5 (Regulatory Milestones), 6.6 (Commercial
Milestones) and 6.9 (Royalties) shall be [**]. The foregoing shall not apply
with respect to (i) any Patent challenge described above that is made in defense
of Selecta’s assertion of any Selecta Patent right against Spark or any of its
Affiliates or sublicensees with respect to any product or technology other than
Licensed Particles or (ii) any patent challenge commenced by a Third Party that
after the Effective Date acquires or is acquired by Spark or any of its
Affiliates or sublicensees or its or their business or assets, whether by stock
purchase, merger, asset purchase or otherwise, provided that such patent
challenge commenced prior to the signing of the acquisition or merger agreement
relating to such acquisition.


ARTICLE 7    
INTELLECTUAL PROPERTY

7.1
Ownership.

(a)    Background IP. As between the Parties, Selecta shall solely own the
Selecta Background IP and the Selecta-Invented Improvement IP, and Spark shall
solely own the Spark Background IP.
(b)    Improvements.
(i)    As between the Parties, Spark shall solely own the Spark Field-Specific
Improvement IP and Spark-Assigned Gene Therapeutic Improvement IP. Selecta and
its Affiliates shall assign and transfer, and hereby assign and transfer, to
Spark, without further consideration, Selecta’s and its Affiliates’ entire
right, title and interest (if any) in and to any such Spark Field-Specific
Improvement IP and Spark-Assigned Gene Therapeutic Improvement IP; provided,
however, that such assignment and obligation to assign Spark Field-Specific
Improvement IP related to a Potential Target shall not apply until such time, if
ever, that the applicable Potential Target becomes an Additional Target.
(ii)    As between the Parties, Selecta shall solely own Selecta-Assigned
Improvement IP. Spark and its Affiliates and sublicensees shall assign and
transfer, and hereby assign and transfer, to Selecta, without further
consideration, Spark’s and its Affiliates’ and sublicensees’ entire right, title
and interest in and to any such Selecta-Assigned Improvement IP.
(iii)    If any Additional Target becomes a [**], then Spark and its Affiliates
and sublicensees shall assign and transfer, and hereby assign and transfer, to
Selecta, without further consideration, Spark’s and its Affiliates’ and
sublicensees’ entire right, title and interest in and to any Spark
Field-Specific Improvement IP related to such [**], and such Spark
Field-Specific Improvement IP shall be considered Selecta-Assigned Improvement
IP for all purposes under this Agreement.
(iv)    If any Potential Target is removed from the Potential Target List
pursuant to Section 2.2(b) (Reduction of Potential Target List) other than
because Spark has exercised its Option as to such Potential Target, then Spark
and its Affiliates shall assign and transfer, and hereby assign and transfer, to
Selecta, without further consideration, Spark’s and its Affiliates’ entire
right, title and interest in and to any Spark Field-Specific Improvement IP
related to such Potential Target, and such Spark Field-Specific Improvement IP
shall be considered Selecta-Assigned Improvement IP for all purposes under this
Agreement.
(v)    Upon the expiration of the Option Period, Spark and its Affiliates shall
assign and transfer, and hereby assign and transfer, to Selecta, without further
consideration, Spark’s and its Affiliates’ entire right, title and interest in
and to any Spark Field-Specific Improvement IP related to any Potential Target
remaining on the Potential Target List as of the expiration of the Option Period
and as to which Spark has not exercised its Option, and such Spark
Field-Specific Improvement IP shall be considered Selecta-Assigned Improvement
IP for all purposes under this Agreement.
(vi)    Upon termination (but not expiration) of this Agreement in its entirety
or with respect to any Target for any reason other than by Spark pursuant to
Section 9.2(b) (Material Breach), Spark and its Affiliates and sublicensees
shall assign and transfer, and hereby assign and transfer, to Selecta, without
further consideration, Spark’s and its Affiliates’ and sublicensees’ entire
right, title and interest in and to any Spark Field-Specific Improvement IP
related to any Terminated Target, and such Spark Field-Specific Improvement IP
shall be considered Selecta-Assigned Improvement IP for all purposes under this
Agreement.
(vii)    Each Party shall promptly and fully disclose to the other Party, and
shall cause its Affiliates and sublicensees to so disclose, any and all Spark
Field-Specific Improvement Inventions and Selecta-Assigned Improvement
Inventions and Selecta shall promptly and fully disclose to Spark, and shall
cause its Affiliates and sublicensees to so disclose, any and all Spark-Assigned
Gene Therapeutic Improvement Inventions, made by its Affiliates, sublicensees,
employees, agents, consultants or sub-contractors. Each Party shall provide all
further cooperation to the other which the other Party may reasonably determine
to be necessary to accomplish the respective assignments of the Spark
Field-Specific Improvement IP, Spark-Assigned Gene Therapeutic Improvement IP
and Selecta-Assigned Improvement IP as set forth in Sections
7.1(b)(i)–7.1(b)(vi) (Improvements), including by executing further assignments,
consents, release and other commercially reasonable documentation. In addition
each Party will further cooperate in such efforts at the request of the other
Party by providing good faith testimony by affidavit, declaration, deposition,
in-person, or other means in support of any effort by the other Party to
establish, perfect, defend, or enforce its rights acquired under this Agreement
in the Spark Field-Specific Improvement IP, Spark-Assigned Gene Therapeutic
Improvement IP and Selecta-Assigned Improvement IP, respectively, through
prosecution of government filings (including patent applications), regulatory
proceedings, litigation, and other means. Each Party and its Affiliates and
sublicensees shall cause all Persons who perform activities for such Party (or
the applicable Affiliate or sublicensee) under this Agreement to be under an
obligation to assign their rights in any Spark Field-Specific Improvement IP or
Spark-Assigned Gene Therapeutic Improvement IP (in the case of Selecta and its
Affiliates) and Selecta-Assigned Improvement IP (in the case of Spark and its
Affiliates and sublicensees).

7.2
Prosecution and Maintenance of Patents.

(a)    Subject to Section 7.2(b) (Prosecution and Maintenance of Patents), each
Party shall have the right, but not the obligation, at its sole expense to
Prosecute and Maintain Patents solely owned by such Party in accordance with
Section 7.1 (Ownership).
(b)    The Parties shall reasonably collaborate on the Prosecution and
Maintenance of the Selecta-Invented Improvement Patents, Selecta-Assigned
Improvement Patents and Spark Field-Specific Improvement Patents through the IP
Working Group. Through the IP Working Group, (a) Selecta shall keep Spark
apprised of the status of each Selecta-Invented Improvement Patent and
Selecta-Assigned Improvement Patent and shall seek the advice of Spark with
respect to patent strategy and draft patent applications and shall give
reasonable consideration to any suggestions or recommendations promptly provided
by Spark concerning the preparation, filing, Prosecution and Maintenance of
aspects thereof relating to the Field, (b) Spark shall keep Selecta apprised of
the status of each Spark Field-Specific Improvement Patent and shall seek the
advice of Selecta with respect to patent strategy and draft patent applications
and shall give reasonable consideration to any suggestions or recommendations
promptly provided by Selecta concerning the preparation, filing, Prosecution and
Maintenance of aspects thereof relating to the Licensed Particles and (c) the
Parties will exchange preclinical and clinical data necessary and useful, in the
reasonable discretion of the providing Party, to support the Prosecution and
Maintenance of the Selecta-Invented Improvement Patents, Selecta-Assigned
Improvement Patents and Spark Field-Specific Improvement Patents.
(c)    In the event, as to a Patent solely owned by a Party in accordance with
Section 7.1 (Ownership), such Party is unable for any reason to secure the
signature of the relevant other Party’s employees to any document required to
file, prosecute, register, or memorialize the assignment, the other Party does
hereby irrevocably designate and appoint such Party and such Party’s duly
authorized officers and agents as such other Party’s agents and
attorneys-in-fact to act for and on such other Party’s behalf and instead for
such Party to do all lawfully permitted acts to further the Prosecution and
Maintenance of Spark Field-Specific Improvement Patents, Spark-Assigned Gene
Therapeutic Improvement Patents and Selecta-Assigned Improvement Patents, as
applicable, all with the same legal force and effect as if executed by such
other Party.

7.3
Defense of Third Party Infringement Claims. Subject to the Parties’ respective
indemnification rights and obligations pursuant to ARTICLE 11 (Indemnification,
Insurance and Liability), if a Licensed Product becomes the subject of a Third
Party’s claim or assertion of infringement of a Patent relating to Development,
Manufacture or Commercialization of the Licensed Product in the Field in the
Territory (each, an “Infringement Claim”), the Party first having notice of the
claim or assertion shall promptly notify the other Party, and the Parties shall
promptly confer to consider the claim or assertion and the appropriate course of
action. Unless the Parties otherwise agree in writing, Spark shall have the
right to defend any Infringement Claim, and Selecta shall reasonably assist
Spark and cooperate in any such litigation at Spark’s request and expense. Spark
shall keep Selecta reasonably informed with respect to the progress of any such
litigation.


7.4
Enforcement; Patent Challenges.

(a)    Notice. If a Party reasonably believes that any Patent within the Spark
IP or the Selecta IP Covering a Licensed Product is being infringed by a Third
Party (including through notification of a Paragraph IV certification) (“Third
Party Infringement”) or is subject to a declaratory judgment action arising from
such infringement (“Declaratory Judgment Action”) or becomes the subject of any
actual or threatened challenge by a Third Party with respect to the scope,
validity or enforceability thereof, whether through opposition, inter partes
dispute or otherwise (“Third Party Challenge”), then such Party shall promptly
notify the other Party.
(b)    Competitive Infringement of Selecta-Invented Improvement Patents and
Selecta-Assigned Improvement Patents. If any Selecta-Invented Improvement Patent
or Selecta-Assigned Improvement Patent is implicated by Third Party
Infringement, a Declaratory Judgment Action or a Third Party Challenge, and (i)
if such Third Party Infringement is an infringement by a Third Party that is
developing, manufacturing or commercializing a Gene Therapeutic product in the
Field that competes or is likely to compete with a Licensed Product in the Field
(“Competitive Infringement”), (ii) if such Declaratory Judgment Action arises
from a Competitive Infringement or (iii) if such Third Party Challenge is
brought by or on behalf of a Third Party that is engaged in Competitive
Infringement, as applicable, Spark shall have the first right to enforce such
Selecta-Invented Improvement Patent or Selecta-Assigned Improvement Patent with
respect to such Third Party Infringement and to defend any such Declaratory
Judgment Action or Third Party Challenge as to such Selecta-Invented Improvement
Patent or Selecta-Assigned Improvement Patent (each, an “Enforcement Action”),
at its sole expense. Spark shall consult with Selecta and shall reasonably
consider Selecta’s views regarding the desirability and conduct of any such
Enforcement Action. If Spark does not undertake such an Enforcement Action
within [**] after Selecta has notified Spark of the Third Party Infringement,
Declaratory Judgment Action or Third Party Challenge and requested that Spark
bring such Enforcement Action, then Selecta shall have the right to bring such
Enforcement Action, at its sole expense. Selecta shall consult with Spark and
shall reasonably consider Spark’s views regarding the desirability and conduct
of any such Enforcement Action.
(c)    Other Infringement of Selecta-Invented Improvement Patents and
Selecta-Assigned Improvement Patents. If any Selecta-Invented Improvement Patent
or Selecta-Assigned Improvement Patent is implicated by Third Party
Infringement, a Declaratory Judgment Action or a Third Party Challenge, and (i)
if such Third Party Infringement is not a Competitive Infringement, (ii) if such
Declaratory Judgment Action does not arise from a Competitive Infringement or
(iii) if such Third Party Challenge is not brought by or on behalf of a Third
Party that is engaged in Competitive Infringement, as applicable, Selecta shall
have the sole right (but not the obligation) to undertake an Enforcement Action
as to such Selecta-Invented Improvement Patent or Selecta-Assigned Improvement
Patent, at its sole expense. Selecta shall consult with Spark and shall
reasonably consider Spark’s views regarding the desirability and conduct of any
such Enforcement Action to the extent such Enforcement Action could affect the
patent protection for any Licensed Product.
(d)    Infringement of Selecta Background Patents. If any Selecta Background
Patent is implicated by the Third Party Infringement, Declaratory Judgment
Action or Third Party Challenge, Selecta shall have the sole right (but not the
obligation) to undertake an Enforcement Action as to such Selecta Background
Patent, at its sole expense. Selecta shall consult with Spark and shall
reasonably consider Spark’s views regarding the desirability and conduct of any
such Enforcement Action to the extent such Enforcement Action has aspects
relating to a Licensed Product. If Selecta does not undertake such an
Enforcement Action within [**] after Spark has notified Selecta of the Third
Party Infringement, Declaratory Judgment Action or Third Party Challenge and
requested that Selecta bring such Enforcement Action, then the Selecta
Background Patent subject to such Third Party Infringement, Declaratory Judgment
Action or Third Party Challenge shall no longer be deemed a Selecta Background
Patent for the determination of any Royalty Term or for the purposes of Section
6.10(b) (Royalty Adjustments).
(e)    Infringement of Spark Patents. If any Patent included in the Spark IP is
implicated by the Third Party Infringement, Declaratory Judgment Action or Third
Party Challenge, Spark shall have the sole right (but not the obligation) to
undertake an Enforcement Action as to such Patent, at its sole expense. Spark
shall consult with Selecta and shall reasonably consider Selecta’s views
regarding the desirability and conduct of any such Enforcement Action to the
extent such Enforcement Action could affect the patent protection for any
Licensed Particle.
(f)    Cooperation. Each Party shall reasonably cooperate, at the other Party’s
expense, with the Party taking an Enforcement Action including joining as a
party to such Enforcement Action as may be necessary or desirable for purposes
of standing or establishing damages.

7.5
Recoveries. Any recovery received as a result of any Enforcement Action pursuant
to 7.4(b) (Competitive Infringement of Selecta-Invented Improvement Patents and
Selecta-Assigned Improvement Patents) and any recovery received by Selecta as a
result of any Enforcement Action pursuant to Section 7.4(d) (Infringement of
Selecta Background Patents) as to a Competitive Infringement shall be used first
to reimburse the Party taking the Enforcement Action for the costs and expenses
(including attorneys’ and professional fees) incurred in connection with such
Enforcement Action, then [**] of the remainder of the recovery shall be retained
by or paid to Spark and [**] shall be retained by or paid to Selecta. Any
recovery received as a result of any Enforcement Action pursuant to Section
7.4(c) (Other Infringement of Selecta-Invented Improvement Patents and
Selecta-Assigned Improvement Patents) or 7.4(e) (Infringement of Spark Patents)
and any recovery received by Selecta as a result of any Enforcement Action
pursuant to Section 7.4(d) (Infringement of Selecta Background Patents) as to a
Third Party Infringement other than a Competitive Infringement shall be retained
by the Party taking the Enforcement Action.


7.6
IP Working Group.

(a)    Formation and Composition. Within [**] of the Effective Date, the Parties
will establish an intellectual property working group (the “IP Working Group”)
composed of one (1) appointed representative of each of Spark and Selecta. A
Party may at any time, by written notice to the other Party’s representative on
the IP Working Group, change its representative on the IP Working Group or elect
to be represented by a delegate at a meeting of the IP Working Group. The IP
Working Group will be chaired by the Selecta representative. The Parties may
allow additional employees or outside counsel to attend meetings of the IP
Workings Group subject to the confidentiality provisions of ARTICLE 8
(Confidentiality).
(b)    Functions and Authority. The IP Working Group will be responsible for
only the following:
(i)    Overseeing and coordinating the Prosecution and Maintenance of the
Selecta-Invented Improvement Patents, Selecta-Assigned Improvement Patents and
Spark Field-Specific Improvement Patents;
(ii)    Reviewing any Selecta-Invented Improvement Inventions, Selecta-Assigned
Improvement Inventions and Spark Field-Specific Improvement Inventions disclosed
pursuant to Section 7.1(b)(iii) (Improvements) and developing the prosecution
strategy for any such Inventions;
(iii)    Serving as a forum for discussion of any potential Enforcement Actions
under Section 7.4 (Enforcement; Patent Challenges);
(iv)    Serving as a forum for the exchange of information regarding the BIND
Patents, including the identity of additional BIND Patents disclosed to Selecta;
and
(v)    Such other matters as the Parties may agree in writing.
(c)    Meetings. The IP Working Group will meet in person or by teleconference
or videoconference when and as reasonably requested by a representative to the
IP Working Group but no less than quarterly.
(d)    Decisions. The IP Working Group will seek to make all decisions by
consensus and will work in good faith to address the comments of each Party with
respect to the Prosecution and Maintenance of the Selecta-Invented Improvement
Patents, Selecta-Assigned Improvement Patents and Spark Field-Specific
Improvement Patents. In the event that the IP Working Group cannot agree on an
issue that is subject to its decision-making authority, Selecta shall have final
decision-making authority with respect to the Prosecution and Maintenance of the
Selecta-Invented Improvement Patents and Selecta-Assigned Improvement Patents
and Spark shall have final decision-making authority with respect to the
Prosecution and Maintenance of Spark Field-Specific Improvement Patents.

ARTICLE 8    
CONFIDENTIALITY

8.1
Confidentiality; Exceptions. Except to the extent expressly authorized by this
Agreement or otherwise agreed by the Parties in writing, during the term of this
Agreement and for [**] thereafter and, with respect to any Confidential
Information that is Know-How Controlled by Selecta and related to the
Manufacture of any Licensed Particle, for so long as such Confidential
Information remains a trade secret, the Parties agree that the receiving Party
shall keep confidential and shall not publish or otherwise disclose or use for
any purpose other than as provided for in this Agreement any Confidential
Information furnished to it by the other Party pursuant to this Agreement. For
clarity, Confidential Information of a Party shall include all information and
materials disclosed by such Party or its designee that (x) if disclosed in
writing or other tangible form, is marked as “Confidential,” “Proprietary” or
with similar designation at the time of disclosure, (y) if disclosed verbally or
in other intangible form, is indicated upon first disclosure as being
confidential or (z) by its nature can reasonably be expected to be considered
Confidential Information by the recipient. Notwithstanding the foregoing,
Confidential Information shall not be deemed to include information or materials
to the extent that it can be established by written documentation by the
receiving Party that such information or material:

(a)    was already known to or possessed by the receiving Party, other than
under an obligation of confidentiality (except to the extent such obligation has
expired or an exception is applicable under the relevant agreement pursuant to
which such obligation established), at the time of disclosure;
(b)    was generally available to the public or otherwise part of the public
domain at the time of its first disclosure to the receiving Party;
(c)    became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;
(d)    was independently developed by the receiving Party as demonstrated by
documented evidence prepared contemporaneously with such independent
development; or
(e)    was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the disclosing Party
not to disclose such information to others.

8.2
Authorized Use and Disclosure. Each Party may use and disclose Confidential
Information of the other Party as follows:

(a)    under appropriate confidentiality provisions substantially equivalent to
those in this Agreement, in connection with the performance of its obligations
or exercise of rights granted to such Party in this Agreement; and
(b)    to the extent such disclosure is reasonably necessary in Prosecuting and
Maintaining Patents (including applications therefor) in accordance with this
Agreement, prosecuting or defending litigation, complying with applicable
governmental regulations, conducting Development or Commercialization hereunder,
obtaining and maintaining Marketing Authorizations, or otherwise required by
Law, the rules of a recognized stock exchange or automated quotation system
applicable to such Party; provided, however, that if a Party is required by Law,
the rules of a recognized stock exchange or automated quotation system
(collectively, “Securities Laws”) applicable to such Party to make any such
disclosure of the other Party’s Confidential Information it will, except where
prohibited by Law or impracticable, give reasonable advance notice to the other
Party of such disclosure requirement and, where practicable, will use its
reasonable efforts to secure confidential treatment of such Confidential
Information required to be disclosed.

8.3
Injunctive Relief. Given the nature of the Confidential Information and the
competitive damage that would result to a Party upon unauthorized disclosure,
use or transfer of its Confidential Information to any Third Party, the Parties
agree that monetary damages may not be a sufficient remedy for any breach of
this ARTICLE 8 (Confidentiality). In addition to all other remedies, a
disclosing Party shall be entitled to seek specific performance and injunctive
and other equitable relief as a remedy for any breach or threatened breach of
this ARTICLE 8 (Confidentiality).


8.4
Terms of Agreement.

(a)    The Parties shall treat the existence and material terms of this
Agreement (including the Potential Target List) as confidential and shall not
disclose such information to Third Parties without the prior written consent of
the other Party or except as provided in Section 8.2 (Authorized Use and
Disclosure) or Section 8.4(b) (Terms of Agreement). With respect to complying
with the disclosure requirements of Securities Laws applicable to a Party, the
Parties shall consult with each other concerning which terms of this Agreement
shall be requested to be redacted in any public disclosure of the Agreement by
the agency, and each Party shall seek confidential treatment, to the extent
available, from the agency in public disclosure of the Agreement for all
sensitive commercial, financial and technical information, including any dollar
amounts set forth herein.
(b)    Either Party may disclose to bona fide potential investors, lenders,
acquirors and acquirees, and to such Person’s consultants and advisors, the
existence and terms of this Agreement to the extent necessary in connection with
a proposed equity or debt financing of such Party, or a proposed acquisition or
business combination, or to bona fide potential sublicensees, so long as such
recipients are bound in writing to maintain the confidentiality of such
information in accordance with the terms of this Agreement.

8.5
Publications. Spark and its Affiliates shall have the right to publish or
publicly disclose the results generated in the course of performing any research
related to a Licensed Product, provided that Spark submits the proposed
publication or disclosure to Selecta for its review (a) in the case of any press
release or presentation at a conference, at least [**] prior to public
disclosure or such shorter period as may be required under applicable Law, (b)
in the case of publication of an abstract, at least [**] prior to the scheduled
publication or (c) in all other cases, at least [**] prior to the scheduled
submission of such proposed publication or public disclosure (including to any
journal for review). If, during its [**] review period, as applicable, Selecta
notifies Spark that it desires changes to the publication or public disclosure
reasonably necessary to protect Selecta IP, Spark shall use reasonable efforts
to accommodate such request. If, during its [**] review period, as applicable,
Selecta notifies Spark that such publication or public disclosure contains the
Confidential Information of Selecta, Spark will remove any such Confidential
Information prior to submission. Without limiting Selecta’s right to publish or
publicly disclose information and results relating to the Licensed Particles
that is not Confidential Information of Spark, Selecta shall not publish or
publicly disclose any information or results generated in the course of
performing any research related to the Licensed Products without the prior
written consent of Spark.


8.6
Publicity; Press Releases.

(a)    The Parties shall issue the initial press release set forth on Exhibit H
(Press Release) hereto following the Effective Date.
(b)    Except as otherwise mutually agreed by the Parties or as required by Law
or the rules of any stock exchange, no Party shall issue or cause the
publication of any other press release or public announcement regarding the
terms of this Agreement without the express prior approval of the other Party,
which approval shall not be unreasonably withheld or delayed, provided that if
any such publication, press release or public announcement is required by Law,
the Party obligated to make such publication, press release or public
announcement shall, if practicable, notify the other Party in advance thereof
and reasonably consider any timely comments from such other Party, including any
reasonable request to limit such publication, press release or public
announcement. Without limiting the generality of the foregoing, the achievement
of an event giving rise to a payment obligation under Sections 6.4 (Development
Milestones), 6.5 (Regulatory Milestones) or 6.6 (Commercial Milestones) shall be
deemed to be an event required to be disclosed pursuant to Securities Laws if so
determined by either Party.

8.7
Use of Name. Spark and its Affiliates and sublicensees shall not use the name of
“Massachusetts Institute of Technology”, “Lincoln Laboratory”, “Brigham and
Women's Hospital,” “Harvard University”, “'The Immune Disease Institute,”
“Children’s Hospital Boston” or any variation, adaptation, or abbreviation
thereof, or of any of its trustees, officers, faculty, students, employees, or
agents, or any trademark owned by MIT, Brigham and Women’s Hospital, the
President and Fellows of Harvard College, Children’s Medical Center Corporation
and Immune Disease Institute, or any terms of the MIT License in any promotional
material or other public announcement or disclosure without the prior written
consent of the applicable party, or in the case of the name of a Brigham and
Women’s Hospital trustee, officer, faculty, student, employee, or agent, the
written consent of such Brigham and Women’s Hospital party, which consent any
party may withhold in its sole discretion.


ARTICLE 9    
TERM AND TERMINATION

9.1
Term. This Agreement is effective as of the Effective Date and shall continue in
full force and effect unless earlier terminated by a Party in accordance with
Section 9.2 (Termination) and shall expire on a Licensed Product-by-Licensed
Product and country-by-country basis upon the expiration of the Royalty Term
with respect to such Licensed Product in such country.


9.2
Termination.

(a)    Convenience. Spark may terminate this Agreement in its entirety or with
respect to any Target upon ninety (90) days’ prior written notice to Selecta
(the “Notice Period”), for any or no reason, without liability to Selecta. For
the avoidance of doubt, after giving Selecta notice of its intent to terminate
this Agreement pursuant to this Section 9.2(a), Spark shall not be required to
make any payments to Selecta for achievement within the Notice Period of any
milestone set forth in Section 6.4 (Development Milestones), 6.5 (Regulatory
Milestones) or 6.6 (Commercial Milestones).
(b)    Material Breach.
(i)    Either Party may terminate the Agreement on a Target-by-Target basis in
the event of an uncured material breach by the other Party of its obligations
under this Agreement (other than a breach by Spark of any payment obligation or
Diligence Obligation (defined below) hereunder) with respect to such Target, in
each case, by giving written notice to the other Party specifying the nature of
the material breach. If such breach has been cured by such breaching Party
within [**] after the date of such notice (the “Cure Period”), such termination
shall not occur. If such breach has not been cured by the breaching Party within
the Cure Period, then the non-breaching Party shall be entitled to terminate
this Agreement with respect to such Target with immediate effect upon delivery
to the breaching Party of a written notice of termination; provided, however,
that if the Party accused of materially beaching notifies the accusing Party in
writing (i) within the Cure Period, that the accused Party disputes that it is
in material breach, or (ii) within [**] after delivery by the accusing Party of
a termination notice following the expiration of the Cure Period, based on the
accused Party’s failure to cure a material breach, the accused Party contends
that it cured such material breach within the Cure Period and, in either such
case, initiates the dispute resolution procedure set forth in ARTICLE 12
(Dispute Resolution) within such Cure Period or such [**] period (as
applicable), then no such termination shall become effective until a final,
binding determination pursuant to ARTICLE 12 (Dispute Resolution) that the
accused Party was in material breach and failed to cure such material breach
during the Cure Period.
(ii)    Selecta may terminate this Agreement on a Target-by-Target basis with
respect to the applicable Target, in the event of an uncured breach by Spark of
any of its payment obligations under this Agreement with respect to such Target
(excluding Spark’s obligations to make Scheduled Payments in accordance with
Section 6.1 (Scheduled Payments)) by giving written notice to Spark specifying
the nature of the breach. If such breach has been cured by Spark within [**] of
such notice in the case of a payment breach (the “Payment Cure Period”), such
termination shall not occur. If such breach has not been cured by Spark within
the Payment Cure Period, then Selecta shall be entitled to terminate this
Agreement with respect to such Target with immediate effect upon delivery to
Spark of a written notice of termination; provided, however, that if Spark
notifies Selecta in writing within the Payment Cure Period that Spark disputes
that it is in breach of a payment obligation and initiates the dispute
resolution procedure set forth in ARTICLE 12 (Dispute Resolution) within such
Payment Cure Period, then no such termination shall become effective until [**]
after a final, binding resolution of such dispute (and determination of the full
amount due to Selecta) pursuant to ARTICLE 12 (Dispute Resolution); provided
that, if Spark pays Selecta the full amount due within such [**] period, such
termination shall not occur. If Selecta terminates this Agreement with respect
to a Target pursuant to this Section 9.2(b)(ii) and Spark subsequently breaches
any of its payment obligations under this Agreement with respect to a second
Target (excluding Spark’s obligations to make Scheduled Payments in accordance
with Section 6.1 (Scheduled Payments)), then Selecta will be entitled to
terminate this Agreement with respect to such Target or in its entirety, subject
to the notice and cure period set forth above.
(iii)    Selecta may terminate this Agreement, on a Target-by-Target basis with
respect to the applicable Target, in the event of an uncured material breach by
Spark of its obligations under Section 3.2 (Development Diligence) or Section
4.1 (Commercial Diligence) with respect to such Target (“Diligence Obligations”)
in (1) the United States if such breach relates to the United States, (2) the
European Union if such breach relates to the European Union, (3) Japan if such
breach relates to Japan and (4) in all countries other than Japan if such breach
relates to both the United States and the European Union, in each case by giving
written notice to Spark specifying the nature of the breach. If such breach has
been cured by Spark within [**] of such notice in the case of a breach of
Diligence Obligations (the “Diligence Cure Period”), such termination shall not
occur. If such breach has not been cured by Spark within the Diligence Cure
Period, then Selecta shall be entitled to terminate this Agreement with respect
to such Target and such jurisdiction(s) with immediate effect upon delivery to
Spark of a written notice of termination; provided, however, that if Spark
notifies Selecta in writing within the Diligence Cure Period that Spark disputes
that it is in breach of its Diligence Obligations and initiates the dispute
resolution procedure set forth in ARTICLE 12 (Dispute Resolution) within such
Diligence Cure Period, then no such termination shall become effective until a
final, binding determination pursuant to ARTICLE 12 (Dispute Resolution) that
Spark was in material breach and failed to cure such material breach during the
Diligence Cure Period.
(c)    Bankruptcy. Either Party may terminate the Agreement if the other Party
makes a voluntary or involuntary general assignment of its assets for the
benefit of creditors, a petition in bankruptcy is filed by or against the other
Party and is not dismissed in ninety (90) days, or a receiver or trustee is
appointed for all or any part of the other Party’s property.
(d)    Termination for Patent Challenge.
(i)    In the event that Spark or any of its Affiliates or sublicensees,
individually or in association with any other Person, initiates or assists in
initiating or continuing a challenge to the validity, patentability,
enforceability or non-infringement of any Selecta Background Patent (other than
any MIT Patent) or Selecta-Invented Improvement Patent, or otherwise opposes any
such Patent through any administrative, judicial or other similar proceeding
with respect to such Patent and such challenge or opposition to such Patent is
unsuccessful, Selecta may terminate this Agreement in its entirety on thirty
(30) days’ notice. The foregoing shall not apply with respect to (i) any Patent
challenge described above that is made in defense of Selecta’s assertion of any
Selecta Patent right against Spark or any of its Affiliates or sublicensees with
respect to any product or technology other than Licensed Particles or (ii) any
patent challenge commenced by a Third Party that after the Effective Date
acquires or is acquired by Spark or any of its Affiliates or sublicensees or its
or their business or assets, whether by stock purchase, merger, asset purchase
or otherwise, provided that such patent challenge commenced prior to the signing
of the acquisition or merger agreement relating to such acquisition.
(ii)    In the event that Spark or any of its Affiliates or sublicensees,
individually or in association with any other Person, initiates or assists in
initiating or continuing a challenge to the validity, patentability,
enforceability or non-infringement of any MIT Patent or otherwise opposes any
such MIT Patent through any administrative, judicial or other similar proceeding
with respect to such MIT Patent, Selecta may terminate this Agreement with
respect to the MIT Patents on thirty (30) days’ notice to Spark and the MIT
Patents will thereafter be excluded from the Selecta Background Patents for all
purposes under this Agreement.
(e)    Termination for Failure to Make Scheduled Payment. If Spark fails to make
any Scheduled Payment in accordance with Section 6.1 (Scheduled Payments), then
Selecta may give written notice to Spark notifying Spark that Selecta intends to
terminate this Agreement pursuant to this Section 9.2(e). If Selecta provides
such notice, then unless Spark makes the applicable Scheduled Payment within
five (5) days after delivery of Selecta’s written termination notice, this
Agreement shall automatically terminate in its entirety effective upon the
expiration of such five (5) day period. The foregoing termination right shall be
Selecta’s sole remedy and Spark’s sole liability with respect to Spark’s failure
to timely make a Scheduled Payment.
(f)    Termination for Failure to Make Equity Purchase. Subject to Spark’s
tolling and extension rights set forth in Section 5.3 (Failure to Enter Supply
Agreements) and Section 5.7 (Failure of Initial Supply), if Spark (i) fails to
purchase the Initial Closing Shares (as defined in the Stock Purchase Agreement)
in accordance with the Stock Purchase Agreement, (ii) fails to deliver the FAR
Notice (as defined in the Stock Purchase Agreement) by the FAR Termination Date
(as defined in the Stock Purchase Agreement), or the SAR Notice (as defined in
the Stock Purchase Agreement) by the SAR Termination Date (as defined in the
Stock Purchase Agreement), (iii) after delivery of the FAR Notice or SAR Notice,
fails to purchase the First Acquisition Right Shares (as defined in the Stock
Purchase Agreement) or Second Acquisition Right Shares (as defined in the Stock
Purchase Agreement), as applicable, or make any payment required by Section 2.6
of the Stock Purchase Agreement, in each case, in accordance with the Stock
Purchase Agreement (and Selecta has not delivered the FAR Refusal (as defined in
the Stock Purchase Agreement) or SAR Refusal (as defined in the Stock Purchase
Agreement), as applicable) or (iv) the Stock Purchase Agreement is terminated
pursuant to Sections 8.1(b), 8.1(c) or 8.2(c) thereof, and provided that in the
case of each of (i) or (iii), Selecta has or could have satisfied all of the
closing conditions set forth in Section 6.1 (other than 6.1(h)) of the Stock
Purchase Agreement, then, unless Selecta delivers notice to Spark waiving such
failure or termination within thirty (30) days after such failure or
termination, this Agreement shall automatically terminate in its entirety
effective upon the expiration of such thirty (30) day period. The foregoing
termination right shall be Selecta’s sole remedy and Spark’s sole liability with
respect to Spark’s failure to fulfill the obligations described in clauses (i)
through (iii) above.
(g)    Termination for Target Abandonment. If Target Abandonment occurs with
respect to a Target and Spark has not cured such Target Abandonment within
thirty (30) days after receipt of Selecta’s notice to Spark, Selecta may
terminate the Agreement with respect to such Target at any time by providing
written notice to Spark.

9.3
Consequences of Termination.

(a)    Accrued Obligations. Expiration or termination of this Agreement for any
reason shall not release any Party of any obligation or liability which, at the
time of such expiration or termination, has already accrued or which is
attributable to a period prior to such expiration or termination.
(b)    Termination of Rights. Upon termination of this Agreement in its
entirety, (i) all rights and licenses granted by Selecta to Spark hereunder and
all sublicenses granted by Spark under such rights shall immediately terminate
and (ii) all Targets and Potential Targets shall cease to be Targets or
Potential Targets for all purposes under this Agreement. Upon termination of
this Agreement with respect to a Target, (A) all rights and licenses granted by
Selecta to Spark hereunder with respect to such Target and all sublicenses
granted by Spark under such rights with respect to such Target shall immediately
terminate and (B) such Target shall no longer be considered a Target for all
purposes under this Agreement.
(c)    Ancillary Agreements. Unless otherwise agreed in writing by the Parties,
the termination of this Agreement in its entirety shall cause the automatic
termination of the Clinical Supply Agreement, the Commercial Supply Agreement,
the Quality Agreements and the Stock Purchase Agreement, to the extent such
agreements are in force as of the termination of this Agreement.

9.4
Non-Exclusive Remedy. Notwithstanding anything herein to the contrary, but
without prejudice to Sections 3.2(b) (General), 4.1 (Commercial Diligence),
9.2(e) (Termination for Failure to Make Scheduled Payments) or 9.2(f)
(Termination for Failure to Make Equity Purchases), termination of this
Agreement by a Party shall be without prejudice to other remedies such Party may
have at law or equity.


9.5
Survival. The following provisions shall survive expiration or termination of
this Agreement and continue to be enforceable: Section 2.1(d) (Post-Royalty Term
Licenses), Section 2.3 (Additional License Grants), Section 7.1 (Ownership),
ARTICLE 8 (Confidentiality), ARTICLE 9 (Term and Termination), Section 10.5
(Disclaimer), ARTICLE 11 (Indemnification, Insurance and Liability), ARTICLE 12
(Dispute Resolution), and ARTICLE 13 (Miscellaneous).


ARTICLE 10    
REPRESENTATIONS AND WARRANTIES

10.1
Representations, Warranties and Covenants By Both Parties. Each Party hereby
represents, warrants and covenants to the other Party as of the Effective Date:

(a)    it is duly organized and validly existing under the laws of the
jurisdiction of its formation, and has full corporate power and authority to
enter into this Agreement and to carry out the provisions hereof;
(b)    it is duly authorized to execute and deliver this Agreement and to
perform its obligations hereunder, and the individual executing this Agreement
on its behalf has been duly authorized to do so by all requisite corporate
action;
(c)    this Agreement is legally binding upon it and enforceable in accordance
with its terms;
(d)    the execution, delivery and performance of this Agreement by it does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a party or by which it may be bound, nor violate any material Law;
provided that (a) Selecta has not provided sufficient advanced notice of this
Agreement under that certain Amended and Restated Loan and Security Agreement,
dated as of December 31, 2015, by and among Selecta, Oxford Finance LLC and the
Lenders (as defined therein) (the “LSA”) for this Agreement to qualify as a
Permitted License (as defined in the LSA), (b) the exclusivity of the licenses
set forth in Sections 2.1(a) (Initial Target), 2.1(b) (Additional Targets) and
2.1(c) (Research License) with respect to the United States and the European
Union disqualify this Agreement as a Permitted License (as defined in the LSA)
and (c) the Selecta IP does not constitute collateral under the LSA, and Spark’s
rights hereunder shall not be infringed as a result of any event of default
under the LSA or the failure of the Lenders (as defined in the LSA) to grant
consent;
(e)    it has not granted, and shall not grant, any right to any Third Party
which would conflict with the rights granted to the other Party hereunder;
(f)    it is not aware of any action, suit or inquiry or investigation
instituted by any Person which questions or threatens the validity of this
Agreement; and
(g)    no consent or approval from any Third Party (including any governmental
or administrative body or court) is necessary as of the Effective Date to
consummate this Agreement or to conduct the activities contemplated hereunder.

10.2
Selecta Representations and Warranties. Selecta hereby represents and warrants
that as of the Effective Date:

(a)    it has full legal rights and authority to grant the licenses and rights
under the Selecta IP granted under this Agreement and has not assigned,
transferred, conveyed or licensed its right, title and interest in the Selecta
IP in any manner inconsistent with such license grant or the other terms of this
Agreement;
(b)    there is no pending litigation or written threat of litigation that has
been received by Selecta that alleges that Selecta’s activities with respect to
the Selecta IP have infringed or misappropriated any of the intellectual
property rights of any Third Party;
(c)    to Selecta’s knowledge, the performance by Selecta of its obligations
under this Agreement shall not infringe or otherwise violate the intellectual
property rights of any Third Party related to Selecta Technology;
(d)    neither Selecta nor any of its Affiliates, nor, to its knowledge, any
other Person that will be involved in activities under this Agreement has been
debarred or is subject to debarment, and neither Selecta nor any of its
Affiliates will knowingly use in any capacity, in connection with this
Agreement, any Person who has been debarred pursuant to Section 306 of the
United States Federal Food, Drug, and Cosmetic Act, or who is the subject of a
conviction described in such section. Selecta agrees to inform Spark in writing
immediately if it or any Person who is performing activities hereunder is
debarred or is the subject of a conviction described in Section 306, or if any
action, suit, claim, investigation or legal or administrative proceeding is
pending or, to the best of Selecta’s knowledge, is threatened, relating to the
debarment or conviction of Selecta or any Person used in any capacity by Selecta
or any of its Affiliates in connection with this Agreement;
(e)    the Patents set forth on Exhibit A (Selecta Background Patents) are all
of the Patents, other than the BIND Patents, that Cover the Licensed Particles
that are Controlled by Selecta or its Affiliates as of the Effective Date. If
any Patents, other than any BIND Patents, that Cover the Licensed Particles that
are Controlled by Selecta or its Affiliates as of the Effective Date are
determined to have been omitted from Exhibit A, Exhibit A shall promptly be
updated to include such omitted Patents;
(f)    the “Selecta Field,” as such term is used in the BIND Cross License, and
the “Field,” as such term is used in the MIT License, [**]; and
(g)    Selecta shall, and shall require its Affiliates and sublicensees to,
conduct all activities hereunder in compliance with applicable Law.

10.3
Selecta Covenants.

(a)    Selecta covenants that Selecta shall not, without Spark’s prior written
consent, (i) waive, amend, cancel or terminate any material provision of, or
fail to maintain, the In-License Agreements in any manner that would adversely
affect the rights granted to Spark hereunder or that would impose additional or
greater obligations on Spark, or (ii) take or purposefully fail to take any
action that would give any counterparty to In-License Agreements the right to
terminate In-License Agreements.
(b)    Selecta shall obtain all applicable waivers, consents or amendments to
the LSA with respect to the failure regarding notice and disqualification as a
Permitted License (as defined in the LSA) described in Section 10.1(d)
(Representations, Warranties and Covenants By Both Parties) or otherwise payoff
the LSA.

10.4
Spark Representations, Warranties and Covenants. Spark hereby represents and
warrants that, as of the Effective Date, neither Spark nor any of its
Affiliates, nor, to its knowledge, any other Person that will be involved in
activities under this Agreement has been debarred or is subject to debarment,
and neither Spark nor any of its Affiliates will knowingly use in any capacity,
in connection with this Agreement, any Person who has been debarred pursuant to
Section 306 of the United States Federal Food, Drug, and Cosmetic Act, or who is
the subject of a conviction described in such section. Spark agrees to inform
Selecta in writing immediately if it or any Person who is performing activities
hereunder is debarred or is the subject of a conviction described in Section
306, or if any action, suit, claim, investigation or legal or administrative
proceeding is pending or, to the best of Spark’s knowledge, is threatened,
relating to the debarment or conviction of Spark or any Person used in any
capacity by Spark or any of its Affiliates in connection with this Agreement.
Spark shall, and shall require its Affiliates and sublicensees to, conduct all
Development, Manufacture and Commercialization of Licensed Products in
compliance with applicable Law.


10.5
Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN SECTIONS 10.1
(REPRESENTATIONS, WARRANTIES AND COVENANTS BY BOTH PARTIES), 10.2 (SELECTA
REPRESENTATIONS, WARRANTIES AND COVENANTS) AND 10.3 (SPARK REPRESENTATIONS,
WARRANTIES AND COVENANTS), THE PARTIES MAKE NO REPRESENTATIONS AND EXTEND NO
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, AND PARTICULARLY THAT
LICENSED PRODUCTS WILL BE SUCCESSFULLY DEVELOPED OR COMMERCIALIZED HEREUNDER,
AND IF LICENSED PRODUCTS ARE DEVELOPED, WITH RESPECT TO SUCH LICENSED PRODUCTS,
AND TO THE EXTENT PERMITTED BY LAW, THE PARTIES EXCLUDE ALL IMPLIED WARRANTIES
OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.


ARTICLE 11    
INDEMNIFICATION, INSURANCE AND LIABILITY

11.1
Indemnification by Selecta. Selecta shall defend, indemnify and hold harmless
Spark, its Affiliates and its and their officers, directors, employees, agents,
representatives, successors and assigns (each, a “Spark Indemnitee”) from and
against any losses, liability or expense (including reasonable legal expenses,
costs of litigation and attorneys’ fees), damages, or judgments, whether for
money or equitable relief (collectively, “Losses”) resulting from suits,
proceedings, claims, actions, demands, or threatened claims, actions or demands,
in each case brought by a Third Party (each, a “Claim”) against a Spark
Indemnitee arising out of: (a) (i) any negligent act or omission, or willful
wrongdoing by Selecta or its Affiliates in the performance of this Agreement,
(ii) the failure by Selecta to comply with any Law, (iii) any breach of any
representation or warranty or covenant of Selecta under this Agreement, except,
in each case, to the extent any such Losses result from the gross negligence or
willful misconduct of a Spark Indemnitee or from the breach of any
representation or warranty or obligation under this Agreement by Spark, or (b)
or resulting from any Claim against a Spark Indemnitee or against Selecta
asserting that [**].


11.2
Indemnification by Spark. Spark shall defend, indemnify and hold harmless
Selecta and its Affiliates and its and their officers, directors, employees,
agents, representatives, successors and assigns, the licensors under the
In-License Agreements and their respective directors, officers, employees and
agents and the MIT Indemnitees (each, a “Selecta Indemnitee”) from and against
any and all Losses resulting from Claims, including bodily injury, risk of
bodily injury, death, property damage and product liability, against any Selecta
Indemnitee arising out of or relating to, directly or indirectly: (a) any
negligent act or omission, or willful wrongdoing by Spark or any of its
Affiliates or sublicensees in the performance of this Agreement, (b) the failure
by Spark any of its Affiliates or sublicensees to comply with any Law, (c) any
alleged personal injuries or death resulting from, arising out of or relating to
any Clinical Trials or use of a Licensed Product sponsored or distributed by or
on behalf of Spark or its Affiliates or sublicensees, (d) any breach of any
representation or warranty or covenant of Spark under this Agreement or (e) the
exercise of any rights granted to Spark under this Agreement; except, in each
case, to the extent any such Losses result from the gross negligence or willful
misconduct of a Selecta Indemnitee or from the breach of any representation or
warranty or obligation under this Agreement by Selecta.


11.3
Limitations on Indemnification. The obligations to indemnify, defend, and hold
harmless set forth in Sections 11.1 (Indemnification by Selecta) and 11.2
(Indemnification by Spark) shall be contingent upon the Party seeking
indemnification (the “Indemnitee”): (a) notifying the indemnifying Party of a
claim, demand or suit within [**] of receipt of same; provided, however, that
Indemnitee’s failure or delay in providing such notice shall not relieve the
indemnifying Party of its indemnification obligation except to the extent the
indemnifying Party is prejudiced thereby; (b) allowing the indemnifying Party or
its insurers the right to assume direction and control of the defense of any
claim, demand or suit; (c) using its best efforts to cooperate with the
indemnifying Party or its insurers, at the indemnifying Party’s expense, in the
defense of such claim, demand or suit; and (d) not settling or compromising any
claim, demand or suit without prior written authorization of the indemnifying
Party (not to be unreasonably withheld). The indemnifying Party will act
reasonably and in good faith with respect to all matters relating to such claim,
demand or suit and will not settle or otherwise resolve such claim, demand or
suit without the Indemnitee’s prior written consent, which will not be
unreasonably withheld, conditioned or delayed; provided that such consent will
not be required with respect to any settlement involving only the payment of
monetary awards for which the indemnifying Party will be fully-responsible. The
Indemnitee shall have the right, at the Indemnitee’s expense, to employ one
separate counsel and to participate in the defense of such claim, demand or
suit; provided that the indemnifying Party shall bear the reasonable fees, costs
and expenses of one such separate counsel and participation if the Indemnitee
shall have reasonably determined, after consultation with counsel, that an
actual or potential conflict of interest makes representation by the same
counsel or the counsel selected by the indemnifying Party inappropriate.


11.4
Offset. Following the determination of Losses subject to indemnification under
Section 11.1 (Indemnification by Selecta) or 11.2 (Indemnification by Spark) by
a court of competent jurisdiction, the Indemnitee shall have a right to offset
such Losses against any payment due to the indemnifying Party hereunder.


11.5
Limitation on Liability. In no event shall any Party be liable to the other
Party for any indirect, special, incidental, exemplary or consequential damages
of any kind arising out of or in connection with this Agreement, however caused
and on any theory of liability (whether in contract, tort (including
negligence), strict liability or otherwise), even if such Party was advised or
otherwise aware of the likelihood of such damages. The limitations set forth in
this Section 11.5 shall not apply with respect to (a) the Party’s
indemnification obligations under Sections 11.1 (Indemnification by Selecta) or
11.2 (Indemnification by Spark), as applicable, (b) breach of ARTICLE 8
(Confidentiality), or (c) intentional misconduct of a Party. Nothing in this
Section 11.5 shall limit a Party’s liability for death or injury caused by that
Party’s negligence, or fraud or fraudulent misrepresentation.


11.6
Insurance. During the term of this Agreement, each Party shall obtain and
maintain commercial general liability insurance with a reputable, solvent
insurer in an amount appropriate for its business and products of the type that
are the subject of this Agreement, and for its obligations under this Agreement
and shall obtain and maintain product liability insurance and clinical trial
liability insurance with limits of at least [**] per occurrence and in annual
aggregate. After the term of this Agreement, until at least [**] after the last
commercial sale of any Licensed Product, each Party shall obtain and maintain
product liability insurance (or discontinued product liability insurance) and
clinical trial liability insurance with limits of at least [**] per occurrence
and in annual aggregate, or alternatively, if coverage is written on a claims
made basis, the Party shall purchase an extended reporting period of at least
[**] after last commercial sale of any Licensed Product. Upon request, each
Party shall provide the other Party with evidence of the existence and
maintenance of such insurance coverage.


ARTICLE 12    
DISPUTE RESOLUTION

12.1
In General. If any dispute or disagreement arises between Selecta and Spark in
respect of this Agreement, they shall follow the following procedures in an
attempt to resolve the dispute or disagreement:

(a)    The Party claiming that such a dispute exists shall give notice in
writing to the other Party of the nature of the dispute (a “Notice of Dispute”).
(b)    Within [**] of receipt of a Notice of Dispute, the Project Coordinators
shall meet and use reasonable efforts to resolve the dispute. If the Project
Coordinators are unable to resolve the dispute within [**] of the Notice of
Dispute, the Chief Executive Officer (or a designate of the Chief Executive
Officer) of each Party shall meet in person or by teleconference and exchange
written summaries reflecting, in reasonable detail, the nature and extent of the
dispute, and at this meeting, they shall use their reasonable efforts to resolve
the dispute.
(c)    If within [**] the dispute has not been resolved by the Chief Executive
Officers, or if, for any reason, the meeting described in Section 12.1(b) (In
General) has not been held within [**] of initial receipt of the Notice of
Dispute, then, subject to Section 12.2 (Equitable Relief), the Parties agree
that either Party may initiate litigation to resolve the dispute.

12.2
Equitable Relief. Nothing in this Agreement shall limit the right of either
Party to seek to obtain in any court of competent jurisdiction any equitable or
interim relief or provisional remedy, including injunctive relief.


12.3
Survival. The provisions of this ARTICLE 12 (Dispute Resolution) shall survive
for five (5) years from the date of termination or expiration of this Agreement.


ARTICLE 13    
MISCELLANEOUS

13.1
Governing Law. This Agreement and any non-contractual obligations arising out of
or in connection with it shall be governed by and interpreted in accordance with
the laws of the State of New York without regard to conflict of law principles
thereof, and excluding the United National Convention on Contracts for the
International Sales of Goods.


13.2
Assignment of Rights and Obligations.

(a)    General Rule. This Agreement and its rights or obligations may not be
assigned or otherwise transferred by either Party without the prior written
consent of the other Party.
(b)    Permitted Assignments to Affiliates and in Case of Sale of Business
Transactions. Notwithstanding Section 13.2(a) (General Rule), either Party may,
without the consent of the other Party, assign this Agreement or any of its
rights or obligations (i) to any of its Affiliates, or (ii) in connection with a
sale or transfer of all or substantially all of such Party’s business or assets
relating to the subject matter of this Agreement, whether by merger, sale of
assets or otherwise; provided, however, that such Party’s rights and obligations
under this Agreement shall be assumed in writing by its successor in interest in
any such transaction.

13.3
Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of the Agreement.


13.4
Force Majeure. Except with respect to payment of money, no Party shall be liable
to the other Party for failure or delay in the performance of any of its
obligations under this Agreement for the time and to the extent such failure or
delay is caused by earthquake, riot, civil commotion, war, terrorist acts,
strike, flood, or governmental acts or restriction, or other cause that is
beyond the reasonable control of the respective Party (“Force Majeure”). The
Party affected by such Force Majeure will provide the other Party with full
particulars thereof as soon as it becomes aware of the same (including its best
estimate of the likely extent and duration of the interference with its
activities), and will use Commercially Reasonable Efforts to overcome the
difficulties created thereby and to resume performance of its obligations as
soon as practicable. If the performance of any such obligation under this
Agreement is delayed owing to an event of Force Majeure for any continuous
period of more than [**], the Parties will consult with respect to an equitable
solution, including the possibility of the termination of this Agreement.


13.5
Representation by Legal Counsel. Each Party hereto represents that it has been
represented by legal counsel in connection with this Agreement and acknowledges
that it has participated in the drafting hereof. In interpreting and applying
the terms and provisions of this Agreement, the Parties agree that no
presumption shall exist or be implied against the Party which drafted such terms
and provisions.


13.6
Notices. Any notice, request, delivery, approval or consent required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been sufficiently given if delivered in person, transmitted by
facsimile (receipt verified) or by express courier service (signature required)
or five (5) days after it was sent by registered letter, return receipt
requested (or its equivalent), provided that no postal strike or other
disruption is then in effect or comes into effect within two (2) days after such
mailing, to the Party to which it is directed at its address or facsimile number
shown below or such other address or facsimile number as such Party will have
last given by notice to the other Party.

If to Spark:
Spark Therapeutics, Inc.
3737 Market Street, Suite 1300
Philadelphia, PA 19104
Attention: General Counsel
Facsimile: (215) 790-6248

with a copy (which shall not constitute notice) to:
Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, MA 02109
Attention:StevenD.Barrett            
Facsimile: (617) 526-5000
If to Selecta:
Selecta Biosciences, Inc.
480 Arsenal Street

Building One
Watertown, MA 02472
Attention: General Counsel
Facsimile: (617) 924-3454


with a copy (which shall not constitute notice) to:


- 24 -
59655504_19



--------------------------------------------------------------------------------





Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, MA 02199-3600
Attention: [**]            
Facsimile: [**]    



13.7
Entire Agreement. The Parties hereto acknowledge that this Agreement, together
with the Exhibits attached hereto and the Stock Purchase Agreement, set forth
the entire agreement and understanding of the Parties hereto as to the subject
matter hereof, and supersedes all prior and contemporaneous discussions,
agreements and writings in respect. Except as required by statute, no terms
shall be implied (whether by custom, usage or otherwise) into this Agreement.


13.8
Amendment. No amendment, modification or supplement of any provision of this
Agreement shall be valid or effective unless made in writing and signed by a
duly authorized officer of each Party.


13.9
Waiver. No provision of the Agreement shall be waived by any act, omission or
knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party. The waiver by any of the Parties of any breach of any
provision hereof by another Party shall not be construed to be a waiver of any
succeeding breach of such provision or a waiver of the provision itself.


13.10
Severability. If any clause or portion thereof in this Agreement is for any
reason held to be invalid, illegal or unenforceable, the same shall not affect
any other portion of this Agreement, as it is the intent of the Parties that
this Agreement shall be construed in such fashion as to maintain its existence,
validity and enforceability to the greatest extent possible. In any such event,
this Agreement shall be construed as if such clause of portion thereof had never
been contained in this Agreement, and there shall be deemed substituted therefor
such provision as will most nearly carry out the intent of the Parties as
expressed in this Agreement to the fullest extent permitted by Law.


13.11
Relationship of the Parties. The Parties agree that the relationship of Spark
and Selecta established by this Agreement is that of independent contractors.
Furthermore, the Parties agree that this Agreement does not, is not intended to,
and shall not be construed to, establish an employment, agency, partnership or
any other relationship. Except as may be specifically provided herein, no Party
shall have any right, power or authority, nor shall they represent themselves as
having any authority to assume, create or incur any expense, liability or
obligation, express or implied, on behalf of any other Party, or otherwise act
as an agent for any other Party for any purpose.


13.12
Third Party Beneficiaries. Except for the rights to indemnification provided for
a Party’s Indemnitees pursuant to ARTICLE 11 (Indemnification, Insurance and
Liability), all rights, benefits and remedies under this Agreement are solely
intended for the benefit of the Parties (including any successor in interest or
permitted assigns), and except rights to indemnification expressly provided
pursuant to ARTICLE 11 (Indemnification, Insurance and Liability), no Third
Party shall have any rights whatsoever to (a) enforce any obligation contained
in this Agreement, (b) seek a benefit or remedy for any breach of this
Agreement, or (c) take any other action relating to this Agreement under any
legal theory, including actions in contract, tort (including negligence, gross
negligence and strict liability), or as a defense, setoff or counterclaim to any
action or claim brought or made by the Parties.


13.13
Export Control. This Agreement is made subject to any restrictions concerning
the export of products or technical information from the United States or other
countries that may be imposed on the Parties from time to time. Each Party
agrees that it will not export, directly or indirectly, any technical
information acquired from the other Party under this Agreement or any products
using such technical information to a location or in a manner that at the time
of export requires an export license or other governmental approval, without
first obtaining the written consent to do so from the appropriate agency or
other governmental entity in accordance with applicable Law.


13.14
Counterparts. This Agreement may be executed in any number of counterparts, each
of which need not contain the signature of more than one Party but all such
counterparts taken together shall constitute one and the same agreement. Any
signature page delivered by facsimile or electronic image transmission shall be
binding to the same extent as an original signature page.

[Signature page follows]




- 25 -
59655504_19



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives as of the dates set forth below.
SPARK THERAPEUTICS, INC.
SELECTA BIOSCIENCES, INC.
By:/s/ Jeffrey D. Marrazzo   
By:/s/ Werner Cautreels, Ph.D.   
Name: Jeffrey D. Marrazzo   
Name: Werner Cautreels, Ph.D.   
Title:CEO   
Title:  President and CEO   
Date: 12/2/2016   
Date: 12/2/2016   







[Signature Page to License and Option Agreement]



--------------------------------------------------------------------------------








Exhibit A
Selecta Background Patents


Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 64 pages were omitted.
[**]









--------------------------------------------------------------------------------








Exhibit B
Corporate Names
Selecta Biosciences, Inc.











--------------------------------------------------------------------------------








Exhibit C
SEL-110
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of two pages were omitted. [**]













--------------------------------------------------------------------------------








Exhibit D
Potential Target List
Genetic Target
Protein Expressed by Genetic Target
Primary Disease of Focus
[**]
[**]
[**]














--------------------------------------------------------------------------------








Exhibit E
Principal Terms of Supply Agreements




Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 5 pages were omitted. [**]











--------------------------------------------------------------------------------








Exhibit F
Initial Supply Order
[**]















--------------------------------------------------------------------------------








Exhibit G
Stock Purchase Agreement


This STOCK PURCHASE Agreement (the “Agreement”) is made and entered into as of
December 2, 2016 (the “Signing Date”), by and between Selecta Biosciences, Inc.,
a Delaware corporation (the “Company”), and Spark Therapeutics, Inc., a Delaware
corporation (the “Purchaser”).
RECITALS
WHEREAS, the Company and the Purchaser are entering into that certain License
and Option Agreement, by and between Spark Therapeutics, Inc. and Selecta
Biosciences, Inc., of even date herewith (the “License Agreement”);
WHEREAS, the obligations of the Company in the License Agreement are conditioned
upon the execution and delivery of this Agreement, pursuant to which the
Purchaser will (i) purchase from the Company a number of shares of the Company’s
common stock, par value $0.0001 per share (the “Common Stock”) on the Initial
Closing Date (as defined herein), as provided for herein, and (ii) have the
right to purchase the First Acquisition Right Shares and Second Acquisition
Right Shares (in each case, as defined herein) on the terms and conditions set
forth herein; and
WHEREAS, the Purchaser desires to purchase the Initial Closing Shares (as
defined herein) and accept the Acquisition Rights (as defined herein), and the
Company desires to sell the Initial Closing Shares to the Purchaser and offer
the Purchaser the Acquisition Rights, in each case on the terms and conditions
set forth herein;
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
1.Definitions. When used in this Agreement, the following terms shall have the
respective meanings specified below:
“Acquisition Right Notice” means the FAR Notice or SAR Notice, as applicable.
“Acquisition Right Price” shall mean the First Acquisition Right Price or the
Second Acquisition Right Price, as applicable.
“Acquisition Rights” shall mean, collectively, the First Acquisition Right and
the Second Acquisition Right.
“Acquisition Right VWAP” shall mean, as of the date on which an Acquisition
Right Notice is delivered by the Purchaser in accordance with this Agreement,
with respect to the Common Stock, the average of the daily VWAPs for such Common
Stock for each of the thirty (30) consecutive calendar days ending on, and
including, the calendar day immediately prior to the date of such delivery.
“Action” shall mean any action, cause or action, suit, prosecution,
investigation, litigation, arbitration, hearing, order, claim, complaint or
other proceeding (whether civil, criminal, administrative, investigative or
informal) by or before any Governmental Authority or arbitrator.
“Affiliate” shall mean, with respect to any Person, another Person which
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise. For the purposes of this Agreement, in no event shall the
Purchaser or any of its Affiliates be deemed Affiliates of the Company or any of
its Affiliates, nor shall the Company or any of its Affiliates be deemed
Affiliates of the Purchaser or any of its Affiliates.









--------------------------------------------------------------------------------







“Aggregate Purchase Price” has the meaning set forth in Section 2.1.
“Applicable Price Per Share” shall mean the Acquisition Right Price or the
Initial Closing Price Per Share, as applicable.
“Business Day” shall mean any day except Saturday, Sunday and any day on which
banking institutions in New York, New York, generally are closed as a result of
federal, state or local holiday.
“Change of Control” shall mean, with respect to any Person, any of the following
events: (i) any Person, or group of Persons acting in concert, is or becomes the
beneficial owner (except that a Person shall be deemed to have beneficial
ownership of all shares that any such Person has the right to acquire, whether
such right which may be exercised immediately or only after the passage of
time), directly or indirectly, of a majority of the total voting power of such
Person; (ii) a Person consolidates with or merges into another corporation or
entity, or any corporation or entity consolidates with or merges into a Person,
other than (A) a merger or consolidation which would result in the voting
securities of such Person outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) a majority of the combined voting power of the voting securities of
such Person or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (B) a merger or consolidation
effected to implement a recapitalization of such Person (or similar transaction)
in which no Person becomes the beneficial owner, directly or indirectly, of a
majority of the total voting power of the Purchaser or (iii) a Person conveying,
transferring or leasing all or substantially all of its assets to any Person
other than a wholly owned Affiliate of such Person.
“Closing” shall mean the Initial Closing and any Subsequent Closing, as
applicable.
“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.
“License Agreement” has the meaning set forth in the Recitals.
“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed into.
“Company Competitor” shall mean, at any time, any Person, or any Affiliate of
such Person, that has publicly disclosed that it is engaged, directly or
indirectly, in the research, development and/or commercialization of products in
the same class or for the same indication(s) as any product developed or being
developed by, or in discovery with, the Company and which the Company has either
publicly disclosed on or prior to the date hereof, publicly discloses during the
term of this Agreement or otherwise identifies in writing to the Purchaser
during the term hereof. For the purposes of this Agreement, in no event shall
the Purchaser or any of its Affiliates be deemed to be a Company Competitor.
“Consent” shall mean any approval, authorization, consent, license, franchise,
Order, registration, notification, permit, certification, clearance, waiver or
other confirmation of or by a Governmental Authority or other Person; provided,
that, in connection with any Closing, the term “Consent” shall not be deemed to
include any approval, authorization, consent, license, franchise, Order,
registration, notification, permit, certification, clearance, waiver or other
confirmation under the HSR Act or any other similar antitrust Laws (including
but not limited to the United States) for the purposes of Section 6.1 hereof,
including, for the avoidance of doubt, the conditions relating to the (i)
accuracy of the representations and warranties in Section 6.1(a) and (ii)
consents and other approvals in Section 6.1(g) or 6.2(g).
“Contract” shall mean, with respect to any Person, any written agreement,
contract, commitment, indenture, note, bond, loan, license, sublicense, lease,
sublease, undertaking, statement of work or other arrangement to which such
Person is a party or by which any of its properties or assets are subject.
“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.









--------------------------------------------------------------------------------







“Excluded Shares” has the meaning set forth in Section 2.6.
“Executive Officer” shall mean any employee of the Company who is deemed to be
an “executive officer” in accordance with Rule 3b-7 of the Exchange Act.
“Governmental Authority” shall mean any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or country or any supranational organization
of which any such country is a member.
“FAR Aggregate Purchase Price” shall mean an aggregate purchase price of Five
Million Dollars ($5,000,000).
“FAR Notice” has the meaning set forth in Section 2.4(a).
“FAR Termination Date” shall mean 12:01 a.m., Eastern time, on June 1, 2017, or
such later time as the Purchaser’s obligations to purchase the First Acquisition
Shares may be extended pursuant to the Purchaser’s tolling and extension rights
in the first sentence of Section 5.7 of the License Agreement.
“First Acquisition Right” has the meaning set forth in Section 2.4(a)
“First Acquisition Right Price” has the meaning set forth in Section 2.4(b)
“First Acquisition Right Shares” has the meaning set forth in Section 2.4(a)
“GAAP” shall mean generally accepted accounting principles in the United States.
“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereto.
“Indebtedness” shall mean, with respect to any Person at any applicable time of
determination, without duplication, (a) all liabilities and obligations for
borrowed money, (b) all liabilities and obligations evidenced by bonds,
debentures, notes or other similar instruments or debt securities, (c) all
liabilities and obligations under or in respect of swaps, hedges or similar
instruments, (d) all liabilities and obligations in respect of letters of credit
and similar instruments, (e) all liabilities and obligations (contingent or
otherwise) arising from or in respect of (i) deferred compensation arrangements,
or (ii) pension plans, (f) all guaranties in connection with any of the
foregoing, and (g) all accrued interest, prepayment premiums, fees, penalties,
expenses or other amounts payable in respect of any of the foregoing.
“Initial Closing” has the meaning set forth in Section 2.1.
“Initial Closing Date” has the meaning set forth in Section 2.1.
“Initial Closing Price Per Share” shall mean an amount equal to 115% of the
average of the daily VWAPs for the Common Stock for each of the thirty (30)
consecutive calendar days ending on (and including) the calendar day immediately
prior to the Signing Date.
“Initial Closing Shares” has the meaning set forth in Section 2.1.
“Knowledge” means the actual knowledge of any of the Company’s Executive
Officers as of an applicable date.
“Law” or “Laws” shall mean all laws, statutes, rules, regulations, orders,
judgments, injunctions and ordinances of any Governmental Authority.









--------------------------------------------------------------------------------







“Leased Real Property” shall mean all leasehold or subleasehold estates and all
other rights to use or occupy any land, buildings, structures, improvements,
fixtures or other interest in real property held by the Company or any of its
Subsidiaries pursuant to any Lease.
“Leases” shall mean all leases, subleases, licenses, concessions and other
Contracts pursuant to which the Company or any of its Subsidiaries holds any
Leased Real Property as tenant, sublease, licensee or concessionaire (including
the rights to all security deposits and other amounts and instruments deposited
by or on behalf of the Company or and of its Subsidiaries thereunder) and all
material amendments, extensions, renewals, guaranties and other agreements with
respect thereto.
“Liens” shall mean a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
“Material Adverse Effect” shall mean any change, event or occurrence (each, an
“Effect”) that, individually or when taken together with all other effects that
have occurred prior to the date of determination of the occurrence of the
Material Adverse Effect, is or is reasonably likely to be materially adverse to
the business, financial condition, assets, liabilities, or results of operations
or prospects (as disclosed in the most recent Company SEC Documents) of the
Company and its Subsidiaries, taken as a whole or on the performance by the
Company of its obligations under the Transaction Agreements; provided, however,
that in no event shall any of the following occurring after the date hereof,
alone or in combination, be deemed to constitute, or be taken into account in
determining whether a Material Adverse Effect has occurred: (i) any change in
the Company’s stock price or trading volume, (ii) changes in the Company’s
industry generally or in conditions in the United States or global economy or
capital or financial markets generally, including changes in interest or
exchange rates, (iii) any Effect caused by the announcement or pendency of the
transactions contemplated by the Transaction Agreements, or the identity of the
Purchaser or any of its Affiliates as the purchaser in connection with the
transactions contemplated by this Agreement or as a participant in the License
Agreement, (iv) the performance of this Agreement, the License Agreement and the
transactions contemplated hereby and thereby, including compliance with the
covenants set forth herein and therein, or any action taken or omitted to be
taken by the Company at the request or with the prior consent of the Purchaser,
(v) changes in general legal, regulatory, political, economic or business
conditions or changes in GAAP or interpretations thereof occurring after the
date hereof that, in each case, generally affect the biotechnology or
biopharmaceutical industries, (vi) acts of war, sabotage or terrorism occurring
after the date hereof, or any escalation or worsening of any such acts of war,
sabotage or terrorism, or (vii) earthquakes, hurricanes, floods or other natural
disasters occurring after the date hereof, provided, however, that (x) the
exceptions in clause (i) and (ii) shall not prevent or otherwise affect a
determination that any Effect underlying such change or failure has resulted in,
or contributed to, a Material Adverse Effect and (y) with respect to clauses (v)
and (vi), such effects, alone or in combination, may be deemed to constitute, or
be taken into account in determining whether a Material Adverse Effect has
occurred, but only to the extent such effects disproportionately affect the
Company and its Subsidiaries compared to other participants in the biotechnology
or biopharmaceutical industries.
“Material Contract” shall mean any Contract entered into by the Company or any
of its Subsidiaries that is required under the Exchange Act to be filed as an
exhibit to a Company SEC Document pursuant to Item 601(b)(10) of Regulation S-K.
“NASDAQ” shall mean the NASDAQ Stock Market LLC.
“Order” shall mean any assessment, award, decision, injunction, judgment, order,
ruling, verdict or writ entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Authority or by any arbitrator.
“Permitted Liens” shall mean (a) mechanics’, materialman’s, workmens’,
repairmens’, warehousemen’s, supplier’s, vendor’s, carrier’s and other similar
Liens arising or incurred in the ordinary course of business by operation of Law
securing amounts that are not yet due and payable, (b) Liens for Taxes,
assessments and other charges of Governmental Authorities not yet due and
payable, (c) Liens arising under original purchase price conditional sales
Contracts and equipment leases with third parties, (d) pledges or deposits to
secure obligations under workers or unemployment compensation Laws or to secure
other statutory obligations, (e) easements, covenants, conditions and









--------------------------------------------------------------------------------







restrictions of record affecting title to the Leased Real Property which do not
or would not materially impair the use or occupancy of any Leased Real Property
in the operation of the business conducted thereon as of the date of this
Agreement, and (f) any zoning, or other governmentally established restrictions
of encumbrances.
“Person” shall mean any individual, partnership, limited liability company,
firm, corporation, trust, unincorporated organization, government or any
department or agency thereof or other entity, as well as any syndicate or group
that would be deemed to be a Person under Section 13(d)(3) of the Exchange Act.
“Reduced Shares” has the meaning set forth in Section 2.6.
“SAR Aggregate Purchase Price” shall mean an aggregate purchase price of Five
Million Dollars ($5,000,000).
“SAR Notice” has the meaning set forth in Section 2.4(c).
“SAR Termination Date” shall mean 12:01 a.m., Eastern time, on November 1, 2017,
or such later time as the Purchaser’s obligations to purchase the Second
Acquisition Shares may be extended pursuant to the Purchaser’s tolling rights in
the first sentence of Section 5.3 and the second sentence of Section 5.7 of the
License Agreement.
“SEC” shall mean the U.S. Securities and Exchange Commission.
“Second Acquisition Right” has the meaning set forth in Section 2.4(c).
“Second Acquisition Right Price” has the meaning set forth in Section 2.4(d).
“Second Acquisition Right Shares” has the meaning set forth in Section 2.4(c).
“Securities Act” shall mean the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Shares” shall mean, collectively, the Initial Closing Shares and the
Acquisition Right Shares.
“Subsequent Closing” shall mean each closing, if any, of a purchase by Purchaser
of Acquisition Right Shares.
“Subsequent Closing Date” has the meaning set forth in Section 2.5.
“Tax” or “Taxes” shall mean any federal, state, local, or non-U.S. income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not.
“Tax Return” shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
“Third Party” shall mean any Person (other than a Governmental Authority) other
than the Purchaser, the Company or any Affiliate of the Purchaser or the
Company.
“Trading Day” shall mean a day on which the Trading Market is open for trading.
“Trading Market” shall mean whichever of the New York Stock Exchange, the NYSE
Amex Equities (formerly the American Stock Exchange), the NASDAQ Global Select
Market, the NASDAQ Global Market, the NASDAQ Capital Market or the OTC Bulletin
Board on which the Common Stock is listed or quoted for trading on the date in
question.









--------------------------------------------------------------------------------







“Transaction Agreements” shall mean this Agreement and the License Agreement.
“Transfer” by any Person means directly or indirectly, to sell, transfer,
assign, pledge, encumber, hypothecate or similarly dispose of, either
voluntarily or involuntarily, or to enter into any contract, option or other
arrangement or understanding with respect to the sale, transfer, assignment,
pledge, encumbrance, hypothecation or similar disposition of, any securities
beneficially owned by such Person or of any interest (including any voting
interest) in any securities beneficially owned by such Person. For the avoidance
of doubt, a transfer of control of the direct or indirect beneficial ownership
of securities is a Transfer of such securities for purposes of this Agreement.
“Transfer Agent” shall mean American Stock Transfer & Trust Company, LLC, the
current transfer agent for the Common Stock or any successor transfer agent for
the Common Stock.
“VWAP” means, with respect to the Common Stock on any Trading Day, the per share
volume-weighted average price as displayed under the heading Bloomberg VWAP on
the Bloomberg page applicable to such security (or, if Bloomberg ceases to
publish such price, any successor service reasonably chosen by the Company) in
respect of the period from the open of trading on the relevant Trading Day until
the close of trading on such Trading Day (or, if such volume-weighted average
price is unavailable, the market price of one share of such security on such
Trading Day determined, using a volume-weighted average method, by a nationally
recognized investment banking firm (unaffiliated with the Company) retained for
such purpose by the Company).
2.
Closing, Delivery and Payment.

1.Initial Closing. Subject to the terms and conditions hereof, at the closing of
the purchase and sale of the Initial Closing Shares pursuant to this Agreement
(the “Initial Closing”), the Company hereby agrees to issue and sell to the
Purchaser, free and clean of all Liens (other than Liens imposed by applicable
securities Laws or contained herein), and the Purchaser agrees to purchase from
the Company, a number of shares of Common Stock (the “Initial Closing Shares”)
equal to the amount obtained by dividing the aggregate purchase price of Five
Million Dollars ($5,000,000) (the “Aggregate Purchase Price”) by the Initial
Closing Price Per Share. The Initial Closing shall take place remotely via the
exchange of documents and signatures at 10:00 a.m., Eastern time, on: (i) the
Signing Date if all of all of the conditions set forth in Section 6 hereof have
been satisfied or waived (other than those conditions that by their terms are to
be satisfied at the Initial Closing, but subject to the satisfaction or waiver
of such conditions); (ii) if all of all of the conditions set forth in Section 6
hereof have not been satisfied or waived on the Signing Date, as soon as
practicable after the Signing Date upon the satisfaction or waiver of all of the
conditions set forth in Section 6 hereof (but no later than the second Business
Day following such satisfaction or waiver); or (iii) at such other date and time
as the Company and Purchaser shall mutually agree (which date and time are
designated as the “Initial Closing Date”).
2.Delivery and Payment. At the Initial Closing, subject to the terms and
conditions hereof, the Company will instruct the Transfer Agent to deliver to
the Purchaser, via book entry to the applicable balance account registered in
the name of the Purchaser, the Initial Closing Shares, against payment of the
Aggregate Purchase Price in U.S. dollars by wire transfer of immediately
available funds to the order of the Company.
3.Deliveries at Closing.
(a)Deliveries by the Company. At each Closing, the Company shall deliver or
cause to be delivered to the Purchaser the following items:
(i)evidence of the filing of a Listing of Additional Shares notification to
NASDAQ as it relates to the Initial Closing Shares or Acquisition Rights Shares,
as applicable;
(ii)a copy of the irrevocable instructions to the Transfer Agent instructing the
Transfer Agent to deliver the Initial Closing Shares or Acquisition Rights
Shares, as applicable, to the Purchaser;
(iii)a certificate, dated as of the Initial Closing Date or Subsequent Closing
Date, as applicable, signed by an authorized executive officer of the Company,
confirming that the conditions to such Closing set forth in Section 6.1 have
been satisfied; and
(iv)all such other documents, certificates and instruments as the Purchaser may
reasonably request in order to give effect to the transactions contemplated
hereby and by the other Transaction Agreements.
(b)Deliveries by the Purchaser. At each Closing, the Purchaser shall deliver or
cause to be delivered to the Company the following items:









--------------------------------------------------------------------------------







(i)the Aggregate Purchase Price for the Initial Closing Shares, or the
Acquisition Right Price for the applicable Acquisition Shares, by wire transfer
of immediately available funds to one or more accounts designated by the
Company, such designation to be made no later than two (2) Business Days prior
to the such Closing Date; and
(ii)a certificate, dated as of the Initial Closing Date or Subsequent Closing
Date, as applicable, signed by an authorized executive officer of the Purchaser,
confirming that the conditions to such Closing set forth in Section 6.2 have
been satisfied.
4.Acquisition Rights.
(a)Between May 1, 2017 and the FAR Termination Date, the Purchaser may, by
written notice (the “FAR Notice”) delivered to the Company in accordance with
Section 8.15 hereof, elect to purchase from the Company (the “First Acquisition
Right”) a number of shares of Common Stock (the “First Acquisition Right
Shares”) equal to the amount obtained by dividing the FAR Aggregate Purchase
Price by the First Acquisition Right Price (as hereinafter defined). In
consideration for the First Acquisition Right Shares, the Purchaser shall pay to
the Company the FAR Aggregate Purchase Price by wire transfer of immediately
available funds, and the Company shall irrevocably instruct the Transfer Agent
to deliver to the Purchaser the First Acquisition Right Shares in book-entry
form, free and clear of all restrictive and other legends (except as provided in
Section 4.6 hereof). Notwithstanding the provisions of this Section 2.4(a), upon
receipt by the Company of the FAR Notice, the Company may, within five (5)
Trading Days of receipt of the FAR Notice, provide the Purchaser with written
notice of its exercise of its option not to sell to the Purchaser the First
Acquisition Right Shares (the “FAR Refusal”). Solely with respect to receipt of
the FAR Refusal, the parties hereby irrevocably waive any termination rights
pursuant to Section 8.2 of this Agreement.
(b)The purchase price per First Acquisition Right Share will be equal to 115% of
the Acquisition Right VWAP applicable to the FAR Notice (the “First Acquisition
Right Price”).
(c)Between October 1, 2017 and the SAR Termination Date, the Purchaser may, by
written notice (the “SAR Notice”) delivered to the Company in accordance with
Section 8.15 hereof, elect to purchase from the Company (the “Second Acquisition
Right”) a number of shares of Common Stock (the “Second Acquisition Right
Shares”) equal to the amount obtained by dividing the SAR Aggregate Purchase
Price by the Second Acquisition Right Price (as hereinafter defined). In
consideration for the Second Acquisition Right Shares, the Purchaser shall pay
to the Company the SAR Aggregate Purchase Price by wire transfer of immediately
available funds, and the Company shall irrevocably instruct the Transfer Agent
to deliver to the Purchaser the Second Acquisition Right Shares in book-entry
form, free and clear of all restrictive and other legends (except as provided in
Section 4.6 hereof). Notwithstanding the provisions of this Section 2.4(c), upon
receipt by the Company of the SAR Notice, the Company may, within five (5)
Trading Days of the SAR Notice, provide the Purchaser with written notice of its
exercise of its option not to sell to the Purchaser the Second Acquisition Right
Shares (the “SAR Refusal”). Solely with respect to receipt of the SAR Refusal,
the parties hereby irrevocably waive any termination rights pursuant to Section
8.2 of this Agreement.
(d)The purchase price per Second Acquisition Right Share will be equal to 115%
of the Acquisition Right VWAP applicable to the SAR Notice (the “Second
Acquisition Right Price”).
5.Subsequent Closings. Each Subsequent Closing shall take place remotely via the
exchange of documents and signatures at 10:00 a.m., Eastern time, on the date
that is (i) two (2) Trading Days after the date on which the Company has
received the applicable Acquisition Right Notice and confirmed in writing it is
not electing the SAR Refusal or FAR Refusal, as applicable, or (ii) at such
other date and time as the Company and Purchaser shall mutually agree (each such
date, a “Subsequent Closing Date”); provided, however, that all conditions to
such Subsequent Closing, as set forth in Section 6 hereof, shall been satisfied
or waived (other than those conditions that by their terms are to be satisfied
at the Subsequent Closing, but subject to the satisfaction or waiver of such
conditions).
6.Limit on Issuance. The parties agree that the aggregate number of shares to be
issued by the Company under this Agreement shall not exceed the lesser of (i)
2,758,112 shares of Common Stock and (ii) such number of Shares that would
require the Company to obtain prior shareholder approval under The Nasdaq
Marketplace Rules (except to the extent that the stockholders of the Company
have previously approved any issuance of Shares in excess of that limit). If the
purchase of all or any portion of the Shares would cause the number of shares of
outstanding Common Stock issued hereunder to exceed 2,758,112 shares of Common
Stock or such amount as the Company may not issue without shareholder approval
under The Nasdaq Marketplace Rules, the number of such Shares so purchased shall
be reduced to the lesser of (i) 2,758,112 shares of Common Stock and (ii) such
amount as the Company is permitted to issue without shareholder approval under
The Nasdaq Marketplace Rules (the number of shares of Common Stock so purchased
the “Reduced Shares” and the number of shares of Common Stock so reduced the
“Excluded Shares”). If the number of Shares to be issued under this Agreement is
reduced as a result of the provisions of this Section 2.6,









--------------------------------------------------------------------------------







at the applicable Closing, the Purchaser shall (i) make a cash payment to the
Company in an amount equal to the Excluded Shares multiplied by the Applicable
Price Per Share and (ii) purchase the applicable Reduced Shares for a price
equal to the Reduced Shares multiplied by the Applicable Price Per Share.
3.Representations and Warranties of the Company. Except as (A) set forth in the
schedules delivered herewith (the “Disclosure Schedules”), which Disclosure
Schedules shall be deemed a part hereof and shall qualify any representation
made herein to the extent of the disclosure contained in the corresponding
section of the Disclosure Schedules, and which may be amended or supplemented by
the Company in connection with any Subsequent Closing, or (B) disclosed in the
Company SEC Documents, the Company hereby represents and warrants as of the date
hereof (and as of the Initial Closing Date and each Subsequent Closing Date, if
any) to the Purchaser:
3.1     Organization, Good Standing and Qualification. The Company is an entity
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware, with the requisite corporate power and authority to own or
lease and use its properties and assets, to execute and deliver the Transaction
Agreements, to carry out the provisions of the Transaction Agreements, to issue
and sell the Shares and to carry on its business as presently conducted and as
proposed to be conducted as described in the Company SEC Documents. Each of the
Company’s Subsidiaries (as defined herein) is an entity duly incorporated or
otherwise organized, validly existing and in good standing (to the extent such
concept exists in the relevant jurisdiction) under the Laws of the jurisdiction
of its incorporation or organization, as applicable, and has all requisite power
and authority to carry on its business to own and use its properties. Neither
the Company nor any of its Subsidiaries is in violation or default in any
material respect of any of the provisions of its respective articles of
association, charter, certificate of incorporation, bylaws, limited partnership
agreement or other organizational or constitutive documents. Each of the Company
and its Subsidiaries is duly qualified to do business as a foreign entity and is
in good standing (to the extent such concept exists in the relevant
jurisdiction) in each jurisdiction in which the conduct of its business or its
ownership or leasing of property makes such qualification necessary, except to
the extent any failure to so qualify has not had and would not reasonably be
expected to have a Material Adverse Effect.
3.2     Subsidiaries. The Company has disclosed all of its subsidiaries required
to be disclosed pursuant to Item 601(b)(21) of Regulation S-K in an exhibit to
its Registration Statement on Form S-1 filed with the SEC (the “Subsidiaries”).
The Company owns, directly or indirectly, all of the capital stock or other
equity interests of each Subsidiary free and clear of any Liens, and all of the
issued and outstanding shares of capital stock of each Subsidiary are validly
issued and are fully paid and, if applicable in the relevant jurisdiction,
non-assessable, and free of preemptive and similar rights to subscribe for or
purchase securities.
3.3     Capitalization.
(a)The authorized capital stock of the Company, immediately prior to the Signing
Date, consists of 200,000,000 shares of Common Stock, and 10,000,000 shares of
preferred stock, par value $0.0001 per share (the “Preferred Stock”).
(b)Except for options to purchase Common Stock under equity incentive plans,
there are no outstanding options, rights (including conversion or preemptive
rights and rights of first refusal), proxy or shareholder agreements, or
agreements of any kind for the purchase or acquisition from the Company or any
of its Subsidiaries of any of its securities, including the Shares. No Person is
entitled to preemptive rights, rights of first refusal, rights of participation
or similar rights with respect to any securities of the Company or any of its
Subsidiaries, including with respect to the issuance of Shares contemplated
hereby. There are no voting agreements, registration rights agreements or other
agreements of any kind among the Company or any of its Subsidiaries and any
other Person relating to the securities of the Company or any of its
Subsidiaries, including the Shares.
(c)The Shares have been duly and validly authorized and, when issued and paid
for pursuant to this Agreement, will be validly issued, and fully paid.
(d)Neither the Company nor any of its Subsidiaries owns or holds the right to
acquire any stock, partnership, interest, joint venture interest or other equity
ownership interest in any Person and the Company owns, directly or indirectly,
all of the capital stock or other equity interests of each of its Subsidiaries,
free and clear of any Liens.
3.4     Authorization; Binding Obligations. All corporate action on the part of
the Company, its directors and shareholders necessary for the authorization of
the Transaction Agreements, the performance of all obligations of the Company
hereunder and thereunder at the Initial Closing or any Subsequent Closing and
the authorization, sale, issuance and delivery of the Shares pursuant hereto has
been taken, including the approval by the board of directors of the Company of a
resolution to issue the Shares, a sufficient amount has been reserved from its
authorized share capital to provide for the issuance of the Shares, and no
action is required on the part of the Company,









--------------------------------------------------------------------------------







its board of directors, or its shareholders prior to the Initial Closing for the
consummation of the transactions contemplated by the Transaction Agreements.
Each of the Transaction Agreements has been duly executed and delivered by the
Company and, assuming due authorization, execution and delivery by the
Purchaser, constitute valid and binding obligations of the Company enforceable
in accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws of general application
affecting enforcement of creditors’ rights, (b) general principles of equity
that restrict the availability of equitable remedies and (c) to the extent that
the enforceability of indemnification provisions may be limited by applicable
Laws.
3. 5      Company SEC Documents; Financial Statements; NASDAQ; Indebtedness.
(e)Since June 21, 2016, the Company has timely filed with the SEC all of the
reports and other documents required to be filed by it under the Exchange Act
and Securities Act and any required amendments to any of the foregoing (the
“Company SEC Documents”). As of their respective filing dates, each of the
Company SEC Documents complied in all material respects with the requirements of
the Securities Act and the Exchange Act applicable to such Company SEC
Documents, and, when filed, no Company SEC Documents contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. None of the
Company’s Subsidiaries is subject to the periodic reporting requirements of the
Exchange Act.
(f)The financial statements of the Company included in the Company SEC Documents
when filed complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended. Except (i) as set forth in
the Company SEC Documents or (ii) for liabilities incurred in the ordinary
course of business subsequent to the date of the most recent balance sheet
contained in the Company SEC Documents, the Company has no liabilities, whether
absolute or accrued, contingent or otherwise, other than those that would not,
individually or in the aggregate, be material to the Company and its
Subsidiaries taken as a whole. Neither the Company nor any of its Subsidiaries
has or is subject to any “Off-Balance Sheet Arrangement” (as defined in Item
303(a)(4)(ii) of Regulation S-K promulgated under the Securities Act).
(g)The Common Stock is listed on the NASDAQ Global Market, and the Company has
not received any notification that, and has no Knowledge that, NASDAQ is
contemplating terminating such listing.
(h)As of the date of this Agreement, there are no outstanding or unresolved
comments in comment letters received from the SEC or its staff.
3.6     Full Disclosure. As of the date hereof, and other than the transactions
that are the subject of the Transaction Agreements, no events have occurred that
are required to be disclosed on an item to Form 8-K that have not been so
disclosed in a Company SEC Document.
3.7      Compliance with Other Instruments. Neither the Company nor any of its
Subsidiaries is in violation or default of any term of its articles of
association, charter, certificate of incorporation, bylaws, limited partnership
agreement, or other organizational or constitutive documents, or of any
provision of any mortgage, indenture, contract, lease, agreement, instrument or
Contract to which it is party or by which it is bound or of any Order, except
for such violations or defaults as would not reasonably be expected to have a
Material Adverse Effect. The execution, delivery, and performance of and
compliance with the Transaction Agreements, and the issuance and sale of the
Shares pursuant hereto, will not, with or without the passage of time or giving
of notice, (i) conflict with or result in a violation in any material respect of
the articles of association, charter, certificate of incorporation, bylaws,
limited partnership agreement, or other organizational or constitutive documents
of the Company or any of its Subsidiaries, (ii) result in any violation of any
Law or Order to which the Company, any of its Subsidiaries or any of their
respective assets is subject, (iii) (A) conflict with or result in a breach,
violation of, or constitute a default under, (B) give any third party the right
to modify, terminate or accelerate, or cause any modification, termination or
acceleration of, any obligation under, or (C) require Consent under, any
Contract to which the Company or any of its Subsidiaries is a party, or (iv)
result in the creation of any Lien upon any of the Company’s or any Subsidiary’s
assets or capital stock, except in the case of any of clauses (ii), (iii) and
(iv) above, as would not reasonably be expected to have a Material Adverse
Effect. Neither the execution, delivery or performance of any Transaction
Agreement by the Company, nor the consummation by it of the obligations and
transactions contemplated hereby and thereby (including the issuance of the
Shares) requires any Consent, other than (i) filings required under applicable
U.S. federal and state securities Laws, (ii) the notification of the issuance
and sale of the Shares to NASDAQ, (iii) as required pursuant to the HSR Act, and
(iv) those that have been made or obtained.









--------------------------------------------------------------------------------







3.8     Litigation. There is no: (i) Action pending or, to the Company’s
Knowledge, threatened, against the Company or any of its Subsidiaries or (ii)
Order in effect against the Company or any of its Subsidiaries, except, in each
case, Actions or Orders that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
3.9    Compliance with Laws; Permits. The Company and its Subsidiaries are not,
and since January 1, 2015 have not been, in violation in any material respect of
any applicable Law in respect of the conduct of its business or the ownership of
its properties. No Consents are required to be filed in connection with the
execution and delivery of this Agreement or the issuance of the Shares, except
such as have been obtained or filed or those the lack of which would not
reasonably be expected to have a Material Adverse Effect. The Company and each
of its Subsidiaries has all franchises, permits, licenses and any similar
authority necessary for the conduct of its business as now being conducted by
it, except those the lack of which would not reasonably be expected to have a
Material Adverse Effect.
3.10    Offering Valid. Assuming the accuracy of the representations and
warranties of the Purchaser contained in Section 4.5 hereof, the offer, sale and
issuance of the Shares will be exempt from the registration requirements of the
Securities Act, and will have been registered or qualified (or are exempt from
registration and qualification) under the registration, permit or qualification
requirements of all applicable state securities Laws. Neither the Company nor
any agent on its behalf has solicited or will solicit any offers to sell or has
offered to sell or will offer to sell all or any part of the Shares to any
person or persons so as to bring the sale of such Shares by the Company within
the registration requirements of the Securities Act. The Company has not,
directly or through any agent, sold, offered for sale, solicited offers to buy
or otherwise negotiated in respect of, any security (as defined in the
Securities Act), that is or will be integrated with the sale of the Shares in a
manner that would require registration of the Shares under the Securities Act.
3.11     Absence of Changes. Since September 30, 2016, (a) the Company and each
of its Subsidiaries has conducted its business operations in the ordinary course
of business consistent with past practice, (b) neither the Company nor any of
its Subsidiaries has entered into any transaction or agreement (whether or not
in the ordinary course of business) that is material to the Company and its
Subsidiaries taken as a whole or incurred any liability or obligation, direct or
contingent, that is material to the Company and its Subsidiaries taken as a
whole and (c) there has not occurred any event, change, development,
circumstance or condition that, individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect.
3.12    Tax Matters.
(i)Except as set forth in the Company SEC Documents, (i) the Company and each of
its Subsidiaries has timely prepared and filed all federal and all other
material Tax Returns required to have been filed by each of them with all
appropriate Governmental Authorities and timely paid all Taxes shown thereon,
(ii) all such Tax Returns are true, correct and complete in all material
respects, and (iii) all Taxes that the Company or any of its Subsidiaries is
required to withhold or to collect for payment have been duly withheld and
collected and paid to the proper Governmental Authority or third party when due.
(j)Except as set forth in the Company SEC Documents, (i) neither the Company nor
any of its Subsidiaries (A) has been a member of an affiliated group filing a
consolidated federal income Tax Return (other than a group the common parent of
which was the Company) or (B) has any liability for the Taxes of any Person
(other than the Company or any of its Subsidiaries) under U.S. Treas. Reg. §
1.1502-6 (or any similar provision of state, local, or non-U.S. Law), as a
transferee or successor, by Contract, or otherwise (excluding Contracts entered
into in the ordinary course of business and not primarily related to Taxes).
3.13    Property. The Company does not own any real property. Except as would
not reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect, (a) the Company and each of its Subsidiaries has the right to
use or occupy the Leased Real Property under valid and binding leases and (b)
the Company and its Subsidiaries have good and valid title to, or a valid
license to use or leasehold interest in, all of their respective material
tangible assets, free and clear of all Liens (other than Permitted Liens).
3.14    Internal Controls. The Company and the Subsidiaries maintain a system of
“internal controls over financial reporting” (as defined in Rule 13a-15(f) of
the Exchange Act) that has been designed by, or under the supervision of, the
Company’s principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP, including, but not limited to, 
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements









--------------------------------------------------------------------------------







in conformity with GAAP and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and any unauthorized access that could have a material effect on
the Company’s financial statements is timely detected; and (iv) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. 
Except as disclosed in the Company SEC Documents, there are no material
weaknesses in the Company’s internal controls.  The auditors and the Audit
Committee of the Board of Directors of the Company have been advised of: 
(i) all significant deficiencies and material weaknesses in the design or
operation of internal controls over financial reporting which have adversely
affected or are reasonably likely to adversely affect the Company’s ability to
record, process, summarize and report financial information; and (ii) any fraud,
whether or not material, that involves management or other employees who have a
significant role in the Company’s internal controls over financial reporting.
3.14    Disclosure Controls. the Company and its Subsidiaries have established
and maintain and evaluate “disclosure controls and procedures” (as such term is
defined in Rule 13a-15 under the Exchange Act); such disclosure controls and
procedures have been designed to ensure that material information relating to
the Company, including its consolidated subsidiaries, is made known to the
Company’s Chief Executive Officer and its Chief Financial Officer by others
within those entities, and such disclosure controls and procedures are effective
to perform the functions for which they were established; no “significant
deficiencies” or “material weaknesses” (as such terms are defined in
Rule 1-02(a)(4) of Regulation S-X under the Act) of the Company were identified
in connection with the audit by the Company’s independent registered public
accountants of the Company’s financial statements for the fiscal year ended
December 31, 2015; since the date of the most recent evaluation of such
disclosure controls and procedures and internal controls, there have been no
significant changes in internal controls or in other factors that could
significantly affect internal controls, including any corrective actions with
regard to significant deficiencies and material weaknesses and the Company has
taken all necessary actions to ensure that, upon and at all times the Company
and the Subsidiaries and their respective officers and directors, in their
capacities as such, have been in compliance in all material respects with the
applicable provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”) and the rules and regulations promulgated thereunder.
3.15    Investment Company. Neither the Company nor any Subsidiary is and, after
giving effect to the offering and sale of the Shares and the application of the
proceeds thereof, neither of them will be, an “investment company” or an entity
“controlled” by an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”), or a
“passive foreign investment company” or a “controlled foreign corporation,” as
such terms are defined in the Internal Revenue Code.
3.16    FCPA. None of the Company, any of the Subsidiaries or any of their
respective officers or directors or, to the knowledge of the Company, any agent,
employee or controlled affiliate of the Company or any of the Subsidiaries is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended,  and the rules and regulations thereunder (the “Foreign Corrupt
Practices Act”), or the OECD Convention on Bribery of Foreign Public Officials
in International Business Transactions (the “OECD Convention”); the Company, the
Subsidiaries and, to the knowledge of the Company, its controlled affiliates
have instituted and maintain policies and procedures designed to ensure
continued compliance therewith.
3.17    AML. The operations of the Company and the Subsidiaries are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the USA Patriot Act, the Bank
Secrecy Act of 1970, as amended, the anti-money laundering statutes of all
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency having jurisdiction over the Company (collectively, the
“Money Laundering Laws”); and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator or
non-governmental authority involving the Company or any of the Subsidiaries with
respect to the Money Laundering Laws is pending or, to the Company’s knowledge,
threatened.
3.18    OFAC. None of the Company, any of the Subsidiaries or any of their
respective officers or directors or, to the knowledge of the Company, any agent,
employee or controlled affiliate of the Company or any of the Subsidiaries is
currently subject to or has been subject in the last three (3) years to any
sanctions administered or enforced by the Office of Foreign Assets Control of
the U.S. Treasury Department, the United Nations Security Council, the European
Union, Her Majesty’s Treasury or any other relevant sanctions authority; and the
Company will not directly or indirectly use the proceeds of the offering of the
Shares contemplated hereby, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other person or entity for
the purpose of financing the activities of any person currently subject to any
sanctions administered or enforced by such authorities.









--------------------------------------------------------------------------------







3.19    FDA. The preclinical and clinical studies conducted by or, to the
Company’s knowledge, on behalf of the Company that are described in, or the
results of which are referred to in, the Company’s SEC Documents were and, if
still pending, are being conducted in all material respects in accordance with
applicable local, state and federal laws, rules and regulations, including, but
not limited to, the Federal Food, Drug and Cosmetic Act and its applicable
implementing regulations; each description of the results of such studies
contained in the Company’s SEC Documents is accurate in all material respects
and fairly presents the data derived from such studies, and the Company is not
aware of any other studies the results of which the Company believes reasonably
call into question the study results described or referred to in the Company’s
SEC Documents; and except as disclosed in the Company’s SEC Documents, neither
the Company nor any Subsidiary has received any written notices or other written
correspondence from the Food and Drug Administration of the U.S. Department of
Health and Human Services or any committee thereof or from any other U.S. or
foreign government or drug or medical device regulatory agency having
jurisdiction over the Company or any of its properties (collectively, the
“Regulatory Agencies”) requiring the termination, suspension or material adverse
modification of any clinical trials that are described or referred to in the
Company’s SEC Documents; and the Company and the Subsidiaries have each operated
and currently are in compliance with all applicable rules and regulations of the
Regulatory Agencies except where the failure to be in compliance would not be
expected reasonably to have a Material Adverse Effect;
3.20    Health Care Laws. The Company and the Subsidiaries are, and since
January 1, 2013 have been, in compliance with all applicable Health Care Laws
except where failure to be in compliance would not be expected reasonably to
have a Material Adverse Effect.  For purposes of this Agreement, “Health Care
Laws” means:  (i) the Federal Food, Drug, and Cosmetic Act (21 U.S.C. §§ 301 et
seq.), and the regulations promulgated thereunder; (ii) all applicable federal,
state, local and foreign health care related fraud and abuse laws, including,
without limitation, the U.S. Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)),
the U.S. Civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the Federal False
Statements Law (42 U.S.C. § 1320a-7b(a)), all criminal laws relating to health
care fraud and abuse, including but not limited to 18 U.S.C. §§  286 and 287,
and the health care fraud criminal provisions under the U.S. Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”) (42 U.S.C. §§ 1320d et
seq.), the Civil Monetary Penalties Law (42 U.S.C. § 1320a-7a), the exclusion
laws (42 U.S.C. § 1320a-7), the Medicare statute (Title XVIII of the Social
Security Act), and the Medicaid statute (Title XIX of the Social Security Act)
and the regulations promulgated pursuant to such statutes; (iii)  HIPAA, as
amended by the Health Information Technology for Economic and Clinical Health
Act (42 U.S.C. Section 17921 et seq.), and the regulations promulgated
thereunder; (iv) the U.S. Physician Payments Sunshine Act (42 U.S.C. §
1320a-7h), and the regulations promulgated thereunder; and (v) any and all other
applicable health care laws and regulation applicable to the ownership, testing,
development, manufacture, packaging, processing, use, distribution, marketing,
advertising, labeling, promotion, sale, offer for sale, storage, import, export
or disposal of any product under development by the Company.  Neither the
Company nor the Subsidiaries has received written notice of any claim, action,
suit, proceeding, hearing, enforcement, investigation, arbitration or other
action from any court or arbitrator or governmental or regulatory authority
alleging that any product operation or activity is in material violation of any
Health Care Laws, and, to the Company’s knowledge, no such claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action is
threatened.  Neither the Company nor the Subsidiaries is a party to any
corporate integrity agreements, monitoring agreements, consent decrees,
settlement orders, or similar agreements with or imposed by any governmental or
regulatory authority.  Additionally, none of the Company or its Subsidiaries or
any of their respective officers or directors or, to the Company’s knowledge,
any of their respective employees  has been excluded, suspended or debarred from
participation in any U.S. federal health care program or human clinical research
or, to the knowledge of the Company, is subject to a governmental inquiry,
investigation, proceeding, or other similar action that could reasonably be
expected to result in debarment, suspension, or exclusion.  The Company and the
Subsidiaries have filed, obtained, maintained or submitted all reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by the Health Care Laws, and all such
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments were complete and accurate on the date filed in
all material respects (or were corrected or supplemented by a subsequent
submission), except in each case, as would not reasonably be expected to have a
Material Adverse Effect.


4.Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as follows:
4.1    Organization; Good Standing. The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The Purchaser has or will have all requisite power and authority to
enter into the Transaction Agreements, to purchase the Shares and to perform its









--------------------------------------------------------------------------------







obligations under and to carry out the other transactions contemplated by the
Transaction Agreements, and no further approval or authorization by any of its
stockholders, partners, members or other equity owners, as the case may be, is
required.
4.2    Requisite Power and Authority. The Purchaser has all necessary power and
authority to execute and deliver the Transaction Agreements and all action on
the Purchaser’s part required for the lawful execution and delivery of the
Transaction Agreements has been taken. The Transaction Documents been duly and
validly executed and delivered by the Purchaser and the Transaction Agreements
are valid and binding obligations of the Purchaser, enforceable in accordance
with their terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws of general application affecting
enforcement of creditors’ rights, (b) as limited by general principles of equity
that restrict the availability of equitable remedies, and (c) to the extent that
the enforceability of indemnification provisions may be limited by applicable
Laws.
4.3    No Conflicts. The execution, delivery and performance of the Transaction
Agreements and compliance with the provisions thereof by the Purchaser will not,
with or without the passage of time or giving of notice: (i) conflict with or
result in a violation of the certificate of incorporation, bylaws, or other
organizational or constitutive documents of the Purchaser as in effect on the
Initial Closing Date, (ii) result in any violation of any Law or Order to which
the Purchaser or any of its assets is subject, (iii) (A) conflict with or result
in a breach, violation of, or constitute a default under, or (B) give any third
party the right to modify, terminate or accelerate, or cause any modification,
termination or acceleration of, any obligation under any Contract to which the
Purchaser is a party, or (iv) result in the creation of any Lien upon any of the
Purchaser’s assets or capital stock, except in the case of any of clauses (ii),
(iii) and (iv) above, as would not reasonably be expected to have a Material
Adverse Effect.
4.4    No Governmental Authority or Third Party Consents. No Consent is required
to be obtained or filed by the Purchaser in connection with the authorization,
execution and delivery of any of the Transaction Agreements or with the purchase
of the Shares, except such as have been obtained or filed.
4.5    Investment Representations. Purchaser understands that the Shares have
not been registered under the Securities Act. The Purchaser also understands
that the Shares are being offered and sold pursuant to an exemption from
registration contained in the Securities Act based in part upon the Purchaser’s
representations contained in the Agreement. The Purchaser hereby represents and
warrants as follows:
(a)Purchaser Acknowledgements. The Purchaser acknowledges that the Shares have
not been registered under the Securities Act or under any state or foreign
securities laws. The Purchaser (i) acknowledges that it is acquiring the Shares
pursuant to an exemption from registration under the Securities Act solely for
investment with no present intention to distribute any of the Shares to any
person in violation of applicable securities laws, (ii) will not sell or
otherwise dispose of any of the Shares, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities laws, (iii) has such knowledge and experience in
financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of its investment in the Shares and
of making an informed investment decision, (iv) is an “accredited investor” (as
that term is defined by Rule 501 of the Securities Act) and (v) (A) has been
furnished with or has had full access to all the information that it considers
necessary or appropriate to make an informed investment decision with respect to
the Shares, (B) has had an opportunity to discuss with management of the Company
the intended business and financial affairs of the Company and, in connection
therewith, obtained information necessary to verify any information furnished to
it or to which it had access (it being agreed and understood that this Clause
(v) does not affect the Company’s representations and warranties contained in
Section 3) and (C) can bear the economic risk of (x) an investment in the Shares
indefinitely and (y) a total loss in respect of such investment. The Purchaser
has such knowledge and experience in business and financial matters so as to
enable it to understand and evaluate the risks of and form an investment
decision with respect to its investment in the Shares and to protect its own
interest in connection with such investment. The Purchaser understands that
there is no assurance that any exemption from registration under the Securities
Act will be available to transfer the Shares and that, even if available, such
exemption may not allow the Purchaser to transfer all or any portion of the
Shares under the circumstances, in the amounts or at the times the Purchaser
might propose.
(b)Financial Capability. The Purchaser currently has funds necessary to
consummate each Closing on the terms and conditions contemplated by this
Agreement.
(c)Brokers and Finders. Neither the Purchaser nor its Affiliates or any of their
respective officers, directors, employees or agents has employed any broker or
finder or incurred any liability for any financial advisory fees, brokerage
fees, commissions or finder’s fees, and no broker or finder has acted directly
or indirectly for the Purchaser, in connection with this Agreement or the
transactions contemplated hereby.









--------------------------------------------------------------------------------







(d)Ownership. As of the Signing Date, neither the Purchaser nor any of its
Affiliates are the owners of record or the beneficial owners of shares of Common
Stock or securities convertible into or exchangeable for Common Stock.
(e)No “Bad Actor” Disqualification. The Purchaser has not taken any of the
actions set forth in, and is not subject to, the disqualification provisions of
Rule 506(d)(1) of the Securities Act, and the Purchaser’s responses in the
questionnaire delivered to the Company by the Purchaser related to qualification
under Rule 506(d)(1) remain true and correct as of the date hereof.
4.6    Transfer Restrictions. The Purchaser understands that the Shares shall be
subject to restrictions on resale pursuant to applicable securities Laws and
that any certificates representing the Shares or the applicable balance account
of the Purchaser with the Transfer Agent shall bear a stop transfer restriction
with the effect of the following legends:
(f)“These securities have not been registered under the Securities Act of 1933.
They may not be sold, offered for sale, pledged or hypothecated in the absence
of a registration statement in effect with respect to the securities under the
Securities Act or an opinion of counsel (which counsel shall be reasonably
satisfactory to Selecta Biosciences, Inc.) that such registration is not
required or unless sold pursuant to Rule 144 of the Securities Act. These
securities are subject to transfer and other restrictions set forth in a Stock
Purchase Agreement, dated DECEMBER 2, 2016, copies of which are on file with the
Company”; and
(g)any legend required by other applicable securities Laws or the other
Transaction Agreements.
5.Covenants and Agreements.
5.1    Further Assurances.  Subject to the terms and conditions of this
Agreement, each of the Company and the Purchaser agrees to use its reasonable
best efforts to take, or cause to be taken, all actions, and to do, or cause to
be done, and assist the other party hereto in doing, all things reasonably
necessary, proper or advisable to obtain satisfaction of the conditions
precedent to the consummation of the transactions contemplated at the Initial
Closing and any Subsequent Closing:  (a) obtaining all necessary Consents and
the making of all filings and the taking of all steps as may be necessary to
obtain Consent from, or to avoid an Action by, any Governmental Authority, (b)
the defending of any Actions challenging this Agreement or any other Transaction
Agreements or the consummation of the transactions contemplated hereby or
thereby, including seeking to have any stay or temporary restraining order
entered by any court or other Governmental Authority vacated or reversed, and
(c) the execution and delivery of any additional instruments necessary to
consummate the transactions contemplated by, and to fully carry out the purposes
of, this Agreement and the other Transaction Agreements. 
5.2    [Reserved.]
5.3    Restrictions on Transfer. 
(a)Until January 1, 2018, the Purchaser agrees it will not Transfer any Shares.
On or after January 1, 2018, the Purchaser agrees that it will limit any
Transfer of Shares to the volume limitations applicable to an “affiliate” of the
Company under Rule 144 of the Securities Act (or any analogous successor
provisions thereto), regardless of the Purchaser’s actual status of as an
“affiliate” or analogous designation thereunder.
(b)Notwithstanding Section 5.3(a), the Purchaser shall be permitted to Transfer
any portion or all of its Shares at any time under the following circumstances:
(i)Transfers to any Affiliate, but only if the transferee agrees in writing for
the benefit of the Company (in form and substance satisfactory to the Company
and with a copy thereof to be furnished to the Company) to be bound by the terms
of this Agreement; and
(ii)Transfers that have been approved in writing by the board of directors of
the Company.
(c)Notwithstanding any other provisions of this Section 5.3, the Purchaser will
not at any time knowingly directly or indirectly Transfer, or allow any
controlled Affiliate transferee to Transfer, any Shares to a Company Competitor;
provided, however, that, this Section 5.3(c) shall not restrict any Transfer
into the public market pursuant to a bone fide registered public offering of
Common Stock or any open market transaction or any Transfer occurring in
connection with a Change of Control of the Purchaser.  
5.4    Voting of Shares.
(d)Until the earlier of (i) the third anniversary of the Signing Date and (ii)
the expiration of the License Agreement (the “Voting Agreement Duration”), in
any vote or action by written consent of the shareholders of the Company, other
than as permitted by Section 5.4(b) with respect to votes or actions with
respect to voting securities other than the Shares for Extraordinary Matters,
(including, without limitation, with respect to the









--------------------------------------------------------------------------------







election of members of the board of directors), the Purchaser shall, and shall
cause its controlled Affiliates to (and use commercially reasonable efforts to
cause any non-controlled Affiliates to), vote or execute a written consent with
respect to all voting securities of the Company as to which it is entitled to
vote or execute a written consent in accordance with the recommendation of a
majority of the board of directors; provided, however, that if any
non-controlled Affiliate of the Purchaser does not vote or execute a written
consent in accordance with this Section 5.4, upon written notice from the
Company, the Purchaser shall use its best efforts to take appropriate measures
to remedy such inaction to the reasonable satisfaction of the Company. During
the Voting Agreement Duration, the Purchaser shall be, and shall cause each of
its controlled Affiliates (and use commercially reasonable efforts to cause any
non-controlled Affiliates) to be, present in person or represented by proxy at
all meetings of shareholders of the Company to the extent necessary so that all
voting securities of the Company as to which they are entitled to vote shall be
counted as present for the purpose of determining the presence of a quorum at
such meeting; provided, however, that if any non-controlled Affiliate of the
Purchaser is not present in person or represented by proxy at shareholders’
meetings in accordance with this Section 5.4, upon written notice from the
Company, the Purchaser shall use its best efforts to take appropriate measures
to remedy such inaction to the reasonable satisfaction of the Company.
(e)Notwithstanding Section 5.4(a), during the Voting Agreement Duration, the
Purchaser may, in its sole discretion, vote or execute a written consent with
respect to voting securities of the Company to the extent, and only to the
extent, of the difference between the aggregate voting power of the Shares
purchased hereunder and all voting securities as to which it is entitled to vote
or execute a written consent, with respect to the following matters (each such
matter being an “Extraordinary Matter”):
(i)
[**];

(ii)
[**];

(iii)
[**]; and

(iv)
[**].

For the avoidance of doubt, and as a matter of example, if, at a point in time
during the Voting Agreement Duration, the Purchaser was entitled to vote or
execute a written consent with respect to 700,000 shares of Common Stock, and
purchased 600,000 shares of Common Stock hereunder, the Purchaser would be
entitled to vote 100,000 shares in its discretion on Extraordinary Matters.
(f)Solely in the event of a failure by the Purchaser to act in accordance with
the Purchaser’s obligations as to voting or executing a written consent pursuant
to this Section 5.4, the Purchaser hereby irrevocably grants to and appoints the
chief financial officer and general counsel and corporate secretary of the
Company, in their respective capacities as officers of the Company, and any
individual who shall hereafter succeed to any such office of the Company, and
each of them individually, the Purchaser’s proxy and attorney-in-fact (with full
power of substitution), for and in the name, place and stead of the Purchaser,
to represent, vote and otherwise act (by voting at any meeting of shareholders
of the Company, by written consent in lieu thereof or otherwise) with respect to
the voting securities of the Company owned or held by the Purchaser regarding
the matters referred to in this Section 5.4 until the termination of this
Section 5.4, to the same extent and with the same effect as the Purchaser might
or could do under applicable law, rules and regulations. The proxy granted
pursuant to this Section 5.4 is coupled with an interest and shall be
irrevocable.  The Purchaser will take such further action and will execute such
other instruments as may be necessary to effectuate the intent of this proxy.
The Purchaser hereby revokes any and all previous proxies or powers of attorney
granted with respect to any of the voting securities of the Company owned or
held by the Purchaser that may have heretofore been appointed or granted with
respect to the matters referred to in this Section 5.4, and no subsequent proxy
(whether revocable and irrevocable) or power of attorney shall be given by the
Purchaser. Notwithstanding the foregoing, upon expiration of the Voting
Agreement Duration, this proxy shall terminate.
5.5    Securities Law Disclosure; Publicity. No public release or announcement
concerning the transactions contemplated hereby or by any other Transaction
Agreement shall be issued by the Company or the Purchaser without the prior
consent of the Company (in the case of a release or announcement by the
Purchaser) or the Purchaser (in the case of a release or announcement by the
Company) (which consents shall not be unreasonably withheld, conditioned or
delayed), except for any such release or announcement as may be required by Law
or the applicable rules or regulations of any securities exchange or securities
market, in which case the Company or the Purchaser, as the case may be, shall
allow the Purchaser or the Company, as applicable, reasonable time to comment









--------------------------------------------------------------------------------







on such release or announcement in advance of such issuance and the disclosing
party shall consider the other party’s comments in good faith.
5.6    NASDAQ Matters.  Prior to the Initial Closing, the Company shall (a) take
all actions which are necessary, including providing appropriate notice to
NASDAQ of the transactions contemplated by this Agreement, for the Shares
purchased at the Initial Closing or any Subsequent Closing to remain listed on
the NASDAQ Global Market and (b) comply with all listing, reporting, filing, and
other obligations under the rules of NASDAQ and of the SEC.
6.Conditions to Closing.
6.1    Conditions to Purchaser’s Obligations at each Closing. The Purchaser’s
obligation to purchase the Initial Closing Shares on the Initial Closing Date
(or any Acquisition Right Shares upon any Subsequent Closing Date) is subject to
the satisfaction, at or prior to the Initial Closing Date (or any Subsequent
Closing Date), of the following conditions (unless waived in writing by the
Purchaser):
(a)Representations and Warranties. The representations and warranties made by
the Company in Section 3 hereof shall be true and correct in all material
respects as of such Closing Date, except to the extent any such representation
and warranty is (i) already qualified by materiality, in which case it shall be
true and correct as of such Closing Date or (ii) specifically made as of a
particular date, in which case it shall be true and correct as of such date.
(b)Performance of Obligations. The Company shall have performed and complied in
all material respects with all agreements and conditions herein required to be
performed or complied with by the Company on or before the Initial Closing Date
or such Subsequent Closing Date, as applicable.
(c)Legal Investment. The sale and issuance of the applicable Shares shall be
legally permitted by all Laws to which the Purchaser and the Company are
subject.
(d)No Orders. No Order shall be in effect preventing the consummation of the
transactions contemplated by the Transaction Agreements.
(e)Closing Deliverables. The Company shall deliver or cause to be delivered to
the Purchaser all items listed in Section 2.3(a).
(f)License Agreement. The Company shall have duly executed and delivered to the
Purchaser the License Agreement, and (subject to execution by the Purchaser)
such agreement shall not have been terminated in accordance with its terms and
shall be in full force and effect.
(g)Consents, Permits, and Waivers. All Consents necessary or appropriate for
consummation of the transactions contemplated by the Transaction Agreements
shall have been obtained, including the approval of the board of directors of
the Company, including, with respect to the Initial Closing, as described in the
third paragraph of subsection 3.7 of the Disclosure Schedules.
(h)No Material Adverse Effect. From and after the date of the applicable
Acquisition Rights Notice until the respective Subsequent Closing Date, no event
has occurred that has caused or would cause a Material Adverse Effect.
(i)The Company’s NASDAQ Listing. The Company’s Common Stock shall continue to be
listed on the NASDAQ Global Market or another national securities exchange.
6.2    Conditions to Company’s Obligations at each Closing. The Company’s
obligation to issue and sell the Initial Closing Shares on the Initial Closing
Date (or any Acquisition Right Shares upon any Subsequent Closing Date) is
subject to the satisfaction, on or prior to the Initial Closing Date (or any
Subsequent Closing Date), of the following conditions (unless waived in writing
by the Company):
(j)Representations and Warranties. The representations and warranties in
Section 4 hereof made by the Purchaser shall be true and correct in all material
respects as of such Closing Date, except to the extent any such representation
and warranty is (i) already qualified by materiality, in which case it shall be
true and correct as of such Closing Date or (ii) specifically made as of a
particular date, in which case it shall be true and correct as of such date.
(k)Performance of Obligations. The Purchaser shall have performed and complied
with all agreements and conditions herein required to be performed or complied
with by the Purchaser on or before the Initial Closing Date or such Subsequent
Closing Date, as applicable.
(l)Legal Investment. The sale and issuance of the Shares shall be legally
permitted by all Laws to which the Purchaser and the Company are subject.
(m)No Order. No Order shall be in effect preventing the consummation of the
transactions contemplated by the Transaction Agreements.









--------------------------------------------------------------------------------







(n)Closing Deliverables. The Purchaser shall deliver or cause to be delivered to
the Company all items listed in Section 2.3(b).
(o)License Agreement. The Purchaser shall have duly executed and delivered to
the Company the License Agreement, and such agreement shall not have been
terminated in accordance with its terms and shall be in full force and effect.
(p)Consents, Permits, and Waivers. All Consents necessary or appropriate for
consummation of the transactions contemplated by the Transaction Agreements
shall have been obtained.
7.Notification under the HSR Act
7.1    If, the Purchaser reasonably determines that the aggregate consideration
being paid by the Purchaser under this Agreement and the License Agreement
satisfies the size of transaction jurisdictional threshold under the HSR Act,
the parties shall, reasonably cooperate to, file or cause to be filed as soon as
reasonably practical in advance of any Subsequent Closing with the Federal Trade
Commission (the “FTC”) and the Department of Justice (the “DOJ”) the
notifications required to be filed under the HSR Act and the rules and
regulations promulgated thereunder with respect to the transactions contemplated
by this Agreement. The parties will use all reasonable efforts to respond on a
timely basis to any requests for additional information made by either of such
agencies.
7.2    The Purchaser and the Company shall: (i) reasonably cooperate with each
other in connection with any investigation or other inquiry relating to the
transactions contemplated by the Transaction Agreements; (ii) reasonably keep
the other party informed of any communication received by such party from, or
given by such party to, the FTC, the DOJ or any other merger control authority
and of any communication received or given in connection with any proceeding by
a private party, in each case regarding the transactions contemplated by the
Transaction Agreements; (iii) promptly respond to and certify substantial
compliance with any inquiries or requests received from the FTC or the DOJ for
additional information or documentation; (iv) reasonably consult with each other
in advance of any meeting or conference with the FTC, the DOJ or any other
merger control authority, and to the extent permitted by the FTC, the DOJ or
such other merger control authority and reasonably determined by such party to
be appropriate under the circumstances, give the other party or their counsel
the opportunity to attend and participate in such meetings and conferences; and
(v) permit the other party or their counsel to the extent reasonably practicable
to review in advance, and in good faith consider the views of the other party or
their counsel concerning, any submission, filing or communication (and documents
submitted therewith) intended to be given by it to the FTC, the DOJ or any other
merger control authority; provided, however, such party shall be under no
obligation to reschedule any meetings or conferences with the FTC, the DOJ or
any other merger control authority to enable the other party to attend.
8.Miscellaneous.  
8.1    Termination Prior to Initial Closing. This Agreement will terminate on
March 2, 2017 (the “Termination Date”) if the Initial Closing has not occurred
by the Termination Date, unless the parties hereto otherwise agree in writing
prior to the Termination Date, and may be terminated at any time prior to the
Initial Closing by:
(a)mutual written consent of the Company and the Purchaser;
(b)either the Company or the Purchaser, upon written notice to the other, if any
of the conditions to the Initial Closing set forth in Section 6.1(c), 6.1(d),
6.2(c), or 6.2(d), as applicable, shall have become incapable of fulfillment by
the Termination Date and shall not have been waived in writing by the other
party within ten (10) Business Days after receiving receipt of written notice of
an intention to terminate pursuant to this clause (b); provided, however, that
the right to terminate this Agreement under this Section 8.1(b) shall not be
available to any party whose failure to fulfill any obligation under this
Agreement has been the cause of, or resulted in, the failure to consummate the
transactions contemplated hereby prior to the Termination Date;
(c)the Company, upon written notice to the Purchaser, so long as the Company is
not then in breach of its representations, warranties, covenants or agreements
under this Agreement such that any of the conditions set forth in Section 6.1(a)
or 6.1(b), as applicable, could not be satisfied by the Termination Date, (i)
upon a material breach of any covenant or agreement on the part of the Purchaser
set forth in this Agreement, or (ii) if any representation or warranty of the
Purchaser shall have been or become untrue, in each case such that any of the
conditions set forth in Section 6.2(a) or 6.2(b), as applicable, could not be
satisfied by the Termination Date; and
(d)the Purchaser, upon written notice to the Company, so long as the Purchaser
is not then in breach of its representations, warranties, covenants or
agreements under this Agreement such that any of the conditions set forth in
Section 6.2(a) or 6.2(b), as applicable, could not be satisfied by the
Termination Date, (i) upon a breach of any covenant or agreement on the part of
the Company set forth in this Agreement, or (ii) if any representation









--------------------------------------------------------------------------------







or warranty of the Company shall have been or become untrue, in each case such
that any of the conditions set forth in Section 6.1(a) or 6.1(b), as applicable,
could not be satisfied by the Termination Date.
8.2    Termination of Acquisition Rights Following the Initial Closing.  
(e)Subject to a FAR Refusal or SAR Refusal, as applicable, the Company will have
the unilateral right to terminate the rights of the Purchaser set forth in
Section 2.4 of this Agreement upon written notice to the Purchaser if the
Purchaser does not deliver the (i) FAR Notice by the FAR Termination Date
pursuant to Section 2.4(a) hereof or (ii) SAR Notice by the SAR Termination Date
pursuant to Section 2.4(c) hereof.
(f)This Agreement will terminate (i) upon termination of the License Agreement,
(ii) upon a Change of Control of the Company or (iii) upon mutual written
consent of the Company and the Purchaser.
(g)This Agreement may be terminated at any time after the Initial Closing Date
and prior to a Subsequent Closing Date by the Company, upon written notice to
the Purchaser, so long as the Company is not then in breach of its
representations, warranties, covenants or agreements under this Agreement such
that any of the conditions set forth in Section 6.1(a) or 6.1(b), as applicable,
could not be satisfied by the applicable Subsequent Closing Date, (i) upon a
material breach of any covenant or agreement on the part of the Purchaser set
forth in this Agreement, or (ii) if any representation or warranty of the
Purchaser shall have been or become untrue, in each case such that any of the
conditions set forth in Section 6.2(a) or 6.2(b), as applicable, could not be
satisfied by the applicable Subsequent Closing Date.
(h)This Agreement may be terminated at any time after the Initial Closing Date
and prior to a Subsequent Closing Date by the Purchaser, upon written notice to
the Company, so long as the Purchaser is not then in breach of its
representations, warranties, covenants or agreements under this Agreement such
that any of the conditions set forth in Section 6.2(a) or 6.2(b), as applicable,
could not be satisfied by the applicable Subsequent Closing Date, (i) upon a
material breach of any covenant or agreement on the part of the Company set
forth in this Agreement, or (ii) if any representation or warranty of the
Company shall have been or become untrue, in each case such that any of the
conditions set forth in Section 6.1(a) or 6.1(b), as applicable, could not be
satisfied by the applicable Subsequent Closing Date.
(i)This Agreement may be terminated by the Purchaser solely with respect to the
obligations set forth in Section 2 related to the First Acquisition Right and
the Second Acquisition Right, as applicable, so long as the Purchaser is not
then in breach of its representations, warranties, covenants or agreements under
this Agreement, if the Company fails to deliver (i) the First Acquisition Right
Shares by the fifth Trading Day after the FAR Termination Date or (ii) the
Second Acquisition Right Shares by the fifth Trading Day after the SAR
Termination Date.
8.3    Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 8.1 or Section 8.2 (other than 8.2(e)) hereof, (a) this
Agreement (except for (i) this Section 8 (other than Section 8.13), (ii) in the
case of a termination pursuant to Section 8.2, Sections 5.3 and 5.4 hereof, and
(iii) any definitions set forth in this Agreement and used in such sections)
shall forthwith become void and have no effect, without any liability on the
part of any party hereto or its Affiliates, and (b) all filings, applications
and other submissions made pursuant to this Agreement, to the extent
practicable, shall be withdrawn from the agency or other Person to which they
were made or appropriately amended to reflect the termination of the
transactions contemplated hereby; provided, however, that nothing contained in
this Section 8.3 shall relieve any party from liability for fraud or any
intentional or willful breach of this Agreement.
8.4    Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Shares as required under Regulation D and to provide a copy
thereof, promptly upon request of the Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Shares for, sale to the Purchaser at the
Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of the Purchaser.
8.5    Legend Removal.
(j)Certificates evidencing the Shares shall not contain the legend set forth in
Section 4.6: (i) following any sale of such Shares pursuant to Rule 144, (ii) if
such Shares are eligible for sale under Rule 144, without the requirement for
the Company to be in compliance with the current public information required
under Rule 144 as to such Shares and without volume or manner-of-sale
restrictions under Rule 144 or (iii) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the SEC).
(k)Beginning on January 1, 2018, the Company agrees that at such time as any
legend set forth in Section 4.6 is no longer required under this Section 8.5,
the Company will, no later than three (3) Business Days following the delivery
by the Purchaser to the Company or the Company’s transfer agent (the “Transfer
Agent”)









--------------------------------------------------------------------------------







of a certificate representing Shares issued with such legend, deliver or cause
to be delivered to the Purchaser a certificate representing such Shares that is
free from such legend, or, in the event that such shares are uncertificated,
remove any such legend in the Company’s stock records. The Company may not make
any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in Section 4.6.
8.6    Governing Law; Waiver of Jury Trial. This Agreement shall be governed by
and construed in accordance with the Laws of the State of Delaware, without
regard to the conflict of laws principles thereof that would require the
application of the Law of any other jurisdiction. The parties irrevocably and
unconditionally submit to the exclusive jurisdiction of the United States
District Court for the District of Delaware solely and specifically for the
purposes of any action or proceeding arising out of or in connection with this
Agreement. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES THAT JURISDICTION
AND VENUE IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY ANY PARTY ARISING OUT OF
OR RELATING TO THIS AGREEMENT (INCLUDING ANY SUIT, ACTION OR PROCEEDING SEEKING
EQUITABLE RELIEF) SHALL PROPERLY AND EXCLUSIVELY LIE IN THE STATE AND FEDERAL
COURTS LOCATED IN THE STATE OF DELAWARE (THE “CHOSEN COURTS”). EACH PARTY HERETO
FURTHER AGREES NOT TO BRING ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY COURT
OTHER THAN THE CHOSEN COURTS PURSUANT TO THE FOREGOING SENTENCE (OTHER THAN UPON
APPEAL). BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE CHOSEN COURTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY WITH RESPECT TO SUCH SUIT, ACTION OR PROCEEDING. THE PARTIES HERETO
IRREVOCABLY AGREE THAT VENUE WOULD BE PROPER IN EACH OF THE CHOSEN COURTS, AND
HEREBY WAIVE ANY OBJECTION THAT ANY SUCH CHOSEN COURT IS AN IMPROPER OR
INCONVENIENT FORUM FOR THE RESOLUTION OF SUCH SUIT, ACTION OR PROCEEDING. TO THE
EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH PARTY
HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT,
TORT OR OTHERWISE) INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED
UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO ACKNOWLEDGES THAT
IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS SECTION 8.4
CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND WILL RELY IN
ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION 8.4 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
8.7    Survival. The representations, warranties, covenants and agreements made
herein shall survive the Initial Closing and the delivery of the Initial Closing
Shares and terminate twelve (12) months after the last Closing hereunder.
8.8    Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon the
parties hereto and their respective successors, assigns, heirs, executors and
administrators and shall inure to the benefit of and be enforceable by each
person who shall be a holder of the Shares from time to time; provided, however,
that prior to the receipt by the Company of adequate written notice of the
transfer of any Shares specifying the full name and address of the transferee,
the Company may deem and treat the person listed as the holder of such Shares in
its records as the absolute owner and holder of such Shares for all purposes.
This Agreement may not be assigned by any party hereto without the consent of
the other party, provided, that the Purchaser may assign its rights and
obligations hereunder in whole or in part to any Affiliate of the Purchaser,
provided that in the case of such assignment the assignee shall agree in writing
to be bound by the provisions of this Agreement and the Purchaser shall not be
relieved of its obligations hereunder.
8.9    Entire Agreement. This Agreement, the exhibits and schedules hereto, the
other Transaction Agreements, and the other documents delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and no party shall be liable for or bound to
any other in any manner by any oral or written representations, warranties,
covenants and agreements except as specifically set forth herein and therein.
8.10    Severability. In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall









--------------------------------------------------------------------------------







not affect any other provisions of this Agreement, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein. Upon such determination that any provision of this Agreement,
or the application of any such provision, is invalid, illegal, void or
unenforceable, the Company and the Purchaser shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Company and the
Purchaser as closely as possible to the fullest extent permitted by Law in an
acceptable manner to the end that the transactions contemplated hereby and the
other Transaction Agreements are fulfilled to the greatest extent possible.
8.11    Amendment. No provision in this Agreement shall be supplemented, deleted
or amended except in a writing executed by an authorized representative of each
of the Purchaser and the Company. Any amendment effected in accordance with this
Section 8.11 shall be binding upon each holder of Shares purchased under this
Agreement at the time outstanding, each future holder of all such Shares, and
the Company, and any amendment not effected in accordance with this Section 8.11
shall be void and of no effect.
8.12     Waivers; Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement, shall impair any
such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring. It is further
agreed that any Consent of any kind or character on any party’s part of any
breach, default or noncompliance under this Agreement or any waiver on such
party’s part of any provisions or conditions of the Agreement must be in writing
and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement, by Law, or otherwise
afforded to any party, shall be cumulative and not alternative. Any waiver
effected in accordance with this Section 8.12 shall be binding upon each holder
of Shares purchased under this Agreement at the time outstanding, each future
holder of all such Shares, and the Company, and any waiver not effected in
accordance with this Section 8.12 shall be void and of no effect.
8.13    Equitable Relief.  Each of the Company and the Purchaser hereby
acknowledges and agrees that the failure of the Company to perform its
respective agreements and covenants hereunder will cause irreparable injury to
the Purchaser, for which damages, even if available, will not be an adequate
remedy. Accordingly, the Company hereby agrees that the Purchaser shall be
entitled to seek the issuance of equitable relief by any court of competent
jurisdiction to compel performance of the Company’s obligations.
8.14    Notices. All notices and other communications under this Agreement must
be in writing and are deemed duly delivered when (a) delivered if delivered
personally or by nationally recognized overnight courier service (costs
prepaid), (b) sent by facsimile with confirmation of transmission by the
transmitting equipment (or, the first Business Day following such transmission
if the date of transmission is not a Business Day) or (c) received or rejected
by the addressee, if sent by United States of America certified or registered
mail, return receipt requested; in each case to the following addresses or
facsimile numbers and marked to the attention of the individual (by name or
title) designated below (or to such other address, facsimile number or
individual as a party may designate by notice to the other parties):
If to the Company:
Selecta Biosciences, Inc.
480 Arsenal Street
Building One
Watertown, MA 02472
Attention:    General Counsel


with a copy (which will not constitute notice) to:
Latham & Watkins LLP
200 Clarendon Street
Boston, MA 02116
Facsimile: (617) 948-6001
Attention: Peter N. Handrinos


If to the Purchaser:









--------------------------------------------------------------------------------







Spark Therapeutics, Inc.
3737 Market Street, Suite 1300
Philadelphia, PA 19104
Facsimile:    (215) 790-6248
Attention:    General Counsel


with a copy (which will not constitute notice) to:
Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, MA 02109
Facsimile:    (617) 526-5000
Attention:    Steven D. Barrett


8.15    Expenses. Each party shall pay all costs and expenses that it incurs
with respect to the negotiation, execution, delivery and performance of this
Agreement.
8.16    Titles and Subtitles. The titles of the sections and subsections of the
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
8.17    Counterparts. This Agreement may be executed in any number of
counterparts (including via facsimile, PDF or other electronic signature
complying with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com), each
of which shall be an original, but all of which together shall constitute one
instrument.
8.18    Broker’s Fees. Each party hereto represents and warrants that no agent,
broker, investment banker, person or firm acting on behalf of or under the
authority of such party hereto is or will be entitled to any broker’s or
finder’s fee or any other commission directly or indirectly in connection with
the transactions contemplated herein. Each party hereto further agrees to
indemnify each other party for any claims, losses or expenses incurred by such
other party as a result of the representation in this Section 8.18 being untrue.
8.19    Pronouns. All pronouns contained herein, and any variations thereof,
shall be deemed to refer to the masculine, feminine or neutral, singular or
plural, as to the identity of the parties hereto may require. The words
“include,” “includes” and “including” will be deemed to be followed by the
phrase “without limitation”. The meanings given to terms defined herein will be
equally applicable to both the singular and plural forms of such terms. All
references to “dollars” or “$” will be deemed references to the lawful money of
the United States of America. All exhibits attached hereto and all other
attachments hereto are hereby incorporated herein by reference and made a part
hereof.
8.20    Third Party Beneficiaries. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any Third Party, including any
creditor of any party hereto. No Third Party shall obtain any right under any
provision of this Agreement or shall by reason of any such provision make any
claim in respect of any debt, liability or obligation (or otherwise) against any
party hereto.
8.21    No Strict Construction. This Agreement has been prepared jointly and
will not be construed against either party. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of the
authorship of any provisions of this Agreement.
[Signature Page to Follow]





















--------------------------------------------------------------------------------







In Witness Whereof, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.


Company:
SELECTA BIOSCIENCES, INC.
By:__/s/ Werner Cautreels, Ph.D.______
Name: Werner Cautreels, Ph.D.

Title: President and CEO





In Witness Whereof, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.
Purchaser:
 
SPARK THERAPEUTICS, INC.
 
By: _/s/ Jeffrey D. Marrazzo
 
Name: Jeffrey D. Marrazzo
 
Title : CEO














--------------------------------------------------------------------------------








Exhibit H
Press Release


selecta.jpg [selecta.jpg] sparkimage.jpg [sparkimage.jpg]
DRAFT – FOR INTERNAL REVIEW ONLY


Spark Therapeutics Enters into Licensing Agreement with Selecta Biosciences


Exclusive use of Selecta’s Synthetic Vaccine Particles (SVP™) platform
technology provided to Spark Therapeutics for co-administration with up to five
gene therapy targets, including FVIII for hemophilia A


SVP may enhance gene therapies by enabling repeat dosing and mitigating other
potential immune responses to an AAV capsid


PHILADELPHIA, PA and WATERTOWN, MA, Dec. 5, 2016 -- Spark Therapeutics (NASDAQ:
ONCE) and Selecta Biosciences, Inc. (NASDAQ: SELB) today announced a license
agreement that provides Spark Therapeutics with exclusive worldwide rights to
Selecta’s proprietary Synthetic Vaccine Particles (SVP™) platform technology for
co-administration with gene therapy targets, including FVIII for hemophilia A,
as well as exclusive options for up to four additional undisclosed genetic
targets.


Selecta’s immune tolerance SVP, including SVP-Rapamycin, is an investigational
technology intended to suppress the formation of neutralizing antibodies to an
adeno-associated virus (AAV) capsid when used in combination with gene
therapies, without altering the therapeutic profile of the gene therapy.
Neutralizing antibodies form in response to an initial administration of an AAV
gene therapy and prevent effective subsequent usage. The potential ability to
re-dose a gene therapy may be beneficial where a patient has not achieved a
sufficient therapeutic expression of the transferred gene in the initial dose.


“Selecta’s nanoparticle technology, which is undergoing preclinical testing in
gene therapy, may prevent formation of neutralizing antibodies, and thus
potentially enable re-dosing up to an optimal therapeutic profile by extending
the reach of gene therapy to diseases that require higher doses or more
extensive transduction of target cells than may be achieved through one-time
dosing,” said Jeffrey D. Marrazzo, chief executive officer of Spark
Therapeutics. “Importantly, if proven successful, the co-administration of
Selecta’s technology with a gene therapy may enable repeat dosing of AAV gene
therapies in both adults and pediatric patients, potentially minimizing the risk
of a T-cell immune response to the capsid.”
 
“Gene therapy is a core area of focus for Selecta; one that we believe could
benefit profoundly from our immune tolerance SVP technology platform,” said
Werner Cautreels, Ph.D., president, CEO and chairman of Selecta. “We are excited
about this license agreement with Spark Therapeutics, a recognized gene therapy
leader, which accelerates the application of our SVP platform in gene therapy.
Our preclinical









--------------------------------------------------------------------------------







studies in this field, together with the clinical data we have generated with
SEL-212 in gout showing prevention of anti-drug antibodies, suggest that the
application of our immune tolerance SVP technology to biologic therapies may
greatly benefit patients with life-threatening diseases who currently lack
adequate treatment options due to the occurrence of undesired immune responses.”


Subject to the terms of the agreement, Spark Therapeutics will make an initial
$10 million cash payment to Selecta and purchase $5 million of Selecta’s common
stock. Within 12 months of the agreement’s signing, Spark Therapeutics has
agreed to pay Selecta an additional $5 million in cash and to purchase $10
million of Selecta’s common stock. Selecta will be eligible for up to $430
million in milestone payments for each target, with up to $65 million being
based on Spark Therapeutics’ achievement of specified development and regulatory
milestones and up to $365 million for specified commercial milestones. In
addition, Spark Therapeutics will pay Selecta tiered mid-single to
low-double-digit royalties on worldwide annual net sales of any resulting
commercialized gene therapy.


The terms of this agreement do not apply to Spark Therapeutics’ ongoing
investigational development programs in inherited retinal diseases (IRDs),
including voretigene neparvovec for the treatment of RPE65-mediated IRD and
SPK-7001 for choroideremia. This agreement does not impact Spark Therapeutics’
ongoing Phase 1/2 trial of SPK-9001 in hemophilia B in collaboration with Pfizer
or its planned Phase 1/2 trial of SPK-8011 in hemophilia A.


Selecta independently is applying its SVP technology to its own proprietary gene
therapy programs. Selecta has obtained an exclusive license from Massachusetts
Eye and Ear to Anc80, an in silico-designed gene therapy vector, for
Methylmalonic Acidemia and has options for additional pre-defined indications.
Additionally, Selecta is advancing a proprietary gene therapy program for
Ornithine Transcarbamylase Deficiency.


About Spark Therapeutics
Spark Therapeutics, a fully integrated company, is striving to challenge the
inevitability of genetic disease by discovering, developing, and delivering gene
therapies that address inherited retinal diseases (IRDs), liver-mediated
diseases such as hemophilia, and neurodegenerative diseases. Our validated
platform successfully has delivered proof-of-concept data with investigational
gene therapies in the retina and liver. Our most advanced investigational
candidate, voretigene neparvovec, in development for the treatment of
RPE65-mediated IRD, has received orphan designations in the U.S. and European
Union, and breakthrough therapy designation in the U.S. The pipeline also
includes SPK-7001, in a Phase 1/2 trial for choroideremia, and two hemophilia
development programs: SPK-9001 in a Phase 1/2 trial for hemophilia B being
developed in collaboration with Pfizer (which also has received both
breakthrough therapy and orphan product designations) and SPK-8011, a
preclinical candidate for hemophilia A to which Spark Therapeutics retains
global commercialization rights. To learn more about us and our growing
pipeline, visit www.sparktx.com.


Spark Cautionary Note on Forward-looking Statements
This release contains "forward-looking statements" within the meaning of the
Private Securities Litigation Reform Act of 1995, including statements regarding
the company's SPK-FIX program. Any forward-looking statements are based on
management's current expectations of future events and are subject to a number
of risks and uncertainties that could cause actual results to differ materially
and









--------------------------------------------------------------------------------







adversely from those set forth in, or implied by, such forward-looking
statements. These risks and uncertainties include, but are not limited to, the
risk that the SVP nanoparticle technology used in connection with gene therapies
will not produce results in humans that are similar to the preclinical results
observed to date. For a discussion of other risks and uncertainties, and other
important factors, any of which could cause our actual results to differ from
those contained in the forward-looking statements, see the "Risk Factors"
section, as well as discussions of potential risks, uncertainties and other
important factors, in our Annual Report on Form 10-K, our Quarterly Reports on
Form 10-Q and other filings we make with the Securities and Exchange Commission.
All information in this press release is as of the date of the release, and
Spark undertakes no duty to update this information unless required by law.


About Selecta Biosciences, Inc.
Selecta Biosciences, Inc. is a clinical-stage biopharmaceutical company
developing targeted therapies that use immunomodulators encapsulated in
nanoparticles to induce antigen-specific immune responses to prevent and treat
disease. Selecta’s proprietary Synthetic Vaccine Particles (SVP™) technology is
a highly flexible nanoparticle platform capable of incorporating a wide range of
antigens and immunomodulators, allowing SVP-based products to either induce
antigen-specific tolerance or activate the immune system. Selecta’s focus and
strategy is to leverage its SVP immune modulating platform to develop and
commercialize highly differentiated life-sustaining biologic drugs that are
uniquely capable of mitigating the formation of anti-drug antibodies (ADAs).
Proprietary programs that use SVP-Rapamycin to enhance efficacy and safety of
therapy include SEL-212, Selecta’s lead Phase 2 clinical program in chronic
refractory gout, and two gene therapies programs for genetic metabolic diseases.
Tolerance-inducing SVP biological products also have potential applications in
the treatment of allergies and autoimmune diseases. Selecta is also developing
SVP product candidates that activate the immune system to prevent and treat
cancer, infections and other diseases. Selecta is based in Watertown,
Massachusetts, USA. For more information, please visit http://selectabio.com.
  
Selecta Biosciences Forward-looking Statements
Any statements in this press release about the future expectations, plans and
prospects of Selecta Biosciences, Inc. (“the company”), including without
limitation, statements regarding the company’s expectation about receiving
payments from Spark Therapeutics under the license agreement, the progress of
the Phase 1/2 clinical program of SEL-212 including the number of centers in the
Phase 2 clinical trial of SEL-212 and the announcement of data, conference
presentations, the ability of the company’s SVP platform, including
SVP-Rapamycin, to mitigate immune response and create better therapeutic
outcomes, the potential treatment applications for products utilizing the SVP
platform including repeat dosing for gene therapy, any future development of the
company’s discovery programs in peanut allergy and celiac disease, the
sufficiency of the company’s cash, cash equivalents, investments, and restricted
cash and other statements containing the words “anticipate,” “believe,”
“continue,” “could,” “estimate,” “expect,” “hypothesize,” “intend,” “may,”
“plan,” “potential,” “predict,” “project,” “should,” “target,” “would,” and
similar expressions, constitute forward-looking statements within the meaning of
The Private Securities Litigation Reform Act of 1995. Actual results may differ
materially from those indicated by such forward-looking statements as a result
of various important factors, including, but not limited to, the following: the
uncertainties inherent in the initiation, completion and cost of clinical trials
including their uncertain outcomes, the availability and timing of data from
ongoing and future clinical trials and the results of such trials, whether
preliminary results from a particular clinical trial will be predictive of the
final results of that trial or whether results of early clinical trials will be
indicative of the results of later clinical trials, the unproven approach of the
company’s SVP technology, potential delays in enrollment of patients,
undesirable side effects of the company’s product candidates, its reliance on
third parties to manufacture its product candidates and to









--------------------------------------------------------------------------------







conduct its clinical trials, the company’s inability to maintain its existing or
future collaborations or licenses, its inability to protect its proprietary
technology and intellectual property, potential delays in regulatory approvals,
the availability of funding sufficient for its foreseeable and unforeseeable
operating expenses and capital expenditure requirements, substantial fluctuation
in the price of its common stock, a significant portion of the company’s total
outstanding shares are eligible to be sold into the market in the near future,
and other important factors discussed in the “Risk Factors” section of the
company’s Quarterly Report on Form 10-Q filed with the Securities and Exchange
Commission, or SEC, on November 10, 2016, and in other filings that the company
makes with the SEC. In addition, any forward-looking statements included in this
press release represent the company’s views only as of the date of this release
and should not be relied upon as representing its views as of any subsequent
date. The company specifically disclaims any obligation to update any
forward-looking statements included in this press release.


Spark Therapeutics Corporate Contact:
Daniel Faga, Chief Business Officer


(855) SPARKTX (1-855-772-7589)


Spark Therapeutics Media Contact:


Dan Quinn
Ten Bridge Communications


(781) 475-7974
dan@tenbridgecommunications.com




Selecta Biosciences Contact:
Jason Fredette
617-231-8078
jfredette@selectabio.com







